Iraq
The next item is the Council and the Commission statement on Iraq.
(A number of Members raise banners with peace slogans)
Would the Members be so kind as to remove the banners and sit down so that we can listen to the Council's statement. The honourable Members are well aware of the Rules of Procedure. Please sit down and remove the banners.
(The Members complied with the President's instructions)
The President-in-Office of the Council, the Greek Minister for Foreign Affairs Mr Papandreou, has the floor.
May I point out in response to the peace demonstration, Mr President, that following decisions taken by the summit Council and the Council of Foreign Ministers on 27 January, the Greek Presidency has instructions to exhaust every means of finding a peaceful and diplomatic solution to the Iraqi problem.
Iraq is a matter of concern to us on a number of counts. I should first like to bring you up to date on the question of Iraq itself and how things stand, although this does of course impinge on numerous other issues. Iraq is testing relations and institutions and setting all of us a tough challenge. First of all, the unity of the European Union of the Fifteen is being tested, as is the unity of the European Union of the twenty-five and the twenty-eight. Relations between the United States and the European Union, trans-Atlantic relations are being tested. Relations between the European Union and the Arab and Muslim world are being tested. The countries in the Gulf, which surely have their own specific concerns about how things are developing, are also being tested. The concept of multilateral diplomacy and, more importantly, the relevance, future and modus operandi of the UN are being tested. At the same time, new challenges are testing us, such as weapons of mass destruction and international terrorism. Our approach, how we plan to step up our fight against these new threats, is also being tested. This is where Europe has a voice. This is a Union that believes in common values and our approach to current problems is based on these common values.
I should like at this juncture to point out that the European Union, as far as its unity is concerned - and, as the presidency, we have made particular efforts in this direction - has taken two important decisions. You know what they are. I should simply like to point out that, at the summit Council on 17 February, we achieved a common stand and made an important joint declaration, in which we stress that the Union's objective is the full disarmament of Iraq and full compliance with Security Council Resolution 1441. We considered that war was not inevitable and I should like to stress that we still feel the same. It is for Baghdad to end this crisis by complying with the demands of the Security Council. The Fifteen fully support the ongoing work of the inspectors and wish to give them the time and resources that the Security Council believes they need. However, inspections cannot continue indefinitely. Primary responsibility for dealing with Iraqi disarmament lies with the Security Council. Naturally, we - the Union - have our views, but it is at the UN that the decisions are taken. The unity and firmness of the international community, as expressed in the unanimous adoption of Resolution 1441, and the military build-up in the Gulf have been essential in obtaining the return of the inspectors.
Finally, in the wider context of the Union's policy to secure peace, security and cooperation in the Middle East, we stressed that our top priority was to invigorate the peace process in the Middle East and promote, publicise and implement the roadmap.
I should like to point out here that recent developments in Iraq are giving us grave cause for concern. We have listened carefully to Hans Blix and I can assure you that the Greek Presidency is making an effort to attend all UN procedures and meet all sides in the Iraqi debate. We are in constant touch with Kofi Annan, Hans Blix and Mohamed ElBaradei and, of course, with most, if not all of the members of the Security Council.
We recently had the opportunity to listen to Hans Blix; according to the detailed Unmovic report, Iraq has now started to cooperate. I refer to the start made on destroying the Al-Samoud missiles and private, untaped interviews with Iraqi scientists. However, the international community is still waiting for Iraq to comply fully with its disarmament obligations, as set out in the relevant Security Council resolutions, especially Resolution 1441. We therefore call again on the Iraqi regime to comply immediately with these resolutions.
As far as the challenges facing us are concerned, I should like to highlight the initiatives being taken by the Greek Presidency, in collaboration with the Council secretariat, Mr Solana, the Commission and Mr Patten, and the vital importance we attach to them. First of all, our relations with the Arab world. We have taken important initiatives here. We have visited the Arab world repeatedly over recent weeks. Mr Patten has been to various countries in the region - Iran, Jordan, Turkey. The presidency has done likewise. I personally have recently visited the region four times. I attended the council of foreign ministers of the Arab League and was invited to Sharm el-Sheik by the summit council of the Arab League to talk on behalf of the European Union. A number of my colleagues in the Council, such as the Austrian Minister for Foreign Affairs and the Italian Minister for Foreign Affairs, to mention just two, have also visited the region on the presidency's behalf.
Our objective is to collaborate with the Arab world; first, in sending a strong message to Iraq that there is hope for a peaceful solution if they comply fully and, secondly, in order to stress that this crisis is not a political clash or a religious clash. On the contrary, it is a crisis in which we are working with the Arab and Muslim world and this is well appreciated by the Arab world. Our third objective was to galvanise the Arab world into action, which I think we have succeeded in doing. An Arab League delegation is due to visit the region with a clear message for Saddam Hussein within the next few days.
A second important area concerns relations between the United States and the European Union. I think it would be a mistake not to recognise that relations have been particularly strained recently, especially over the question of Iraq. There may previously have been other reasons, such as Kyoto, the International Criminal Court and so on, but the question of Iraq has put relations under a great deal of strain. I am sure that we all want to maintain a working relationship based on long-standing, joint efforts to achieve security and, of course, on the common values expressed by Europe and the United States; the principles of freedom, democracy and peace. What we want to highlight, therefore, is the need for a substantive dialogue on the future of security at international level and how we intend to combat these problems. We have already met both Mr Powell and Mrs Rice and other political figures on the American political scene in a bid to ensure that there is a substantive debate between the European Union and President Bush on these issues at the summit Council in June. Naturally we are in constant contact with the United States as regards our position on the Iraqi question.
As far as the countries in the region are concerned, we are working closely with Turkey, which has taken the initiative of starting a debate on the problems which the Iraqi crisis may throw up, and is working with neighbouring countries to avert the war and get Saddam Hussein to comply. This close collaboration is ongoing. Turkey is a candidate country and we are naturally worried about the possible repercussions of developments in the region, such as the Kurdish question, the question of refugees and economic and political repercussions in general. So we are also working with them. As far as multilateral diplomacy is concerned, I think, as I have said, that we have fully supported UN efforts. The European Union and the Fifteen - or even the Twenty-Eight - have stressed the importance of the role of the UN and I think this will prove to be a key factor in any further decisions we take as an international community.
As the presidency, we too have therefore tried to support every initiative which has originated in the Security Council. Numerous proposals have been tabled, by Canada, by Mexico, by Spain, Britain and America and by France and Germany. What we are trying to do, of course, because we have a large number of members in the Security Council, is everything we can to foster a joint approach to the problem.
As I said, the Iraqi crisis is throwing up new issues or is perhaps highlighting the problems of the times we live in: how to deal with countries with weapons of mass destruction, how to address the fear that weapons of mass destruction might fall into terrorist hands; I think that, here too, Europe has a vital role to play. Europe is a community of values. Europe is experienced in integrating countries that have lived through dictatorships and autocratic regimes, it has shown that it knows how to integrate countries into an area of real democracy and freedom and to contribute to peace on the continent of Europe as a whole. This invaluable experience can guide us and give us an important base from which to deal with new problems in other regions of the world. I do not see this experience as a sign of weakness, which is a criticism often levelled at Europe; I see it as a very strong point and I think we should make use of this very strong point to raise a loud, united voice at international level. The presidency will continue to work in this direction with all its partners, with the Fifteen, as well as the Twenty-Five and the Twenty-Eight and, of course, with the European Parliament.
With these few words I should like to thank you for listening; I am, of course, here to answer any questions you may have. I should just like to say that I wish I had more time for debate and could spend more time here in the House. I trust you will understand that, unfortunately, a large part of my life is spent flying from one continent to another, from one region to another, especially on account of Iraq, representing the European Union at these difficult times.
Mr President, I wish to express my gratitude for the professionalism and courtesy of the Foreign Minister of Greece, with whom it is a real pleasure to work. I say that, having worked now with eight presidencies. The Minister said that he had spent a good deal of time in the last few weeks at about 30 000 feet. I can honestly say that I have spent a lot of my time in the last three and a half years at that altitude. On the whole, when I have not been at that altitude, I have been in this Chamber. Because of the range of my responsibilities I have probably spent - and enjoyed spending - more time in this Chamber than any other Commissioner. I think the House will know that I have tried to be pretty brief in my remarks so as not to take up too much debating time. I hope today that the House will allow me to speak at slightly greater length, because I would like to talk about one or two things about which I feel very strongly.
I hope that I have never knowingly oversold to this House the achievements of the common foreign and security policy - or even its potential under the existing Treaty. I have always been acutely conscious of its limitations. Let me quote briefly from a speech I made almost three years ago, in June 2000: 'In the important advances achieved in CFSP in the last decade, the Member States have not given the Commission a sole right of initiative; nor, in general, have they agreed to abide by majority votes; nor do they accept that Europe has 'occupied the space', reducing national freedom of action? Foreign policy remains primarily a matter for democratically elected Member State governments.'
Despite the brave and extremely professional efforts of the Greek Presidency, that has never been more evident than over the last few miserable weeks, which have also amply illustrated what I went on to say in that speech, namely that: 'All Member States should acknowledge what those actually doing the work of CFSP have long understood - that mere inter-governmentalism is a recipe for weakness and mediocrity,
for a European foreign policy of the lowest common denominator. That will become more obvious as the Union takes in new members.'
The sorry figure cut by the European Union in recent weeks should not blind us to the real and remarkable achievements of the common foreign and security policy over the last decade, in the Balkans, Afghanistan and many other parts of the world. But it should also remind us how far we still have to go. Of course, it is possible, as some have suggested, for a small group of Member States to act as a driving force to give Europe a coherent, high-profile foreign policy. But without better machinery to harness common political will, they are just as likely to drive an incoherent high-profile policy. This has not been a good time for those who believe that the way forward for European foreign policy is to leave things to the big Member States.
One lesson we can already draw from the unfolding events - a point made by the Minister - is the importance of developing the role and authority of the United Nations. It is in the interests of the whole world that power should be constrained by global rules, and used only with international agreement. What other source of international legitimacy except the UN exists for military intervention? On what other basis is it possible, indeed, to address the problem of weapons of mass destruction? I am here thinking not just of the particular case of Iraq, but of the wider issue. America's refusal to press forward with ratification of the Comprehensive Test Ban Treaty hardly strengthens the hand of the International Atomic Energy Agency and others seeking to prevent the proliferation of nuclear technology in Iran, North Korea and beyond. I regretted, too, America's decision to resile so lightly from the Anti-Ballistic Missile Treaty. For such decisions - and there have been many - send a dangerous signal about the value that the United States places on international commitments. That, surely, is a critical battle lost in what some call the 'war against terrorism'.
For I find it hard to conceive how the terrorist threat can be confronted effectively except through international cooperation and disciplines.
(Applause)
Impressive work has already been done within the European Union and through the UN Counter-Terrorism Committee. We should continue to help countries which find it hard to meet their counter-terrorism obligations under UN Security Council Resolution 1373. And we should continue to work for a less unequal world - for example in the WTO Doha Development Agenda, by carrying forward the Monterrey decisions on development financing and by implementing the Johannesburg decisions on sustainable development. As a general rule, are wars not more likely to recruit terrorists than to deter them? It is hard to build democracy at the barrel of a gun, when history suggests that it is more usually the product of long internal development within a society.
Because of the UN's unique role as a source of legitimacy, it is of the greatest importance that if a war is waged in Iraq, the UN should authorise the decision to attack. If, tragically, the position of the United Nations remains ambiguous - for example, if authority for an attack rested solely on Resolution 1441, but without explicit Security Council confirmation that Iraq's failure fully to comply constituted a casus belli - then it is still likely to be desirable that the UN should provide the framework as soon as possible for humanitarian assistance that may be necessary thereafter, that it should oversee the emergence of the new Iraqi polity, driven by the people of Iraq themselves and that it should help to coordinate the international reconstruction effort that will certainly be required. No-one can seriously dispute, however, that it would be preferable if - a huge 'if' - we were able to disarm Saddam Hussein by inspections.
The European Union is a massive donor in the Balkans and in Afghanistan, and we are already the largest humanitarian donor in Iraq. If it comes to war, we shall certainly have to step up that help, not just to the victims of the conflict, but to those who may seek refuge from it. The Commission has been engaged in intensive contacts with UN organisations and with the countries around Iraq about how we might best contribute on the humanitarian front. EUR 15 million has already been set aside, but we may well need to go much further - drawing, if necessary, on the budget's emergency reserve.
It will be essential that, with other international assistance agencies, the European Union should be free to give independent and impartial help. A strict separation will need to be maintained between military action and assistance in order to preserve the so-called 'humanitarian space'. That objective will be much easier to achieve if the UN is recognised, at an early stage, as the lead assistance coordinator.
Immediate humanitarian help is one thing, but the demands upon us will certainly extend much beyond that. As the House is all too well aware, Europe's external relations budget is already heavily committed. It will be very difficult in any circumstances to launch massive new programmes in Iraq and in the neighbourhood of Iraq. But it will be that much more difficult for the European Union to cooperate fully and on a large scale - also in the longer-term reconstruction process - if events unfold without proper UN cover and if the Member States remain divided.
When I have made this point in the past I have sometimes been accused of, as it were, issuing a threat of European Union non-cooperation if the United States chooses to proceed without UN backing, on the principle suggested by the New York Times columnist, Tom Friedman, from the sign in a china shop: 'If you broke it, you own it'. But that is not my point. I am simply making an observation of fact: if it comes to war, it will be very much easier to persuade you - the European Union's budgetary authority - to be generous if there is no dispute about the legitimacy of the military action that has taken place; about the new political order that emerges thereafter; or about who is in charge of the reconstruction process. I am not making a quasi-legal point. I am simply offering a political judgement of no great novelty or sagacity. It seems pretty obvious to me.
I am gravely concerned - and I know that many in this House share my concerns - about the potential collateral damage of recent events and of a war, if it comes to that. Our joint efforts should be directed to trying to minimise those potential effects. I am thinking not just of the death and destruction that might be wrought by war itself, or of the destabilising consequences for Iraq's immediate neighbours, but of potential damage, for example to the authority of the United Nations, to NATO and to transatlantic relations, which are going through - to put it mildly - a very difficult passage. In all these contexts we must look beyond the immediate arguments and remind ourselves of our long-term interests to cooperate and to strengthen the flawed but necessary apparatus of international governance.
But there are three other areas, finally, where we should also work to reduce collateral damage from recent events.
The first is the common foreign and security policy itself, which has suffered a severe setback because Member States on both sides of the debate have chosen to take firm national policy positions as if they spoke for the European Union as a whole. We must not be disheartened by this setback. There have been similar divisions within the United States, and even within the US Administration, but these do not pull the country apart because in the end the President is empowered to speak for the nation as a whole. As a Union of independent nations we do not enjoy that luxury. But that is a reason to redouble our efforts to build an effective CFSP, not to abandon them. As we return to the work we shall find, perhaps, a little more humility even among the large Member States, which can surely see how much they have damaged their common enterprise and how much they have reduced their common influence as a result of public squabbling.
(Applause)
A second European project that risks being hurt by recent events if we do not work actively to sustain it is the cause of enlargement. It is particularly damaging that disagreements over Iraq have been allowed to overshadow the debate about enlargement. We should not call into question the European vocation of countries simply because of their views on the Iraq crisis.
(Applause)
Let us assure the acceding countries that we continue to look forward eagerly to their imminent membership.
But, on the other side of the argument, let us also acknowledge that those who join our Union are making an existential choice. They are not declaring themselves for Europe and against the United States - emphatically not. But, in the words of the Treaty on European Union, they are accepting a responsibility to 'refrain from action ? likely to impair [the effectiveness of the Union] as a cohesive force in international relations.' The present members may have set a very bad example,
(Applause)
but that does not reduce the responsibility on all members, including the acceding states, to meet that Treaty obligation.
Finally, I want to say a word about Israel and Palestine. What happens if there is a war in Iraq? Let us suppose, let us pray, that it is brief. Let us further suppose that all the worries expressed about the consequences in terms of the stability of the country prove unfounded. Let us, in short, put all or most anxieties to one side.
I want to ask two questions. First, will the peace that breaks out drive Palestinians and Israelis into an historic reconciliation? The state of the Palestinians was described last week by Peter Hansen, Commissioner General of the UN Relief and Works Agency, and one of the finest international public servants in the world. 'The stark fact is', he wrote, 'that almost a quarter of Palestinian children are suffering from acute or chronic malnutrition for purely man-made reasons. No drought has hit Gaza and the West Bank, no crops have failed and the shops are often full of food. But the failure of the peace process and the destruction of the economy by Israel's closure policy have had the effect of a terrible natural disaster'.
Second, in the aftermath of a war, will America - the leader of a UN-backed operation or of a more limited coalition - take a much more proactive role in forging an Israeli-Palestinian peace? We have been told that will happen. European leaders have been told that will happen. We have been told that the road map will see the light of day before we all run out of road. I sincerely hope that is so. I genuinely fear the outcome if war in Iraq is followed by another year or more of violence in Palestine and Israel. That would further inflame opinion in the Islamic world. Some say that to defeat terrorism it is necessary to defeat Saddam Hussein. That may or may not be true - some of us are at the very least agnostic on that point. But what I am absolutely sure about is that to invade Iraq, while failing to bring peace to the Middle East, would create exactly the sort of conditions in which terrorism would be likely to thrive.
(Applause from the centre and the left)
And the truth is - and we should face this fact - that none of us would be immune from the consequences of that.
(Applause)
Mr President, we rejoice at the presence among us today of the President-in-Office of the Council, and hope that we will be able to rejoice in welcoming him here on many more occasions during the Greek Presidency. Commissioner Patten, ladies and gentlemen, when issues of war and peace are at stake, we conduct our debates not only with our minds, but also, self-evidently, with all the passion we have, and must work on the assumption that we will, eventually, avert the threat and, it is to be hoped, secure peace at the same time.
We must introduce our analysis of the situation by describing the actual facts in clear terms. We would not be having this debate, and the Security Council would not be giving its attention to the same issue that we are discussing, were it not for Saddam Hussein's criminal regime in Baghdad. We have to declare in explicit language that Saddam Hussein's regime depends for its existence upon a secret service, upon violence, murder and terror. I am very much in agreement with the President-in-Office of the Council when he says that our goal must be Iraq's complete disarmament. My dear friends, before we fix our gaze on America - about which I will be saying something in a moment - and before we criticise the Americans, the first point we have to make is that Saddam Hussein must disarm completely. That is at the heart of the problem.
Ladies and gentlemen, let us now take a look at America. It is with great disquiet that I see America put in the dock - around the world, not just in Europe - and so what I ask of us all is that we discuss these things in a right and proper way with our American partners and friends.
I remember very well our debate in Brussels on the day after the terrorist attacks on New York and Washington on 11 September 2001. Let us remind ourselves of those hours on 11 September 2001, those few hours in which it seemed as if the nerve centre of the USA - not only the Pentagon, but also the White House and the Capitol - might be hit, in which event the United States would have been incapacitated. It is because such a thing would have been a vision of horror that we say that it is a good thing that the United States of America exists. We are America's friends and partners. That is true of our group.
(Applause)
It is because of this as much as because we acknowledge America's great historic achievements - in the face of the twentieth century's National Socialism and Communism - that I ask that, when talking about America today, we be constantly aware that America is a democracy, and that the Americans have always resolved difficult situations by their own democratic means. The same will be true now.
Let us also remind ourselves that, although Saddam Hussein is now starting to disarm, to start ridding himself of weapons he has always maintained he did not even possess, such as the El-Samud 2 rockets, perhaps the nerve gas and the anthrax pathogens, he is willing to progressively dispose of these weapons only because there are 260 000 American soldiers in the region. It would be a great achievement for President George W. Bush if the presence of these troops were to succeed - by peaceful means - in bringing about Iraq's total disarmament.
(Applause)
This is something we have to make utterly clear. Whilst there will of course be differences of opinion on an issue as important as this one, I speak for the whole of my group when I say that we are united in the belief that our moral strength lies in the respect we accord to the law. So, just as Commissioner Patten and Mr Papandreou have done, we declare that any eventual action against Iraq must be taken by the international community and under international law. It is for that reason that we hope that the United Nations will succeed in using peaceful means to steer Iraq towards disarmament.
Now it is time for us Europeans to look at ourselves. We always make a big thing of criticising America, but it is not that there is too much of America - there is not enough of Europe. Where Iraq is the issue, it is not a good sign when one government after the other goes its own way without consulting with the others beforehand.
(Applause)
Right now, I do not want to criticise individual governments, but Europe's underlying bane is that everyone thinks they have to go their own way in isolation from everyone else. If we carry on like that, we will not get anywhere in the world, nor will we be able to influence our American friends, but will have to ask ourselves how we Europeans can become capable of contending for our values on the world stage, as the President-in-Office of the Council very rightly said.
Let me just make two additional observations. We must endeavour by all peaceful means to prevent this confrontation with Iraq's criminal regime from becoming a confrontation with the Arab world. Mr President, I would be very much in favour of an invitation to President Bouteflika of Algeria or to President Mubarak of Egypt to address plenary being sent out as soon as possible, for this would enable us to express our desire for partnership and - if at all possible - friendship with the Islamic and Arab world.
We welcome the visit to Algeria by the French President, which has met with great success. He has stated that we have to step up the Mediterranean dialogue, and I hope for all our sakes that we can ensure that these words are not only that, but that they will be followed up by actions - actions not only in terms of political cooperation, but also in the sense of helping the countries of North Africa to help themselves, thus giving their people a future and preventing them from being led astray into violence of whatever kind. Partnership and friendship with the Arab world!
Let me conclude by saying that Israel has a new government. What we ask of Prime Minister Sharon is that he should now use his power to draw one step closer to the Palestinians in order to achieve a genuine peace settlement, with the State of Israel within secure borders, as well as a Palestinian state in which Palestinians can live with dignity.
Mr President-in-Office of the Council, Commissioner, if we redouble our efforts towards this end - which will involve common action rather than each country of the European Union going its own way - we will be able, on the global stage, to achieve something for our values of freedom, democracy, and peace.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, my group would like to ask the President-in-Office of the Council to convey a message to the Spring Summit on the basis of the resolution that we adopted in January in Parliament and which remains fully in force.
We said 'no' three times: 'no' to the proliferation of weapons of mass destruction, 'no' to tyrants and dictators like Saddam Hussein and 'no' to unilateralism. We also said 'yes' three times: 'yes' to the UN and multilateralism, 'yes' to disarmament and 'yes' to democracy. On the basis of these observations, we feel that politics and diplomacy must continue to be given precedence over the use of preventive violence, which will only lead to more fanaticism and polarisation.
Last Friday, in the Security Council, Mr Blix and Mr ElBaradei presented an account of the progress made on the inspections and on the efforts to disarm Iraq. Their report confirmed that progress has been made, including, where ballistic weapons are concerned, the gradual destruction of Al-Samoud missiles and others. Although he has done so reluctantly - 'à contre-coeur', as the French say - Saddam Hussein must allow the inspection work to go ahead. We also say that we must pursue a clear policy of inspection backed up by pressure, as stated in Security Council Resolution 1441. We must continue working on this basis, because war can be avoided and a peaceful solution is still possible.
Jimmy Carter, winner of the Nobel Peace prize, has written that, where Iraq is concerned, alternatives to war clearly exist and that a war would be unwarranted. The authoritative voice of the former US President joins the multitude of voices that, in a way that is unprecedented in history, continue to call throughout the world for a massive unilateral attack on Iraq to be totally rejected.
We are entitled to ask ourselves what we would gain from waging a preventive war, especially given the US war plan to drop, as they have said they would, around 3 000 bombs, including 'the mother of all bombs'. At the outset of a potential invasion, however precise the operation is, massive collateral damage will ensue. This means that the Iraqi people will be punished twice; first there is the punishment of living in a dictatorship and then there would be the punishment of the massive destruction of the civilian population, unleashing a torrent of death and destruction on a population half of which is under fifteen years old and which has a per capita income similar to that of the Palestinians.
Incidentally, Mr President, it is extremely important that the European Union does not allow the roadmap for the Israeli-Palestinian peace process to be put on hold: we must hope that this process is reopened.
Our group feels that the approach we should adopt is to continue applying Resolution 1441, within the framework of the law and of international law. In our view, a preventive war neither guarantees world security nor complies with international law. In fact, it will put us into the hands of those who truly advocate the clash of civilisations and an attack on this basis would give an excellent boost to international terrorism. Preventive war as an instrument of defence policy does not fit in with our community of shared values, which is founded on mutual respect between nations and peoples, and such a war unequivocally breaches the principle of multilateralism and current international law, as upheld by the United Nations, which was created in San Francisco in 1945 - fundamentally due to the efforts of the United States, it should be remembered.
Like Kofi Annan, we reiterate that any unilateral action would breach the United Nations Charter. The international community's ambition to ensure world security must be based on preventive policies, not on preventive attacks. We must be more ambitious and more decisive if we are to resolve the causes of inequality, violence and poverty.
I wonder, as we all do, what the consequences of a rapid military victory would be. What plan is proposed for addressing the extremely complex problems faced by the region? Are we attempting to achieve the fast-track democratisation of a nation - mapped out on the drawing board after the First World War, composed of Sunnis, Shiites, Kurds and Turkmen - or are we attempting to establish a neo-colonial proconsulship, which can only be sustained by the force of these weapons?
I recommend that the White House reads the observations of the British General Maude, who entered Baghdad in 1918, and read to the Iraqis a letter in the style of the Three Kings, who also apparently - according to the Gospels - came from Babylon. This letter promised peace, happiness and democracy in six months. Six months later, there was war in Baghdad. We must bear this in mind and learn the lessons of history.
Ladies and gentlemen, the time has come, especially for Europe, to transcend our divisions. This is our message, which I repeat on behalf of my group. We must be guided by solidarity and by our commitments to one another, as laid down in the Treaties. These are obligations that are binding on all our States and on all our citizens. We therefore require the Spring Summit, to be held next week, to make all necessary efforts to create a united European voice, as the Treaties stipulate.
Once they have signed a joint communiqué, each country cannot then pursue its own approach and there can be no repetition of the farce witnessed in the Security Council. All we need to do is take a blackboard to the summit, of the type used in schools, and explain that, if we had four votes plus one, the Europeans would have a decision. Why? Because we cannot, as a result of our division - and I am referring now to countries on both sides - be putting terrible pressure on Latin-Americans or Africans to get us out of the mess, because they too have their dignity and it is unacceptable to wring votes out of people under duress, with an attitude that is interpreted in those countries as totally neo-colonialist. We therefore need, and this is a very basic equation that all Heads of Government could understand ?
(Applause)
? we need our votes, plus that of Bulgaria. This would change matters, and, furthermore, Mr President - and with this I shall conclude - would make the Security Council even more relevant, and not irrelevant as the US Secretary of State for Defence, or for War, Mr Rumsfeld, claims. What makes the UN irrelevant is saying that we will be going to war whatever happens.
We must state, and this is one of the European Union's major responsibilities, that in the face of preventive and unilateral action, international law must be made to prevail.
(Applause)
Mr President, an eminent and noble friend of mine recounts how he became convinced of the need for regime change in Iraq when during the Iraqi invasion of Kuwait Iraqi soldiers put Kuwaiti prisoners of war into manholes, closed the covers, poured petrol through the air vents and set them alight. Few can be unaware of the barbarity of Saddam Hussein's regime, either towards his own citizens or towards others, and for that reason I applaud the initiative of my friend and colleague, Mr Rutelli, in seeking to establish an international criminal tribunal for Iraq. Iraq has been under notice from the international community for over a decade and our patience on the issue of disarmament is running very thin.
For Liberals in this House good relations between Europe and the United States of America are of huge importance. Our commitment to shared values, our commitment to economic and cultural ties reflected in our military alliance are things that we hold dear. We share America's pain about the attacks of 11 September, and not just because European citizens were among those so brutally murdered. But we do not share the US President's view that war against Iraq is justified at this stage.
The report presented by Hans Blix to the UN Security Council last Friday does not make a case for immediate military action. On the contrary, he reported substantial disarmament and, while he recognised that cooperation was by no means immediate, he welcomed it as active, even proactive. His report showed that inspections are delivering tangible results for the weapons inspectors, sufficient to be given the additional months needed to complete Iraqi disarmament. To pull the rug from under Hans Blix's feet and resort to war now, would be incomprehensible to moderate opinion around the world.
I would ask our American friends to pause and reflect, if only for a few minutes, on some fundamental questions. Will a regime change in Iraq help bring to justice Al-Qaeda terrorists? Will upheaval in a secular Arab state advance the cause of peace between Israel and Palestine? And would not the cost of continued vigilance, resilience and patience be lower than the cost of war and reconstruction? We must not underestimate the casualties of war, and not only the human casualties, though they would be many and costly, but the diplomatic casualties of which the collapse of the reconciliation talks in Cyprus is perhaps the first.
As the crisis unfolds we are also approaching a critical moment for the future credibility of the United Nations and a world order based on the rule of law. The remarkable unity displayed by the international community last November in agreeing unanimously to Resolution 1441 is in danger of falling apart. We are witnessing the unedifying sight of the pro- and anti-war factions in the Security Council seeking to win over the undecided countries through bullying, bribery and even blackmail. The dignity and integrity of the United Nations is at stake.
Having gone down the UN route to achieve Iraqi disarmament, a decision which my group warmly welcomed at the time, the United States must stick with the multilateral route. For the US to disregard a UN decision against early military action would deal a potentially fatal blow to the United Nations. It does not matter whether this decision is reached because of the failure to muster the required nine votes or because of a French or Russian veto. A veto one opposes will always be less reasonable than a veto one imposes. Yet rules are rules, and UN backing for military action must not be circumvented on the grounds that a veto is 'unreasonable'.
It would be far better for any vote on a new resolution to be postponed until a consensual outcome can be achieved. The elements of a consensus can be readily identified, if only the artificial demands of a pre-determined military timetable could be set aside.
Mr President-in-Office, you have told us that war can still be avoided. The gates of the Temple of Janus have been unlocked, if not yet opened. Hans Blix has set out the disarmament tasks which remain to be achieved and these tasks could be set out in a new resolution as clearly defined benchmarks to be met by Iraq in the coming months. Recognising that Iraq has only moved as far as it has because of the threat of military force, why not keep up the pressure until the process is completed? If Saddam Hussein fails to meet the benchmarks in the resolution, then the diplomatic and inspections options will have been exhausted and the international community would have the moral authority and legitimacy to resort to war.
In conclusion, it is claimed in London, Washington and Madrid that war could be short, swift and successful. With UN support this could indeed be the case, but without it, in a conflict which divides the international community, we could be on the brink of another Hundred Years War which could bring down regimes well beyond Iraq.
Mr President, President-in-Office of the Council, Commissioner, even though the vote in the Security Council has not yet, as we speak, taken place, we already know that, whatever happens, it will leave only one legal option open, namely the peaceful option of disarming Iraq via the inspections.
Anyone who took it upon themselves to go beyond that mandate and to start a war unilaterally would be defying the whole of the international community. I hope that they would be calling upon themselves exemplary political penalties exacted by their own peoples. As for their credibility in the eyes of the world, it would no doubt be adversely affected for a long time. To show too much of one's 'hard power' is to run the risk of ruining one's 'soft power'.
Unfortunately, it is the whole of international society that would run the risk of being destabilised by this material breach of the rules which democracies laid down for themselves after the Second World War. Yet this is precisely what the President of the United States is envisaging quite shamelessly. It is not only the war on Iraq that should spur us into action, but also the unilateralist - and in our view imperialist - policy that surrounds that war. When it comes to taking action, we are short of neither trump cards nor allies. Never, since the end of the cold war, has there been, on a world-wide scale, such a powerful camp clearly in favour of peace and promoting the law and multilateral cooperation. It is within that camp that the voice of Europe promoting world solidarity must and will have to make itself heard.
Our allies are, first of all, the people of the entire world, starting with those of the European Union, not just the 15 current Member States, but the 25 present and future Member States. This makes even more legitimate our demand for in-depth discussion between Member States and with our partners, before the ratification of the accession treaties and the vote on the future constitution and on the vision of Europe which we intend to promote together in order to respond to the will expressed by our fellow citizens.
This unprecedented explosion of public opinion has, no doubt, made it easier for a large majority of the governments of the world to take a stand against the war, starting with the governments of the countries of the South, and, in particular, the Non-Aligned Movement, which alone represents two thirds of the United Nations General Assembly. That is our second trump card. In that respect, how despicable and crass is the blackmail used by Colin Powell on the most dependent of those countries in order to try to extract from them a vote without any popular support! We are also supported by all of what the world regards as great moral authorities, such as Pope John Paul II, Nelson Mandela, former President Carter and the Secretary General of the United Nations in person, Kofi Annan, all of whom have committed themselves with passion and dignity to the cause of peace and respect for the United Nations Charter.
Let us also pay homage to all those authorities on international law who teach at Oxford, Cambridge or the London School of Economics and those three hundred eminent Spanish legal authors, who all deny that there is any legal justification for the use of military force against Iraq even before the event. Another important dimension is the contribution of the weapons inspectors, who have shown great firmness towards Baghdad while, at the same time, standing up to Washington and London, which they have not been slow to accuse of having given them false information.
I should also like to make special mention of those men and women working for the UN agencies, who are often, along with certain European representatives in the region, the only ones to think first and foremost of the people of that region, and of the torment that is being imposed on them in Iraq, in Palestine, and in the Arab world in general. Thanks are also due to Mr Patten for some of the strong and just words that he spoke on the subject this morning.
Another influential player on the scene today is the Franco-German alliance, which will have held good, even though it means paying the price of political courage in the face of a greater power. As for other allies, it was on the other side of the Atlantic that we found them. We, that is to say the diverse delegation of Members of the European Parliament who had already visited Baghdad last month, have just established, at the US Congress, long-term cooperation links with the elected representatives of Washington, Ohio, California and even Texas. There, you have a United States which does not despise Europe, but which places its hopes in Europe and welcomes its representatives with open arms. What, then, did our US friends tell us? They told us that 126 elected representatives voted against war, notably two thirds of the Democrat representatives; that 130 US cities, including Washington, Philadelphia and Los Angeles, have adopted resolutions opposing military action, that AFL-CIO, the major group of affiliated trade unions, has declared itself to be of the same opinion, and that the anti-war movement (United for Peace and Justice, Women for Peace, etc.) is receiving unprecedented support prior to the start of the conflict. The New York Times, too, has chosen to say no to war. This is a far cry from the sacred union that some people have been telling us about. Congressman Dennis Kucinich, the spokesman for the coalition for peace, echoed these sentiments when he told us, 'George W. Bush has threatened to isolate those Europeans who are resisting his claim to supremacy; this is a perfect moment to take one another by the hand'. Finally, Mr President, may we each have the US friends that we deserve.
Mr President, ladies and gentlemen, there are some things that I just cannot understand. For example, we always defend the Treaties. Article 19 of the Treaty on European Union says one very simple thing, namely that all the governments represented within the Security Council must uphold the position defined by the European Union. Spain, the UK, France and Germany must therefore uphold a common position.
The common position defined by the leaders of the European Union, whether we like it or not, does not talk about ultimatums or about the consequences of war. It says that the work of the inspectors should be continued. This is precisely the memorandum proposed by France and Germany. I do not, therefore, see how, in the name of the Treaty, Spain and the UK can fail to uphold that position. In the final analysis, we must have a decision, within Europe, on the real nature of our Treaties.
Mrs de Palacio del Valle-Lersundi, who has always plagued us with her explanations of the Treaties here in Parliament, should remember that she used to defend the Treaties which she herself is now flouting in her role as Minister for Foreign Affairs.
Frankly, I do not understand why it is necessary to make war when we have won the war already. Why take military action when we have won without it? We have to admit that, without the US, there would not be any inspectors now. There would be no inspection and no disarmament. However, since there is disarmament and since there are inspections, it is not necessary to go to war. Why, therefore, should we shoot and kill, when we can have everything without shooting and killing? I do not understand it. We are criticising ourselves by saying that the situation is as it is thanks to a certain amount of determination, whether we like that determination or not.
We are now being told, and I still do not understand it, that we shall be bringing democracy to Iraq. That is very good, that is excellent. What, then, are we doing with Turkey? The Turkish parliament is elected. Fine. It is a democracy. Whether or not we like the people who are elected, that is not our problem. Then, however, an agreement is concluded with the military, over the heads of the parliament, which consists of democratic representatives, in order to obtain what could not be obtained through democracy, and the Turkish people are told, 'This is how the democracy that we are going to bring you works'. I simply do not understand it.
For example, we continue to explain that we are going to liberate the people of Iraq. We tell the Iraqi Kurds that this will be fantastic, that we are going to liberate them using the Turkish army. That is precisely the sort of liberation that the Kurds have been dreaming of for a hundred years: finally they will be under the domination of the Turkish army! Obviously, they will find it fantastic!
Yet there is one key to democracy in the region, and that key lies in Teheran. There is no question of making war on Iran, and yet the people in Iran are fighting for democracy. The Iranians are the only people who, at the present time, are rising up against their totalitarian regime. They are the only people who are staging massive demonstrations, who are voting in favour of democracy. Yet we are leaving them to fight alone. We are not helping them, but we then go on to claim that we have brought democracy to other regions.
I believe that we should be doing exactly the opposite. By helping the Iranian people to liberate themselves, we would be providing the region with two lessons. The first lesson is that emancipation and democracy are achieved not by the intervention of soldiers from who knows where, but by the will and the determination of the people themselves. Secondly, if these people manage to emancipate themselves with our help, they will be able to say to all the fundamentalists, to all the terrorists and to all those who are fascinated by totalitarian fundamentalism, 'We know what fundamentalism is; we have suffered its consequences and we have fought it, and we have emancipated ourselves'. That would be an extraordinary lesson for the region, and far more meaningful than the occupation of Iraq by some US general.
Finally, therefore, let us all stop being blind. Yes, it is necessary to change the regime in Baghdad, just as it is necessary to change the regime in Saudi Arabia, in Tunisia, and in this or that African country, but that cannot be done by means of a military invasion, of whatever kind. Let us therefore shoulder responsibility for some of the democracies in the world, and let us not say that peace will reign if there is no military intervention in Iraq. It is not peace, but then war is not the best way of ensuring that the Iraqi people are finally allowed to live in peace. They have the right to live in peace, without any US general, but also without Saddam Hussein.
(Applause from the left)
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the United States of America is a great democracy. It has contributed much, and if we look at the last 50 years, no one can forget the crucial role that it has played in defending freedom. This is why I and my group refuse to place ourselves in the awkward position of saying that we are for the US or against the US. That would be a stupid position.
Having said that, and because we have great esteem and consideration for the United States, we also have the right to tell them that they are wrong, and that the action that they are now taking can only have very serious consequences in the future. We cannot have it both ways. Either international rules exist and each nation has to obey them, or we believe that we have taken a great step backwards and that, from now on, power takes precedence over law and, as soon as one has power, one is the strongest and has the right to intervene. In that case, I propose that the United Nations Charter should be amended to the effect that, from now on, the right to interfere should include, for the strongest powers, the right to intervene whenever it seems to them necessary in order to defend their general interests, their vital interests.
The United States has been the victim of a terrible attack. Thousands of its people have been killed. No one can forget that. It therefore has the right to defend itself; it has the right to respond. Who, though, was responsible for those attacks? It was the Al Qaeda organisation. Is there any proof of links between Al Qaeda and Iraq? The answer is no, there is no proof. Consequently, the United States, before engaging in this military operation, should tell us what its real reasons are, the deep-seated reasons why it wants to intervene. If it is a question of changing the map of this part of the world, I can say immediately that this would have immeasurable consequences and would pave the way for the emergence of a new generation of terrorists and for a lasting gulf between the Muslim world and the rest of the world. That is extremely worrying.
That is why we in our group are agreed that every effort must be made to achieve a solution to this problem by means of disarmament. From then on, once this principle has been established, the decisions will not be taken in this House. There is something nice and surreal about our debates. Nevertheless, we have the right to say what we think and I would say that, as far as the French delegation is concerned including, in particular, myself, although in no way am I dependent on the French Government, it supports the position adopted by the President of the French Republic, namely to oppose, by all possible means, the launching of a military operation.
Mr President, there is a bizarre contradiction in this Iraq debate. Reports are reaching me from Iraq about contacts between leading representatives of the Ba'ath regime and the Iraqi opposition. Saddam's immediate entourage is evidently preparing itself for the fall of the 'Republic of Fear'. As a last resort it is trying to save its own skin by announcing an uprising now in the event of an American military intervention.
What, though, do I perceive within the European Union? A number of large Member States are working hard for the political status quo in Iraq. UN weapons inspections with no clear time limit are supposed to be sufficient to rein in the regime in Baghdad. On what is this great political credit that they are granting the merciless tyrant Saddam Hussein based? This irresponsible attitude taken by a number of European countries is met with manifest and widespread incomprehension on the part of the suffering Iraqi population .
Equally negative is the political cost, for the time being, of the Western conflict with Iraq: serious undermining of transatlantic relations, serious division within the European Union itself and growing discord within the international community in the context of the United Nations. All because of a murderous megalomaniac who for years has simply been refusing to comply fully with UN resolutions. Such a scenario must encourage similar dictatorships to go their own way where weapons are concerned.
Is there anything that the Member States of the European Union can still salvage from this divisive conflict over Iraq? I believe that there is. Firstly, they should very soon make out a case for a clear time limit on the UN inspections in Iraq, a limit that takes sufficient account of the option of armed intervention. When all is said and done, only the present increase in military power in the Gulf region is going to force Saddam Hussein into any kind of cooperation with the UN inspectors. At the same time the Member States of the European Union should finally show some concern for Iraq's political and socio-economic future, because there really are alternatives to Saddam's 'Republic of Fear'. I am looking forward to initiatives from the Greek Presidency on both these issues.
Mr President, ladies and gentlemen, the camp of those who are opposed to the unjust pre-emptive war that the UK and the US intends to launch in Iraq is growing in strength from day to day, both in national public opinions, as demonstrated by surveys and demonstrations, and in the United Nations Security Council. The diplomatic resolve of France, Germany and Russia may give the politicians of the United Kingdom, and even those of the United States, pause for thought.
War is war, but the prelude to war is not war. At a time when world peace is on the edge of a precipice, it would not be dishonourable - quite the contrary - to refrain, despite the Homeric speeches and the money that has been spent, from an act which is so unjust, so contrary to human rights, and so dangerous. Should the US not go to war, it would not be unthinkable for the united European Parliament - why not? - to propose to the parliamentary committee in Oslo that the Nobel Peace Prize be awarded to George W. Bush for having helped to achieve, in Iraq, the objectives set by the United Nations, without shedding blood or tears, that he be credited, on his own account and on behalf of his people, with having gained this great peaceful victory.
If things turn out differently, however, and if the unfortunate people of Iraq, especially the children, are sacrificed to the demons of war, the consequences will be disastrous. The resulting shake-up of the world would release the forces of evil everywhere. Then again, what would be the next stage in the promised reshaping of the Middle East? Would the next target of the super-power's army be Iran, Syria, or other countries, for there would then be no limit to the law that the strongest power prevails?
Mr President, this is a very special day for me in the European Parliament. I have heard speeches from Mr Cohn-Bendit and Mr Le Pen which I consider to be indistinguishable.
(Mixed reactions)
Since we last debated the Iraq crisis the stakes have increased. The clear issue remains that Saddam is still playing for time. The United Nations call for disarmament, as set out very clearly and unanimously by Resolution 1441, today continues to be unfulfilled. That is the truth of the situation we face. We recognise that this situation is dangerous and volatile, but let us be clear that it remains dangerous and volatile thanks to the continuing evasion of the Iraqi regime and, sadly, also the gamesmanship of some European governments.
These governments appear to have lost sight of the fundamental issue that is at stake here, which is the very real threat that the regime in Baghdad poses to the peace and security of the Middle East and indeed to the wider world. Even at this late stage let us not forget that Saddam refuses to explain what has happened to the stockpile of chemical weapons, biological weapons and nerve agents that were detected by the UN inspectors in 1998. Unless the democracies of the world are prepared to speak out with a united voice on the need for immediate and unconditional disarmament, there is no doubt that Saddam Hussein will continue on his current road of playing cat and mouse with the United Nations on an indefinite basis.
I must say that the events of recent months have also demonstrated two important truths for us here in the European Parliament and for Europe more generally. Firstly, we undermine the unity of NATO at our peril. Some anti-American voices in Europe have been playing out their contempt for all things American, and we may hear more of that in this debate. We have also seen some politicians in Europe who are prepared to weaken NATO and the transatlantic alliance in their aim of developing Europe as some sort of antagonist or counter-weight, rather than as an ally of the United States.
Let me make it clear beyond any doubt, on behalf of the British Conservatives, that we stand resolutely behind NATO as the bedrock of our security and defence. I make no apology for repeating our belief in NATO and the value that we attach to our partnership with the United States. I believe that the actions of France, Germany and Belgium in fomenting division within the Alliance over the crucial issue of Turkey's security are nothing short of deplorable. The coming days will be a test of the will of the international community and of the credibility of the United Nations. But let there be no doubt about this: the responsibility for avoiding war remains squarely with Saddam Hussein and it is up to him to choose peace.
(Applause from the right)
Mr President, I am sure no one disagrees with the comments made by the President-in-Office of the Council and Minister for Foreign Affairs of Greece, Mr Papandreou, and by Commissioner Patten. I just wanted to add that, in this particular instance, the rallying of public opinion and the demonstrations by citizens in Europe and elsewhere are additional political elements which need to be taken into account.
On 11 September 2001, every nation and government in Europe without exception rallied round the United States of America when it came under terrorist attack. Today every nation in Europe, although not every government, is against this fruitless, futile war. To borrow from the ancient description of the crisis in Mesopotamia, a Babel-type policy is being created and it would be a good thing if this Babel-type policy were to end. The lack of unity between the Fifteen is having a knock-on effect when it comes to dealing with the crisis. At the same time, as regards the candidate countries, which are somewhat differentiated when it comes to the possibility of a unified stance, Europe needs to take care as it builds its future within the Convention, which is laying down new ground rules in the form of a constitution, that it does not cause internal rifts which do not then close. We want to unite the Twenty-Five, the Twenty-Eight or however many we are, in a new strategy for a Europe of peace and cooperation, a Europe working for democratic progress throughout the world, the so-called crisis prevention and management policy; we do not, once the crisis is over, want to have to decide how to deal with the problem of refugees, casualties and so on.
I should like to remind you, and all the pundits agree here, that there are two conflicting strategies in America: there is one strategy for how America lives with the rest of the world and there is another strategy with a theocratic slant, with America trying to determine the course of history on the basis of a subjective evaluation of international interests.
May I remind everyone - and they are many - whose theory is that the UN has pretty much run its course, that the UN reflected the state of play at the end of the Second World War and that new configurations are needed which reflect the new state of play. We have to realise that international conventions need to reflect the new state of play in a considered manner, using procedures which do not cause rifts.
It is also worth reiterating a few matters of concern to us, the European Union. We spoke with one voice on the Palestinian problem. And yet, our united voice went unheeded. We spoke with one voice on Iraq, on the embargo against the Iraqi people. And again, our united voice went unheeded. We therefore have to realise that persistence is needed at times when our policies may be able to bring about practical results which do not in turn foster new crises.
Ladies and gentlemen, we really are at a crucial stage, but I think that every crisis contains in it the germ of a new standard. We need to tell our American friends that their perception leads to trouble, trouble which is not even in America's interest. The sort of approach taken by Donald Rumsfeld, who from what I heard this morning, started to tear the British Prime Minister off a strip for asking for a few more days for the inspectors, is a dangerous approach.
Ladies and gentlemen, Parliament's message should be that it wants to take a peaceful approach to international problems, that it wants to resolve problems peacefully using procedures that pave the way for democracy throughout the world.
Mr President, in my own country, Sweden, a priest proposed yesterday that, in order to avoid war, someone should be paid to kill Saddam Hussein. That is perhaps a rather bizarre message, coming from a representative of the Church of Sweden, but the idea of a regicide in the service of the people is otherwise quite an old one. Certainly, some of us have had these thoughts in secret, but this type of murder cannot of course be committed. It would be contrary to international law.
The war could nonetheless perhaps be stopped if Saddam Hussein were to resign or go into exile. The discussions now being conducted within the Arab world to induce Saddam Hussein to resign are extremely interesting. We hope, of course, that an international court will be able to hold Saddam accountable for his crimes.
If the clock could be turned back, there is a lot in the Iraqi conflict that could have been done differently. The Arab world should have been involved much earlier in the discussion of the future of the whole of the Middle East. The United States, the EU and the UN Security Council ought to have shown greater commitment to solving the conflict between Israel and Palestine. The peace talks must begin again. Otherwise, we shall never win the fight against terrorism.
Now, the drumbeats of war can be heard. The view of the Group of the European Liberal, Democrat and Reform Party is still that the weapons inspectors must be allowed to continue with their work for as long as their efforts are meaningful and for as long as they are making progress. The progress that has been made has been due not to Saddam Hussein's having become willing to cooperate but to the resolutions and the threat of military force. We must never forget that it is Saddam Hussein who must prove that he does not have weapons, not the UN which must find them.
Hopefully, war can still be averted. It is our view that if, in fact, any military decisions are to be taken, they must be taken by the UN Security Council. The UN is, however, seriously wounded at present. The horse trading that is going on in order to convince countries to vote yes or no in the Security Council is pathetic and damages the entire international community. When the permanent members quarrel, these difficult decisions are left to countries such as Ghana, Cameroon and Angola. This is unreasonable and frightening, and it undermines the UN's credibility. Substantial reform is becoming a matter of ever greater urgency. The UN is divided, as are NATO and the EU, and transatlantic relations are damaged. The only person to delight in the fact is the dictator in Baghdad.
Mr President, what is this war about? Knowing the answer to that question is of course the prior condition of being able to prevent it. As the weapons inspectors become more successful in their work, the purpose of the war is, however, changing. I now also hear from my esteemed fellow MEP, Mrs Malmström, that what is at issue is removing the dictator in Baghdad. Excuse me, but I thought the idea was to disarm Iraq and destroy its weapons of mass destruction. The picture I now have is of the UN's far exceeding the limits of its powers and replacing regimes we do not like.
We do not like Saddam Hussein. Being opposed to the war is not the same as being friends with Saddam Hussein; or with Mr Le Pen for that matter; or, indeed, with President Chirac. I am not friendly with any of them, but that only shows of course how broad the anti-war movement is, and how narrow the movement in favour of war is gradually becoming.
If what we are concerned with is a change of regime, may I ask where the EU is when it is a question of receiving refugees from the dictatorship we wish to bring to an end. Where is the EU when people take flight from the abominable dictator described by my fellow MEP, Mr Evans? Why do we throw those refugees back into the hands of the regime we want to change? Why, just as my fellow MEP Mr Cohn-Bendit said, do we not support democratic movements in Iran?
I shall stop there, for I have no more speaking time left.
Mr President, Commissioner, Mr President-in-Office of the Council, over the last ten years, since the Gulf War, the United States has been developing a 'mother of all bombs'. Europe in that time has been putting patience and diplomacy to use in an attempt to enlarge the Union. That is a symbolic and clear difference. If Parliament and the Commission were to accept ultimate responsibility, the EU could act with authority for the benefit of world peace and an international legal order. That is unfortunately not the case. It is not only the values of democracy and human rights that unite the EU, but also the will to guarantee peace and to establish an international order through cooperation.
Has the war against Iraq already started, or not? Or has the war against Iraq never really stopped since the first Gulf War and the struggle for hegemony in the Middle East simply entered a new phase? History will be the judge. Following the military defeat of Saddam by the international coalition the regime remained in place, but it was kept in check by a merciless embargo that left the population starving, but the power of the regime over them intact. The weapons inspectors of the first four years were not effective in disarming Iraq, but acted as an intelligence service for those states that sent and paid their experts and spies. The United States and Great Britain were subsequently able to bomb in Iraq with greater success. The new weapons inspections under the direction of Hans Blix and the United Nations, and accompanied by military threats, have however been successful. We must therefore pursue this path and we must unite the European countries around this position. Thank you.
Mr President, the last thing we would wish to see in these troubled times is the Iraqi regime being able to rejoice in the almost unimaginable disunity in the United Nations, the almost insurmountable difficulties facing NATO, or the absence of any possibility of agreement within the Fifteen on this crisis.
The fact is that after more than ten years and 17 UN resolutions, the Iraqi regime is still delaying destroying its illegal weapons. This time, however, Saddam Hussein will not be able to continue to defy international law. I am not being naïve in saying this - I hope that we will still be able to obtain a decision within the UN which, when confronted with the facts, leads Iraq to disarm voluntarily. I also wish to make it clear, however, that we will not remain neutral in the event of a conflict. We will always be on the side of democracy and not of tyranny.
We are also on the side of international law, because we want to see immediate and unconditional compliance with the 17 UN resolutions on Iraq's disarmament. We are on the side of those who know that collective security comes at a price and that we must not confine ourselves to antagonising those who are paying this price by applying the only weapon of deterrence that Saddam Hussein acknowledges and fears - the more than 200 000 soldiers on the ground.
Lastly, Mr President, and in addition to all of these reasons, we are not remaining neutral because we take the view that it is our duty always to stand shoulder to shoulder with our allies, in good times and bad. Why? It is simple, Mr President. To ensure that, if we face a direct threat in future, we can count on their solidarity too.
Mr President, ladies and gentlemen, if the prospect of a new disaster, so costly in terms of human life, were not haunting our minds today, we would say that this crisis has served in a remarkable way to reveal the world as it is now. It brings to light those truths that the advocates of sovereign states - albeit crying in the wilderness - have been declaring for so long, truths that are suddenly starting to be regarded as self-evident.
The first of these self-evident truths is that the actors in international affairs are not blocs, or particular sets of civilisations hastily divided up in order to comply with an imperial and vaguely racial interpretation of the world. The real actors are still the nation states. There is no longer any united international community, there is no united West, any more than there is a united Europe. The West, the so-called international community, and Europe, have been completely shattered. So, incidentally, has the East, the region that poor Samuel Huntington so foolishly referred to as 'the Moslem world', but which includes both nations which are in favour of the war, such as Kuwait, and nations which are against it, such as many Arab countries, and even countries which have abstained from deciding one way or the other, such as Pakistan. Europe, of course, is no more united than any of the others, because it is here, within this poor assembly, supposedly committed to a laughable common foreign and security policy, that we find the fiercest defenders of the US line, together with its most determined opponents. In short, in both the North and in the South, each nation decides for itself, regardless of any illusion of solidarity, and the lone Anglo-Saxon knight is not the only one to have struck a fatal blow to the old multilateralism that was so much in vogue in the twentieth century. No, the nation states are the only ones left, and we are happy that proof of this has been provided in such a glaringly obvious way.
What a revelation this is, too, of the real nature of America, or rather, I should say of the United States, since it has no authority to claim to speak on behalf of a whole continent, as brave Chile has just demonstrated. In reality, the United States is doing nothing more than defending its interests at the most trivial level, and even that is not so certain, because what we are seeing is a small clique, obsessed by power, sliding towards war, something that forms part of the very nature of empire. That is also something that we have always claimed, namely that empire equals war. The nation state, on the other hand, is the only possible way to bring about the non-totalitarian unification of the world.
As for France, the crisis has revealed her as she is, and as she always will be, the only real rampart, defending against empires the freedom of the people, which is another name for the freedom ...
(The President cut off the speaker)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the apparently inevitable choice in this House, as indeed in the United Nations, is between war, with or without the backing of the Security Council, and the weak yet appealing position of those who are asking for more time for the inspections; those in favour of the latter alternative are relying, it must be said, on the Anglo-American military pressure on Saddam's regime and are, in fact, making the inspections an end in themselves, although they are well aware that Hans Blix and his men are unlikely to be able to get Saddam to disarm by themselves. All the same, this very morning, many Members have execrated Saddam's regime and called for democracy and freedom for the Iraqi people.
We Radicals, together with hundreds of other public figures and members of parliament from very many countries, are convinced that there is still time and space for another scenario: the exile of the dictator of Baghdad as the only real way to avert war. It is a scenario that a number of Arab governments in the region have been working on for some time and which could be taken up by the European Union in view of the forthcoming Security Council resolution.
Then there is post-Saddam Iraq, which nobody has mentioned today: we are convinced that this scenario should be accompanied by the United Nations taking over provisional administration of Iraq for at least two years. Only a UN administration can be accepted and help get the country back on the right rails, for it has been under one of the most savage dictatorships ever known.
I hope, Mr President-in-Office of the Council, that Europe may once again speak with one and the same voice on this basis.
Mr President, it has been said here that some progress towards disarmament has been made, although the scale of this progress is hard to measure in relative terms, because the obligation to prove that weapons of mass destruction have been destroyed has not been fulfilled.
We must remember that the inspectors are not private investigators - they are not budding Sherlock Holmes - they are simply information gatherers. We accept, however, that they have made progress. They have been able to do so simply because of international pressure, the last resort of which is the use of force. Let us recall that the inspectors did not leave the country in 1998 of their own free will, but were expelled because the regime thought that the danger had passed.
We must also remember the victims, the thousands of people who perished in the rubble of the twin towers, the tens of thousands who have been eliminated in Iraq because they dissent or simply because they belong to a different minority, the hundreds of thousands who have had to go into exile in order to survive. I assume we all agree that we must do whatever we can to ensure that international terrorist organisations do not gain access to these weapons of mass destruction. I assume, Commissioner, that there are no doubts about this.
I also wish to point out that, for the moment, everyone, except for Saddam Hussein, has acted with the utmost respect for international law. If decisions and votes are being postponed in the United Nations Security Council, it is precisely in order to reach an agreement that will enable us to continue to act within international law, laying down concrete conditions for disarmament and precise dates by which this is to be achieved because, as the European Council stated, inspections cannot go on indefinitely.
In this context, unfortunately, the unity of action of the European Union's Member States remains in disarray and I must ask Mr Papandreou and Commissioner Patten - and I know that this is not an easy task - to continue to seek agreement. And this agreement, Mr President, must be founded on the Member States' will to achieve consensus, on respect for the opinions of others, on not attempting to impose on others policies based on faits accomplis and on abandoning strident attitudes. Simply saying 'never again' will not get us anywhere.
Mr President-in-Office of the Council, first may I thank the Greek Presidency for all its efforts and its successful actions, which had two objectives: to avoid war and to present the European Union with a united front and a united policy. My sincere congratulations to you, Mr President-in-Office, on your success, your major success in leading the European Union to agreement on a common position in Brussels on 17 February. It is not the presidency's fault that, five days later, the Spanish Prime Minister, Mr Aznar or Anzar, as his friend Mr Bush likes to call him, broke this agreement and moved away from the common position of the European Union in order to go off to the American president's ranch and help prepare the proposal for a Security Council resolution to declare war on Iraq.
You will forgive me, Mr President-in-Office of the Council, if I continue in German.
Mr President, the threat of a punishment must always be so credible that the punishment does not need to be carried out. The massive military presence around Iraq, and Bush's rhetoric, have finally had their effect on Saddam. Suddenly he is cooperating with the inspections and destroying weapons he said he did not have. It is therefore naive to think that Saddam could have been called to order with diplomatic pleas alone.
Apart from Saddam, Bush himself has unfortunately begun to believe in the military threat to such a degree that he feels he can no longer find a way out of it. Withdrawing a quarter of a million servicemen from the Iraq region while Saddam is still in charge is a disgrace for the American president that he wants to prevent in whatever way he can. To this end he is even trying to bribe members of the Security Council, in particular to make possible an attack in the near future. Bush and Blair have now become the prisoners of their own rhetoric and their diplomatic inability to mobilise sufficient support. With no green light from the Security Council, all that remains for them is the choice between two evils: to do nothing and consequently lose face or to take military action outside the UN with all the negative consequences that entails. A unilateral military intervention will lead to unprecedented instability and seriously impede the reconstruction of Iraq. While Saddam was himself destroying the rockets in Iraq, he was placing a bomb under the UN, NATO and the EU, enabled to do so by Western leaders acting irresponsibly.
Since the fall of the Wall, the EU Member States have above all been pursuing their own interests and prestige and very little has come of a common foreign policy. European policy must consist of maintaining the pressure on Saddam and certainly there must be no headlong rush to war. We must be specific about what compliance we are expecting of the tyrant within a timeframe that the inspectors consider reasonable. Only the UN can ensure that Saddam obeys, and that the punishment does not need to be carried out.
Mr President, Commissioner, the United States thought it could manipulate the United Nations in order to obtain legal cover for its predatory war in Iraq, but the UN stood its ground. The UN and public opinion worldwide want nothing to do with this war. Reason and justice refuse to submit to the fanatical fundamentalism which has been holding sway for some time now in Washington. The Iraqi people are innocent. Why, when they have been suffering for so long under such a cruel embargo, is it necessary to bomb them as well?
This war will precipitate a conflict between civilisations. This time, it is not the Islamic fundamentalists who are pushing for war, but the US administration. The reactions will be terrible. They have already begun. Yesterday the Al-Hasar mosque, the Moslem Vatican, called for a holy war against the United States. In the Security Council, France will use its veto to oppose the war, and so will Russia. We must preserve peace.
Mr President, I should like, first of all, to thank Commissioner Patten for the high quality of his speech, and also those Members who have argued unambiguously in favour of disarming Iraq by means of inspections and peaceful avenues.
Barbarity cannot be combated with barbarity, and war, whether we like it or not, is a form of barbarity. It is also an old-fashioned way of settling conflicts. Over a year ago, the President of the United States described as rogue states a certain number of countries suspected of having at their disposal, for the purposes of conquest, weapons of mass destruction which threatened world peace. Eliminating weapons of mass destruction is certainly a desirable objective that we should all try to achieve in the context of the United Nations and, in particular, in the context of the non-proliferation treaty. Yet how can we explain to the people of the countries described as rogue states that weapons of mass destruction are bad when they belong to those countries but that they are good when they belong to so-called 'virtuous' states? These virtuous states lie, in particular, in Europe, but there is also the United States, whose army is ready to use such weapons of mass destruction, in other words tactical nuclear weapons, in the war that they want to launch in Iraq. This is a complete contradiction and, in terms of international law, it is a further black mark against the US Government.
If I wanted to sustain Mr Bush's metaphor, I would say that the US State is a super-rogue. However, I shall not do so, because that would be to insult the American people, and I do not want us to end up insulting one another. Last week, in fact, we had an opportunity to meet US elected representatives who are openly opposed to the use of force. They are demonstrating against the war alongside their fellow citizens and they constitute, in my opinion, the great majority of public opinion.
Mr President, all the fine words about Saddam Hussein's having to be disarmed and about the Iraqi people's being entitled to freedom ring remarkably hollow in a situation in which we all know that Saddam Hussein has not the slightest intention of disarming or going into exile, let alone of giving the oppressed Iraqi people their freedom. European history from 1930 to 1939 is the history of a Europe that, step by step, gave in to Hitler's expansion and aggression. 'There will be peace in our time', said Chamberlain when he returned from his meeting with Hitler in Munich in 1938. Today, the Chamberlains of our own time say that Saddam Hussein can be disarmed by the weapons inspectors. If that is the case, why was this not done long ago? We also forget that the weapons that threaten the world outside Iraq, and that we wish to remove, are not the same weapons used to oppress the Iraqi people. That is something that is easily achieved using conventional small arms.
The war against Saddam Hussein must be a war of liberation. It is a question of democratising the Arab countries. Democracy and economic development are the only protection against terrorists but, in the twelve years since the weapons inspections began, the EU's efforts have been designed to secure our peaceful coexistence with the dictator. The EU must think again and be much more active in promoting the freedoms and social development of the Arab peoples. As long as we only have words to offer, we are powerless.
Mr President, in 1950 the General Assembly adopted Resolution 377, entitled 'Uniting for Peace', which established that when certain conditions are met - for instance failure of the Security Council to discharge its functions - 'the General Assembly shall consider the matter immediately with a view to making appropriate recommendations to Members for collective measures'. I would very much like the Greek Presidency to facilitate the urgent convoking of such a special session of the General Assembly by one or more European countries, pursuant to Article 20 of the Charter, in order to make recommendations with respect to maintenance of international peace and security. If the United States is allowed a unilateral war, we may soon see China invade Taiwan or Russia trying to create another Soviet Union. Therefore, I ask the Greek Presidency to convoke a General Assembly meeting.
Mr President, the worldwide confrontation on the subject of Iraq between two concepts of international relations is splitting Europe in two. The crisis is dispelling our illusions and bringing us face to face with reality again. It is reminding those who had forgotten it that the nation states are still the actors in diplomatic and strategic affairs, that they can, of course, when their interpretations coincide, act effectively together on an inter-governmental basis, and that the European Union is not a political entity. If Europe has a real presence in this crisis, it is not thanks to the mechanisms of the CFSP, but to the political will of a certain number of European states. The most determined supporters of the US vision are European, as are its most articulate opponents.
The Convention will therefore have to learn certain lessons from this return to reality. No-one should continue to imagine that an all-purpose common foreign policy can be imposed by means of majority constraints. That would be to opt for the alignment of Europe rather than for its independence. The CFSP must adjust its ambitions to fit the reality. It should assist in harmonising national diplomacies where they are in agreement, and it should let them act separately when that is not the case, and it should never again seek to replace them with artificial and unworkable pseudo-consensus, because that would be acting against the interests of Europe.
Mr President, Commissioner, ladies and gentlemen, I believe that the present time makes it possible for us to observe what a misjudgment it is for European states, with their present dimensions, to define their interests solely in national terms, and how impossible it is to get national interests to prevail in global disputes such as these.
We now see this demonstrated by the tragic situation in which the British prime minister finds himself, having been so faithful in his support for the Americans; his inability to produce the right results means that he may well now be at a disadvantage. One can also look at this with a certain amount of cynicism, for the one thing that is abundantly clear is that those who act against the interests of the European Union, by failing to seek common positions in accordance with Article 11 of the Treaty of Nice, will not be among the winners in this dispute or in any other, whether they wanted to join in no matter what happened and under any circumstances, or, like the German Federal Chancellor, wanted no part in it whatever. This is why it is the larger countries that have to understand the fact - of which this crisis is for this reason a helpful demonstration - that the self-interest of a country's own citizens can be made to prevail only if we find something where all the European states' interests converge and, together, use that to carry some weight.
It is for this reason that I hope that this crisis, rather than damaging the development of a European foreign and security policy, will serve as a catalyst that will enable us to make the necessary progress on this issue.
If the United States of America declares war unilaterally, we will have great problems persuading our people of that war's legitimacy. It will be extremely difficult to restart the transatlantic dialogue, and, above all, to gain our citizens' support for it. I believe that it is very much in our common interest that this situation should not be detrimental to transatlantic relations in the long term, and that we must, for this reason, become strong enough to make our visions real and effective in the immediate aftermath of any war in Iraq, - visions that will enable us, quite independently of the security alliance that is NATO, to put transatlantic relations on a new footing in order to make them sustainable in the long term and thereby to gain public support for this relationship on both sides of the Atlantic.
Our plans for the future simply cannot involve the formation of axes with Moscow and Peking, and our choice of role models alienating us from the United States of America, a country with which we have values in common.
I do think, though, that this means that we as the European Union - if we speak with one voice - have to make it clear that, in the fight against dictators like Saddam Hussein and against international terrorism, military action may well be important, but that this war can be won on the global stage only if we possess the capacity for prevention and cultural dialogue, are aware of the concept of social justice, and can work on a large scale in dealing with this subject matter as a whole. I believe that we have to gain the insight that peace can be brought to the world only if the use of military force does not exclude the use of other means.
Mr President, Commissioner, I believe that the applause that greeted your speech simply acknowledged the fact that you have demonstrated, this morning, that a European Commissioner can embody the voice of Europeans and that there is indeed a European line in this crisis. Thank you.
We are told that a blitzkrieg would make it possible first of all to establish democracy in Iraq and then to dry up the springs of terrorism. Yet what are we being told about the situation in Afghanistan, where a blitzkrieg has already taken place and where, day after day, in silence, we witness the plight of Afghan women? What are we being told about the mobilisation of public opinion, the new super-power? Why can we not understand that the public's determination to take to the streets was based on the conviction that not only would war not dry up the springs of terrorism but also that a unilateral pre-emptive war would give rise to new terrorism? It is on the basis of what the demonstrating people of Europe are telling us that we should be acting in the Security Council, and it is unacceptable that, within the United Nations, after we had committed ourselves to disarmament by means of international pressure and after we had found that the process works under the constraints we established together, we should then, in midstream, change the rules and set an ultimatum.
Our hope is that there will be a majority against an ultimatum within the Security Council. We believe that there will be one. We believe that war is avoidable. That will depend to a large extent on Europe. It will depend to a large extent on you, President-in-Office of the Council, if Mr Blix is to be given the time he tells us he needs in order to finish the job, and he says that that means not weeks or years, but rather months.
It is in this spirit that we believe that the right of veto of certain permanent members of the Security Council should be used if it is not possible to achieve a majority. However, first of all, let us hope that there will be a majority in the Security Council. We wanted to have inspections and international legality, and all Europeans agree on that. The inspectors have carried out their work, and we acknowledge that they have made progress. The inspectors are asking us for more time, and we must give it to them.
Basically, we know that a new world order is emerging, the one that began, not on 11 September 2001, but with the fall of the Berlin Wall, which left only one super-power in the world. In view of this situation, we do not believe that any European country, by itself, can in the long term hold its own against what would effectively be the pax americana. We are Europeans, in other words we believe in the virtues of debate and conviction, in the uselessness of humiliation and in the need to allow everyone their place on the international scene, and we believe, above all, in international law.
What can Europe do when it is time to make decisions on the Iraqi crisis? I say Europe, Mr President, rather than Parliament or the Council or the Commission, and I am thinking of the European people, who are overwhelmingly against a war to disarm Iraq, let alone a war to change the Iraqi regime.
The European Council of 17 February took a stand: war should only be a very last resort and, anyway, there should be no war without a specific United Nations mandate. Let us remember: Parliament adopted a resolution calling on the Security Council to act against Saddam Hussein because of the terrible crimes he has committed against humanity. We strongly reaffirm this, because that dictatorship has left an appalling trail of blood in its wake. That is why Iraq must be disarmed, but only through the UN; the democratisation of Iraq must be supported, but only through the UN. Unilateral war will split the UN; it will split the Atlantic Alliance; and it will throw Europe into crisis. We say to some of our European brothers that a vote in the Security Council contrary to the Brussels document, contrary to the will of Parliament and contrary to the Commission's opinion would strike at the heart of Europe. Article 19 of the Treaty on European Union lays down that the Member States that are also permanent members of the Security Council should ensure that the positions and interests of the Union are upheld. What happened in the case of the former Yugoslavia? The Security Council could not decide on intervention in Kosovo, but NATO carried it out with the agreement of the European Council.
Also in question are the authority and prestige of our friend and ally, the United States, and also the brotherhood between our peoples, never so close as after 11 September, but today never so threatened on the eve of an unnecessary, unjust and unlawful war. The United States should realise that the people's elected representatives meeting here are fighting against anti-Americanism and therefore ask the United States to show more respect for Europe's ideas and convictions.
Mr President, if Iraq is disarmed without war, it will be a victory for reason, a victory for the UN, and also a victory for the military pressure of the United States and the UK and for the endeavour to oppose unilateralism by France, Germany and Europe. If there is war, it will be a disaster. Let us unite, therefore, against the dictatorship of Saddam Hussein and for the freedom of the Iraqi people; let us keep war away from the young ?
(The President cut off the speaker)
Mr President, we are on the verge of a disaster announced and desired by the US Government. It is obvious now that the values upheld by President Bush have nothing to do with democracy, but are values quoted on the stock exchange and values that smell of oil. Iraq has not yet been crushed under a hail of bombs, yet already the Wall Street Journal of 10 March has announced a USD 900 million invitation to tender by the US Government to five US groups, for the reconstruction of the country. What an admission that is!
Iraq is only the first country which will be the victim of an offensive to allow US capitalism to globalise its economic, and therefore its military, supremacy, converting people into goods and cannon fodder. Afghanistan, Colombia, the Philippines, Venezuela, Palestine - no one is to be spared. Yet, on 15 February, another upheaval occurred. Thousands of people invaded the streets of our capital cities to say no to war, and they will do so again on 15 March. Democracy means taking up this challenge, and not a single elected representative or government can escape that fact. The veto is now on the streets. Here and in the USA, we all have to decide which side we are on.
Mr President, every day, the advocates of a war in the Middle East resort to ever weaker and ever less credible arguments. We are obliged to watch as undisguised attempts are made in the Security Council to use economic aid as a bribe to induce African states to consent to war.
Since this House's last debate on war in Iraq, though, encouraging things have happened. For the time being, at least, the Turkish parliament has refused to allow the deployment of troops on Turkish territory. In Great Britain, over two hundred Labour Members of Parliament have expressed their opposition to a war. They deserve our respect.
Those who oppose the war in Iraq that is being planned are no foes of the United States, but rather defenders of civilisation.
Mr President, will we have to resort to arms in order to make Saddam Hussein give up his programmes for the development, manufacture and stockpiling of weapons of mass destruction once and for all and prove that he has done so? I am one of those who still hope that we can avoid doing so and, like Mr Pasqua, I should like to say here and now that I applaud the efforts that France and its government are making to this end. I also share the opinion of those who maintain that, if we had to envisage this last resort, it could only be with a mandate from the United Nations, the only organisation which is entitled to legitimise such action, and that, Mr Barón Crespo, would betoken a radical change in the behaviour of the international community, which until now has always supported the idea that the use of armed force can only be envisaged in the case of legitimate defence, and therefore in response to an actual attack ?
Ladies and gentlemen, we initiated the reflection on this subject in our previous debates. Obviously, we have not found a final answer to this question. However, I should like to remind you that it was on this subject, namely the legitimacy or illegitimacy of any preventive or pre-emptive military action, that our group was unwilling to support the majority position expressed by this House in its last resolution. In other words, President-in-Office of the Council, how can we stand up to the new challenge posed by international terrorism except by applying, in this field as in any other, the precautionary principle which is now unanimously recognised? Personally, I believe that any Head of State or Government who is warned of a serious threat to the lives of thousands of his fellow citizens, and who does not take all measures necessary to protect them from it, will be held guilty in their eyes.
Weapons of mass destruction constitute a real threat to the survival and health of populations. Every time that the existence of such a threat is confirmed, I believe that it will be the duty of the authorities to remove it, without waiting for it to be implemented, by preventive, diplomatic, economic and political measures and, if those measures are not enough, by the ultimate recourse to the use of military power. This is what we are all, together, trying to achieve in Iraq, and what it will probably be necessary for us to do tomorrow in North Korea, and it is with that conviction in mind that I would like to repeat, here and now, that our current differences are much more apparent than real.
Mr President, the role of the inspectors appears to be crucial to this debate so perhaps I should spend some time looking at their activities. Many people have claimed that they have been successful so far; I have to say that is not my view. Yes, there has been some success but it really is the tip of the iceberg. On 7 March UNMOVIC published a document entitled 'Unresolved disarmament issues: Iraq's proscribed weapons programme'. That document is 173 pages long and it lists 29 separate sets of unresolved issues; these include the strong presumption that 10 000 litres of anthrax still exist. We also know that a drone has been discovered which is capable of spreading biological and chemical weapons, and we know the cluster bombs have also been discovered. That is not a success. The report is a clear indication that Iraq is in breach of Resolution 1441, it is not fully cooperating with the inspectors, nor is it coming clean. Indeed on 7 March the Iraqi permanent representative to the UN yet again, despite this evidence, claimed Iraq does not have weapons of mass destruction.
Yet despite this evidence, many people here have said the inspections should continue. But for how long? At what point do we say enough is enough? Let us remember that 12 years ago Iraq was given 15 days to disarm. We know the inspectors have only been allowed in because of military pressure, we know that Saddam Hussein is making concessions in order to drag the process out until the summer when war is impossible. We know that it will be impossible to maintain the military pressure in those circumstances indefinitely, and we know therefore that once the threat diminishes Saddam Hussein will be back to his old tricks of obstructing the inspectors. Indeed, only yesterday the U2 spy planes that he gave concessions for were grounded. Is that not a sign of what is to come? Yet we still ask for indefinite inspections, surely that is simply because we do not want to have to make a decision.
Commissioner Patten made a very cogent case setting out the dangers of unilateral action; there is very little I can disagree with. What he did not talk about is the future of the UN if we do not take effective action to enforce 12 years of resolutions that have not been followed. If we cannot take effective action to disarm Iraq then the UN is finished as an effective force and the big countries will be acting unilaterally to the detriment of world peace and stability. The future of the world is at stake. We have heard much about ex-presidents, the Pope, academics; they all have one thing in common, they are totally powerless. At this time when the future of the world is at stake, we need honesty, courage, determination and nerve to enable the international community to act together. We must have a second UN resolution, we must have a clear timetable in order to say inspectors can go on for so long but no further. When that happens, then we must prepare to go to war. If we do not we are lost.
I am particularly proud of the courage, nerve and clear-sighted vision that have been shown by my party leader and I wish a few more party leaders would do the same.
Mr President, we all know that disarmament, which is making progress, and the removal of Saddam Hussein are merely a pretext. The real motive, of this there can be no doubt, is the quest of the USA and its allies to control Iraq's oil fields and geo-strategic position. It is also a fact that the war, with or without a UN resolution, will have terrible consequences not just for the Iraqi people, but for the region, Europe and the world as a whole. The question is, will the Greek Presidency and the European Union respond to the massive opposition being voiced by our and the American people and prevent this senseless crime? Will they use their 4 votes in the Security Council to do this? Will the Greek and other governments stop helping to prepare for war by giving the aggressors every possible assistance?
At this crucial stage, when the Soviet Union is highly conspicuous by its absence, I make a last appeal to you and all my honourable friends; we must prevent this war, which will serve as a precedent for more war. We must bar the road to ruin!
At the same time, let us express our solidarity with the Iraqi people in their fight to overturn this tyrannical regime.
Mr President, however right and proper it is to discuss how we go about disarming the Iraqi dictator, I would like to thank the few Members present in the Chamber, and most of all Mr Poettering and Mr Watson, for reminding us who is our friend in this dispute and who our foe. Looking at all the banners here in the Chamber I see, over and over again, the faces of the representatives of democratic states, but never the face of Saddam Hussein. Hatred of the USA may well make temporary allies of groups with extremely divergent political views, but it will never be able to be the basis for a common European foreign policy. On the contrary, it will only be an obstacle to it.
For the benefit of those who come to this House with good advice on how to deal with dictatorships, let me just read out what was said this week by President Kagame of Rwanda: 'I hope that the Security Council and the UN act decisively in Iraq, and not in the way they did in Rwanda, for the Council can reach the wrong decisions. It did that in Rwanda, and it lost us a million people.'
Mr President, the news arriving this morning from New York that they are thinking of extending the ultimatum makes us continue to hope that the Iraqi crisis may be resolved without taking up arms. The willingness of the United States and the United Kingdom to extend the ultimatum to Saddam Hussein opens up a new glimmer of hope for peace.
These are still the days of politics and diplomacy, and every attempt must be made to avert war: a goal that it is not impossible to achieve. Above all - and here I agree with Mr Poettering - it is up to Saddam Hussein to destroy the banned weapons without hesitation and without pretence; it is up to Saddam Hussein to collaborate with the UN inspectors without wasting time; and the Iraqi dictator still has the option of leaving his country, to release it from an illiberal regime and restore it to democracy: a choice invoked by many of the Members sitting in this House too.
Europe must also make its loud voice heard, however, by avoiding divisions and conflict. The document adopted on 17 February must be the starting point for action by the Council and the Commission, and it is the primary duty of all the political groups represented in Parliament to act to prevent the credibility of the United Nations being eroded away. European politics and diplomacy must move to prevent that institution, with which we all identify, from emerging from the international crisis deprived of its role as the protector of the international rule of law, and we must also act to prevent another multilateral body, the Atlantic Alliance, from losing its credibility.
We therefore have the duty, Mr President, of working to preserve the unity of Europe; there must be a huge effort from everybody to overcome the divisions that have been revealed this week: a weak and divided Europe does not serve the cause of peace. We must learn from these difficulties so that Europe can, once again, play a leading role on the international stage.
We must not, however, Mr President, forget the relationship and shared values that link us to the United States of America - a country deeply scarred by the attacks of 11 September, attacks that also scarred every one of us, every European - and we must not allow Washington to be left alone. This is because every act of international diplomacy these days can only be aimed at building a solution to the Iraqi crisis. The European Union and the United States must find joint initiatives within the framework of the international order.
Mr President, history has taught us that it is almost impossible to work together with dictators, because they do not care if their own people suffer. That is also the case with the Iraqi leader Saddam Hussein. The Iraqi people have had to pay dearly for their leader's unyielding attitude. Iraq's leadership has not even wanted to fully exploit the 'oil for food' programme, but has preferred to allow its citizens to suffer from a lack of adequate nourishment and medicine.
For us Europeans, who work on the assumption that there should be compliance with international agreements and a policy of cooperation, it has been a difficult experience to find that only military pressure has persuaded Saddam Hussein to allow the work of the weapons inspectors to be carried out. Prior to that the Iraqi leadership had defied the decisions of the UN and not agreed to give up its weapons of mass destruction and weapons programmes. Although there has been progress with the weapons inspections there are still more than a hundred unanswered questions in the weapons inspectors' reports. They concern such matters as unmanned fighter aircraft and the fate of scud missiles and the anthrax solutions.
My country, Finland, strongly emphasises the importance of the UN's role in finding a solution to the Iraq crisis. President Halonen said yesterday that Finland will support the Security Council and its decisions and that force without its authorisation was unacceptable. Halonen also said that Finland supports the continuation of the work of the weapons inspectors as long as it is meaningful and useful. The Security Council must consider how much time it has got left on the basis of the weapons inspectors' report.
It is extremely important that the Security Council members use all their skill to achieve unanimity. The aim should obviously be for Iraq to be disarmed without the use of force. If this calls for military action it must have the approval of the Security Council. Purposeful diplomacy must come before public appearances by the Security Council members. The weapons inspectors must be given enough time to do their work, but that must not mean that Saddam Hussein can play endless games with the international community.
Throngs of people throughout the world have gone onto the streets to demonstrate in favour of a peaceful solution to the Iraq dispute. There must be a genuine chance for peace, but the precondition for a peaceful solution is that the international community must be certain that Iraq does not have dangerous weapons of mass destruction in its possession or any programmes to develop them.
The role of the UN and its Security Council must come first in resolving the Iraq crisis. If the UN cannot now act we are in danger of losing the most essential global instrument we have in safeguarding world peace. The European Union must now take a united stand and use all its powers to shore up the viability of the UN.
Mr President, it has fallen to my country's government to drink of this bitter cup. These are difficult times, but we have ability and experience on our side; the experience of previous Greek presidencies and of the administration of the late Andreas Papandreou, who was firmly in favour of peace and the autonomy of Europe.
We can maintain our alliances, Mr President-in-Office of the Council, including with the USA, but - to quote an historic precedent - it was not America's friends who told them to drop napalm on Vietnam; America's friends told them to stop the war. We can fight for the unity of the European Union - which has become a laughing stock, with United Kingdom officials running around Cameroon, Angola and Guinea in a bid to drag them into the war - by supporting the principles of the Treaties of the European Union on peace, the founding Charter of the UN and boxing Blair's and Aznar's ears.
We can forge a massive alliance with the people of Europe. No presidency has been in the privileged position of having the people of Europe take to the streets and standing united. They need a common reference point, not just Mr Schroeder or Mr Chirac; they also need Mr Simitis, the head of the Greek Presidency. These are hard times and, like Belgium, we are a small country. Your heart is in the right place, but we want results.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, nobody is left unaffected by the danger of war in Iraq. I know nobody who would not rather see a peaceful solution in Iraq. Among democrats, such a thing should be self-evident.
Our own willingness to seek peace will not, though, on its own be sufficient; we also have to do something about it. This is where Europe has become less important. Over the past weeks and months, we have failed to maintain and build on the crucial role we once had as the USA's partner. It is unfortunate that my government - the government of the Federal Republic of Germany - has played a substantial part in bringing this about. The prospect of an election victory led Germany's Federal Chancellor, Gerhard Schröder, to whip up fear of war, and for the sake of that victory he has ended up dividing Europe, NATO, and - it almost seems - the United Nations. He has done nothing to get Saddam Hussein to take seriously the pressure from the United Nations, and that means that we now have to make it clear that what interests us is a real peace, leaving no room - and let me say this loud and clear - for despots who enslave their own people, destabilise a whole region, and who both possess and manufacture dangerous weapons of mass destruction.
Europe still does not speak with one voice in matters of foreign policy - indeed, it does so less now than ever before. We are further away than ever from having a common foreign and security policy. That is why Europe needs the United States of America as a guarantor of peace and freedom in the world. It was not Europe that put an end to genocide in the Balkans; were it not for the USA, the war criminal Slobodan Milosevic would not be in the dock in The Hague. It is not Europe that is in a position to contain the conflict between India and Pakistan. It is not Europe that is able to take up positions in North Korea in defence of our security. On its own, Europe does not have the capacity to combat international terrorism.
To be sure, the US administration is not always convincing in its presentation of American policy, and the exclusive concentration on weapons of mass destruction was certainly ill-advised, in that it shifts the burden of proof, leaves the initiative to the weapons inspectors and - in the final analysis - to Saddam Hussein, and puts the USA and its supporters in a defensive position. What is a fact, though, is that Saddam Hussein is a threat to the peace of the world. On this continent of ours, we have often had to deal with despots whose intentions were apparent from the outset, as are those of Saddam Hussein.
It is a lamentable fact that, in Iraq, terror, torture and murder are arbitrary and a part of daily life. It is a fact that many questions have still not yet been answered. Does Iraq possess the smallpox virus? What was done with the mustard gas grenades? Where are the highly dangerous VX nerve gas, the large quantities of anthrax, the 6 500 bombs carrying chemical weapons, and the mobile weapons laboratories? No less important than getting answers to these questions is the need to give some thought to the region's future. Here lies Europe's great mission.
I call on the foreign ministers to join with the Commissioner in developing models for dealing with this region's future and for relations with it.
Mr President, Mr President-in-Office of the Council, Commissioner, the issue with which we are concerned is not the odious regime in Iraq but the way in which that country can best and most effectively be disarmed. The regime is clearly detestable - there is probably no one in this Chamber who has any time for Saddam Hussein - but the issue is one of how his weapons of mass destruction are to be got rid of. Is such disarmament best achieved through military intervention or through continued work on the part of the weapons inspectors?
For my part, I am convinced that, in the present situation, the best way is that of continued work by the weapons inspectors, quite simply because military intervention is always the last resort. It may be appropriate once all the other options have been tried. Such intervention would have very grave consequences, not only for the population of Iraq and all the innocent people who would be affected but also, I believe, for continued relations with the Arab world.
What is more, I believe that the weapons inspections are working. One might perhaps wish that they were working still better, but progress is at present being made. We must bear in mind that the inspections are working because of the pressure on Saddam Hussein and the threat of armed intervention. It is therefore important for this pressure to be maintained. This situation cannot go on forever, but the time limits that have up until now been proposed by the United States and others have been quite unrealistic. That is why the weapons inspections must continue.
To launch an attack without a decision by the UN Security Council would be utterly reprehensible and a violation of international law. It would have far-reaching consequences for the UN's future legitimacy. The UN system has its faults, but we have no other such system on a global basis. We must therefore join together in helping to maintain this system.
The EU's role in this conflict is a sorry chapter. The proud declarations concerning the common foreign and security policy that are usually made on solemn occasions have of course proved brittle when they have been put to the test. It is mainly the large countries that are at fault, go their own ways and pursue their own national interests instead of waiting, sitting down together, engaging in discussion and finding a common approach.
If the EU is in future to play a role in the area of foreign policy, we must learn from what has happened. If we are to be able to play a role in Iraq, in the Middle East, in the Korean peninsula and in other places, common policy must take precedence over national interests. Otherwise, the EU will not be able to play an important role in the future.
Commissioner Patten, thank you and congratulations on your speech.
Mr President-in-Office of the Council, it is only 18 months since the tragic events of 11 September and Mr Bush and his chiefs of staff have managed to achieve what one would have thought impossible, even for the frequently clumsy diplomacy of the Americans: they have alienated almost unanimous and unreserved support for the USA and its efforts to combat terrorism and have replaced it with an equally universal and unanimous coalition against the American Government and its war and strategy plans.
This is not due to differences over the depressing, dictatorial regime in Iraq or even the dangers inherent in Saddam Hussein's possessing weapons of mass destruction, dangers which were confirmed and agreed in Resolution 1441, which must be applied fully, no one doubts that; an overwhelming majority of people and governments throughout the world have realised that this crisis goes far beyond Iraq and its leadership and basically has to do with the future order of the world, a world being called on to choose between high-handed unilateralism on the one hand and legitimate collective management of international problems on the other. In other words, it is being called on to choose between the principles and rules set out in the UN Charter and the material components of Washington's new strategic dogma, which favours a Weltanschauung of pre-emptive strikes, unilateral violent intervention, undermining of the UN and expedient, supposedly voluntary alliances determined by the military operation of the day, rather than fundamental, procedural privileges in keeping with the international legal order which has applied in the past.
It is precisely against these prospects that we need a firm stand by the European Union and the European Parliament, as the elected representative of its people, who have joined with the American people in a common fight to defend the rule of law which the current American administration seems determined to flout.
Mr President, Commissioner, perhaps we shall succeed in saving Europe, and that would, at least, be something. It is true that, after a year of uncertainty, of contradiction and of conflict, there are positive signs. The disarmament of Iraq is underway. The voice of the people is making itself heard on the streets and it is doing so, as I would remind Mr Titley, along with not only the Pope and the universities, but also with millions of other people. We have seen, in effect, that even with massive propaganda, neither sarcasm, nor threats, nor portfolio policy have succeeded in stopping the protests.
Moreover, remarkable and intense diplomatic efforts are being made within the UN, and there is also, thank goodness, the work of the Greek Presidency. The paradox, however, is that war has never been so close, and that, if disarmament is the objective of this war, disarmament is, in fact, taking place. If the objective is democracy in Iraq, there are ways, other than war, of creating it. Let us talk about removing the embargo, the International Criminal Court, the civil society which exists in Iraq and which deserves encouragement, but let us not talk about war. Then again, if the problem is geopolitical and economic, if it is power versus law, then no, no, and no again, and we must oppose it.
Tzvetan Todorov, who studied the totalitarian systems of the twentieth century, had an excellent way of describing this. He said that democracy is not immunised against the temptation of the good, which may lead it to the worst, in other words the dropping of humanitarian bombs. Let us not, tomorrow, drop humanitarian bombs on Iraq, on an Iraq which we shall have succeeded in disarming, but not succeeded in protecting.
Mr President, military intervention should only be used as a last resort and to use it now in Iraq would be premature and unjustified, with far-reaching consequences beyond its immediate target. Furthermore, trading insults across the Atlantic serves no purpose, and only makes matters worse. It is hurtful to be accused of being anti-American simply because one is opposed to the policy of the current US Administration. It adds further insult to injury when one is accused of forgetting the US contribution to two world wars.
The reason why the European Union displayed such strong unity and solidarity in the wake of 11 September is because we appreciated that contribution, and value the strong transatlantic alliance. That does not mean that we should not be able to disagree on occasions, especially when we believe the strategy to be wrong.
Foreign policy hawks in the US Administration would do well to remember that the roots of current world crises relating to Saddam Hussein and Osama Bin Laden are a product of past dubious US foreign policy decisions. It was the US that provided resources and support to these unsavoury individuals when they were their allies. Now the whole world - not simply America - is paying the price of these errors of judgement.
The UK and the US should pause and reflect before they embark on a course of action without UN authority. The UN is the accepted custodian of international law, with unique structures and processes to uphold it. This means that anyone supporting this principle must abide by its decisions, including the use of veto. One simply cannot adopt an à la carte approach.
Military action without UN approval will increase antagonisms between the West and the Muslim world; it will inflame the Middle East and it will deal a devastating blow, not only to the credibility of the UN, but also to the future potential of the European Union Common and Foreign Security Policy.
Mr President, many claim the split over Iraq is between Europe and the USA. However, in reality it is between France and Germany and 19 other pro-US new European governments. France and Germany have alienated America, undermined the UN and NATO and exposed the difficulties of achieving the CFSP. France and Russia will be judged harshly for using their UN veto for cynical, commercial interests in a second resolution, sending all the wrong signals to Baghdad.
There are legitimate differences over the immediacy of the military threat posed by Iraq, but Saddam Hussein continues to defy the credibility of the UN in its pursuit of weapons of mass destruction. Interestingly, Iraq and North Korea are the only two cases in the world of non-compliance with NPT safeguard agreements and I would not wish to see Iraq in the position that North Korea is in now, possessing nuclear weapons and immune from assault.
Personally, I am convinced of the need for regime change, ideally via Saddam's exile or, failing that, by military intervention, as the only way to ensure a disarmed and peaceful Iraq. The allies must install a democratic government to prevent refugee flows or instability in the region, allowing the 200 000 in my constituency, London, to return and guarantee that Iraq's oil wealth be used for its people and not for arms purchases. The alternative is to contain Saddam for a while until the world's attention is focused elsewhere and he can once again rearm.
The Clinton administration appeased North Korea for years, bankrolling the regime while it starved its own people and secretly carried on developing nuclear weapons, contrary to the 1994 agreement.
Perhaps the appeasers in this House could also explain why they embraced a war in Kosovo that involved no weapons of mass destruction or threat to other states without any UN authority and now find it so difficult to take action against an evil, genocidal dictator who has started two wars responsible for the deaths of almost one million people and who has gassed more people in a single day than died in the whole of the Kosovo conflict.
Certainly, once the almost inevitable war is over, the US, through the Quartet, must show resolve for a road map solution to the Israel-Palestine conflict and ensure a viable two-state solution. In the meantime, let us not be deterred from confronting a dangerous menace when we can.
Mr President, what has happened to the EU's common foreign and security policy? When, the day before yesterday, President Chirac announced the French approach within the UN, cooperation with Russia appeared to be more important than talks and deliberations with EU colleagues in the Security Council, such as Great Britain, Germany, Spain and the candidate country, Bulgaria.
A month ago, the French president wagged his finger at the candidate countries and demanded a declaration of solidarity with the EU. Is there, then, not good reason now for demanding a declaration of solidarity by the French president in respect of the EU's common foreign and security policy? Those who demand that the weapons inspectors should be given more time to enable them to find Saddam Hussein's weapons of mass destruction lack support under UN Resolution 1441 for their declared position. On the contrary, it is Saddam Hussein's task to produce his weapons of mass destruction and destroy them under the weapons inspectors' supervision. If Saddam Hussein has already destroyed the weapons of mass destruction he possessed, then he must supply the weapons inspectors with documents to that effect. UN Resolution 1441 leaves no room for a game of hide and seek.
Personally, I have no confidence in Saddam Hussein's goodwill. He has repeatedly defied the UN, and he has never in actual fact complied with UN demands. There is no difficulty in diagnosing Saddam Hussein as having a severe personality disorder or being seriously disturbed psychologically. He boasts of having murdered someone for the first time when he was eleven years old. He went on to murder one of his ministers in the course of a government meeting. He has murdered those closest to him in his own family, and he has employed gas grenades to kill his own people. He suffers from megalomania comparable with that of Hitler and Stalin. The people of Iraq need alternative political leadership. Allow me to express the hope that this can be brought about without the need for recourse to war.
Mr President, in recent weeks we have witnessed dangerous rifts in the United Nations and in the international institutions of the democracies. The future European Union is already split between 18 countries which have declared one view and three or four which have declared the opposite. NATO effectiveness may have been fatally undermined. Instead of joining America, Britain, Spain, Bulgaria and so many other countries in a display of solidarity and determination, the government of one particular EU Member State has gone to quite extraordinary lengths to protect Saddam Hussein's regime from the consequences of its activities and to derail the efforts of the international coalition against Saddam.
What possible motive could there be for this? Much nonsense is talked about who armed Saddam. We should be clear that it is Russia and France that armed him. I am not talking about the Osirak nuclear reactors supplied 30 years ago, which provided the basis for Saddam's original nuclear weapons programme I am merely making the observation that there are no American F-16s or British Tornadoes in the Iraqi air force, but there is a solid inventory of MiGs, Sukhois and Mirage F1s, as well as the Roland Air Defence System, Pannard armoured personnel carriers, Milan Anti-Tank Guided Weapons Systems and Exocet missiles.
Much nonsense has also been talked about control of Iraqi oil. We should be aware that Iraq's policy is to award gas and oil concessions to countries supporting the easing or lifting of UN sanctions. For example, last October the Deutsche Bank estimated that contracts concerning new oil fields in Iraq, worth USD 38 billion, were signed with oil companies mainly from China, France and Russia. It is right also not to allow the idea to persist that two or three countries speak for Europe, define its policies and drive them forward, while the views of the rest, many of which attach great importance to the transatlantic alliance, are portrayed as some sort of aberration.
Mr President, this is the second time that I have spoken in a legislative assembly in support of a British Prime Minister contemplating sending British troops into action in Iraq. I did so 12 years ago when the then Conservative Prime Minister, the then Conservative Government, of which Commissioner Patten was a distinguished Member, committed British troops to repel the Iraqi invasion of Kuwait. I find myself in the extraordinary position today of supporting a Labour Government, a Labour Prime Minister and a Labour leader of the delegation here in this Parliament in the words that they say and in the actions that they propose.
Twelve years ago we stopped at the gates of Baghdad. We did so on a commitment by Saddam Hussein that the weapons of mass destruction would be dismantled. Twelve years later, countless resolutions later, countless promises later, countless inspections later, that commitment has still not been fulfilled. We are where we are today because of that.
We have a simple choice: either we believe what Saddam Hussein says and believe that he will still go on to disarm in a voluntary way, or we take the hard, difficult decision to commit the lives of our young men and women to enforce the will of the international community. We may have to do that because, if we do not, we send a message to those who would follow Saddam Hussein that they can get away with it, and we send an even worse message to the great nation of the United States which has stood by this continent in good times and in bad that it is on its own. As Winston Churchill said 60 years ago: 'We are either with the American people, we are part of them, or we are not'. That remains as true today as when it was first said.
Mr President, I speak as the PPE-DE Group spokesman on Islamic affairs and as a longstanding member of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Let us look at the politics. The failure of the CFSP is our fault. The Bush administration has never hidden its determination to remove Saddam Hussein by force if necessary. Congress approved this and Europe largely ignored it. Instead of seeking common ground and leading the debate, France and Britain - the two countries most responsible for the mess in the Middle East after the First World War - have fallen out again. I have an interest here, as my kinsman T. E. Lawrence sought and expected Arab autonomy. Meanwhile, in speech after speech, Washington, with the security of a President in mid-term, has placed a vast army in the region and has explicitly talked about wider regime change. Indeed, the road map for peace between Israel and Palestine is published - it is on the Palestinian Authority's website.
We all know that in the democracies public opinion is opposed to conflict. Who knows, however, what real public opinion is in the Arab countries? We can learn something from the comprehensive UNDP report written last year by Arabs, which states: 'Political participation in Arab countries remains weak, as manifested in the lack of genuine representative democracy and restrictions on liberties'. At the same time, people's aspirations for more freedom and greater participation in decision-making, have grown, fuelled by rising incomes, education and information flows. So speaks the United Nations.
It should be observed that there is nothing inherently intolerant and oppressive in the letter of the Islamic faith and in earlier centuries Islam exercised a culturally progressive and civilising influence. Our efforts to promote democracy and human rights in the world are founded in the framework of the Democracy and Human Rights Programme. The core principles of the CFSP - promotion of democracy, human rights, the rule of law and fundamental freedoms - are absolutely crucial here.
Mr President, Saddam Hussein is the root cause of the Iraqi crisis. Without the military pressure imposed by the United States and its allies - mainly Great Britain - upon the Iraqi dictator, Saddam Hussein, the UN weapons inspectors would not have been allowed into the country. We must not forget that Saddam Hussein threw out the previous weapons inspectors in 1998. That gave him four years in which to develop biological and chemical weapons of mass destruction and long-distance missiles of the Al-Samoud 2 type. The existence of these self-propelled missiles was long denied by the Iraqi regime. Now, they are being destroyed under the supervision of the weapons inspectors.
Ever since its defeat in the Gulf War in 1991, Iraq has systematically sabotaged the possibility of the UN weapons inspectors' investigating the presence of weapons of mass destruction in the country. The then American defence minister, William Cohen, warned Iraq when the UN weapons inspectors were thrown out in November 1998 with the words: the tug-of-war cannot go on for ever.
Saddam Hussein is a dictator and tyrant, prepared to embrace any methods whatsoever to fight his enemies, including that of murdering his sons-in-law. He did not hesitate to employ chemical weapons against Iranian soldiers during the Iran-Iraq war of the 1980s and gassed 5 000 Kurds to death in the city of Halabja in 1988 during the final phase of the war. It is just such weapons of mass destruction that the UN inspectors have not been allowed to search for.
For twelve years, Saddam Hussein has attempted to mock the surrounding world by playing a cat and mouse game with the UN weapons inspectors. He must be got rid off, partly in order to create peace and stability in the region but, in the first place, in the interests of freedom and democracy for Iraq's oppressed population.
The EU's common foreign and security policy has foundered when it has been most needed. Difficult situations put our trust in each other to the test. Obviously, there is now a lack of such trust in each other within the EU. A European Union in which we do not have confidence in each other is an unstable structure.
Mr President, I too should like to thank everyone for their comments, views and positions, which send out a number of important messages, not just to the Council but to the general public and international players. As the President said, this is a very interesting debate and I should like to try and respond to 3 or 4 basic questions which all of you have raised in one way or another.
First of all, is there any possibility of resolving the crisis diplomatically in the short time left. It seems to me that all of you, like the Council of the European Union and the unanimous Security Council, take the same position on disarming Iraq and the need for immediate and unrestricted cooperation with the Security Council on the part of Saddam Hussein. I think it is important - after all we are a democratic society; here we are in the European Parliament and we live in a democratic European Union - not to interpret our differences as sending out the wrong message to Saddam Hussein, a message that we are divided on the final objective. The final objective is quite specific and we are all agreed on it.
The second point is that the summit Council basically instructed the Greek Presidency to take initiatives. First of all we have to exhaust and make every effort to exhaust diplomatic channels to resolve the Iraqi crisis. We have, of course, emphasised that Saddam Hussein himself is responsible for any consequences. However, and this is a personal opinion based on my own experience, after monitoring the Security Council and the General Affairs Council very closely over recent weeks, I believe, as Kofi Annan said, that we too bear a considerable responsibility. Our responsibility is to remain united, so that we can formulate a common position and speak with one voice here; our responsibility is to empower the UN with the authority and the resources at our disposal. That is what will make us more efficient, especially when it comes to resolving the problem peacefully.
The European Union did not discount the possibility of using military force at the summit Council but, as Mr Anderson and Mr Cushnahan and many other members pointed out, this should be the last resort. We know what the consequences of war are; they are manifold and unpleasant and the Council has naturally insisted that every initiative should be exhausted. That is why we took the initiative of ongoing cooperation, conferences and meetings with the Arab world, that is why the Arab League will be making representations to Saddam Hussein over the next few days, in order to send out an important, clear message. However, the question posed by Mr Watson and, even more insistently by Mr Cohn-Bendit is, I think, a reasonable question. Mr Cohn-Bendit asked why the United States or the international community could not say that we have succeeded. Indeed, we did succeed in putting inspectors into Iraq, in getting inspections under way and in making progress with disarmament; but certain Member States of the European Union take a different view. And this is one of the problems we face. Whether the glass is half full or half empty. And when the Arabs ask for clarification as to what message they should send Baghdad, the current discussion in the Security Council about so-called benchmarks is extremely important. Are there specific targets which would allow us to assess whether Saddam Hussein has taken the strategic decision to disarm at the insistence of the Americans and the British? And if there are, how long should this assessment take? As Mr Titley pointed out, there comes a point at which enough is enough. The summit Council has already agreed that there has to be a cut-off point. Even in the Security Council, the two sides to the debate have already agreed that there has to be a cut-off point, but of course they differ as to where that cut-off point is. However, that proves that there is room for the two sides to meet half way, if they can agree on the cut-off point and the benchmarks for assessing Saddam Hussein's credibility.
So I believe that we should not see war as a foregone conclusion. I would again point out that the European Council's position is that war is not inevitable and I would emphasise again today that, until the first bomb is dropped, war is not inevitable. We need to continue in our diplomatic efforts to resolve the crisis peacefully.
I also believe that a diplomatic solution is not only feasible, but that, even if we cannot find a diplomatic solution, we still do not need to take unilateral action, as Mr Barón Crespo quite rightly said, and I think the European Union has an important role to play here.
That brings me to the second point I wished to make about a European voice, about a European presence, to quote Mr Poettering, about European unity.
Of course, as Mr Alavanos quite rightly pointed out, the presidency can only act within the framework of the decisions, the unanimous decisions taken by the Council. However, we do have a common position. We have common conclusions although we differ in our practical approach. What happens next? In my view, and again it is a personal view based on my own experience over recent weeks, there is the will for rapprochement and unity within the Council and we should build on this momentum over the next few days in order to see if we can find a common stand, including on specific action. Of course, the final decision as to what we are going to do about Iraq does not rest with the European Union. It rests with the Security Council.
I should also like to comment on something Chris Patten quite rightly said about the unity of the European Union. My feeling is that often the larger Member States do not realise that in these times, in the present era of globalisation, even they do not have the weight needed to make a difference on the international political stage on their own. We can play a part on the political stage if we work hard - large, small and medium-sized countries together, with a strong, united, European voice.
That brings me to the question of Europe's presence. I think that the crisis in Iraq has highlighted important questions about what happens the day after the crisis, whenever that may be. First, in the Convention on the future of Europe, questions such as stepping up the debate about defence and our foreign policy and even, I think, the power of the European institutions, the authority of the European institutions and the democratic credentials of the European institutions, so that they can stand united and with an authority that truly represents the citizens of Europe.
Secondly, the question of our basic decision to develop our defence capabilities, the technological and industrial resources at our disposal and, more importantly, the question of Europe's credibility, so that it can submit its own proposals for dealing with major issues, such as the issue of weapons of mass destruction, the issue of terrorism and so on. We have demonstrated our skills over recent years in foreign policy, witness the Balkans. We have a unified, cohesive, substantive policy which has an influence in the area. I think that we should take this as an example when deciding what to do next.
Finally, as far as a European voice is concerned, I have a couple of comments to make about enlargement. It is vital for enlargement to proceed and not to be affected by the present climate and for us to learn from the lessons this experience has taught us. First of all, we are a community of values which respects differences of opinion - and there are differences - and we want the new countries joining us to join a democratic society. That is, if you like, the meaning of enlargement. It means integrating them into a democratic society of values; at the same time, the message to them is that democracy also means being able to combine these views into a common strategy on numerous issues.
My third point, and this was a question raised by a number of members, concerns the crisis in the United States. I agree with the numerous speakers who say that 'anti-Americanism' versus 'pro-American policy' is a false dilemma. It would be a big mistake to get tied up in conventions and stereotypes: new Europe versus old Europe, America as the baddies, Europe as the goodies or Europe as the baddies, weak Europe versus strong America. This would only obscure the real dialogue and the real debate needed.
It is high time we held a detailed debate about practicalities here on earth, about the real problems, as Mr Patten and Mr Pasqua and numerous other speakers said. What are the threats today? How are we going to deal with these issues? How are we going to deal with terrorism? We understand the scar left by September 11. But at the same time, as Mr Patten said, what is the reason for terrorism in Palestine? Is a strategic, policing approach the only way to wipe out terrorism? Or do we in fact need to win the hearts and minds of the people in the regions in which violence and conflict often foster terrorism?
This is where Europe has an important part to play. As Mr Patten said, we invest in humanitarian aid and development aid and we open our markets to regions throughout the world in order to boost their economies. We deal with problems such as poverty, the environment, equality, ethnic crises and fundamentalism. These are the issues we should be discussing with the United States, so that we can work out a new policy for dealing with these problems in a new era. And this is not a weak Europe talking. It is a Europe of values and experience.
I should like to say here that you, the European Parliament, have a very important part to play. It is not enough for the Minister for Foreign Affairs of the presidency or Mr Solana or Mr Patten to meet Colin Powell or whoever happens to be the US Secretary of State at the time. We need to actively involve American society and talk to it and the European Parliament can play a very important role in this dialogue with American society, especially with the American Congress. I have spoken with the President of Parliament about his initiatives and I think he is in full agreement with this prospect.
Fourthly, I should like to say something about the Arab world. Many of you emphasised that this crisis must not be a clash of cultures or religions and highlighted a real fear that such might be the outcome of this crisis. I can tell you from my own experience and from my discussions with the Arab world that the action, role and voice of Europe have helped not only to prevent this but to strengthen our cooperation with the Arab world. Our partnership with them is very important. We share a common fate in our region when it comes to security in the region and numerous other issues, such as the economy and political cooperation and, as we have announced repeatedly, we are committed to resolving the Middle East conflict. We want to put relations between Israel and the European Union on a new footing, we too want to help bring about security in the region, but we feel that there will be a more basic, if you like permanent, guarantee of the security of Israel if the Middle East question is resolved, if a credible, organised, democratic Palestinian state is created and, of course, if the entire region then works with Israel, in accordance with the Arab League initiatives, recognising it and helping to guarantee its security.
So I think our position is very important and the Arabs certainly approve of it. However, as Mr Brok said, cultural dialogue is the top priority. The Arab League asked us to set up a cultural dialogue, we accepted this proposal, it is already under way and I personally mentioned to the Arab summit that we need to discuss issues such as terrorism, security, human rights, the involvement of civil society and democracy, the role of women in society and the UNDP report, which is highly instructive on the reforms needed in the Arab world.
Mr Cohn-Bendit spoke about democracy in the Arab world. We do not disagree; I agree entirely and have emphasised the fact that democracy, the notion of democracy cannot be imposed. The word itself tells us that it originates in the public, the people, the citizenry, that it comes from the bottom up. We therefore have to cultivate democratic institutions. And here again the European Union has a very important part to play in the Arab world, in a dialogue to assist these very reforms, with respect for the Arab world and with respect for its understandable sensitivities. We have already decided to start the cultural dialogue at the political level, as well as with religious leaders and other intellectuals, to start a Euro-Arab dialogue and to start a debate on the role of women within the context of Euro-Mediterranean cooperation. I should like to thank Mrs Diamantopoulou, who will make a special contribution to the forthcoming debate on the role of women with her report on the role of women to the meeting of Euro-Mediterranean partners.
Finally, here too Parliament has a very important role to play, especially the European Parliament, where we want to formalise the meeting of parliamentarians within the context of Euro-Mediterranean cooperation. Before I finish, I should like to comment briefly on a matter which was raised. Turkey. Both Mr Watson and Mr Cohn-Bendit asked whether Cyprus and democratic developments in Turkey will be the first victims. There may indeed be a great deal of fallout from the crisis and we shall have to deal with it, regardless of whether or not there is a war. We are deeply concerned about Turkey, it is a candidate country and, as the European Union, we have a special responsibility for it because it is a candidate country, we have a responsibility because in 2004 we have an important decision to take about Turkey's progress towards Europe, a decision about its progress towards integration which, as I said earlier, means integration into a community of values. And it would, of course, be a double whammy if this very progress towards change and reform in Turkey were to fall foul of the crisis. I think that the Turkish parliament really is acquiring democratic momentum which we must respect and build on. Here again the European Parliament has an important role to play.
I think we all need to keep up our efforts to bring about democratic change in Turkey. We also need to understand why Turkey has a number of serious fears about Iraq, especially the integrity of Iraq. If Iraq's integrity cannot be safeguarded, the Kurdish question will blow up in our faces. The European Union is committed to protecting the democratic and minority rights of the Kurds. Iraq may perhaps become a federation at a later date. However, the European Union is against any thought of changing the borders and threatening the territorial integrity of Iraq. I think this is an important message that needs to be underlined.
(Applause)
This crisis is also causing Turkey serious economic problems, which will be even worse if there is a war and we in the European Union must understand that. At the same time, Turkey's progress towards the European Union calls for a solution to the Cyprus question. On behalf of the presidency, I should like to express our appreciation of all Kofi Annan's efforts to resolve this problem. However, these efforts are not finished. This chapter has not closed and, of course, the Cyprus question will not be sacrificed to Iraq. I think there is still a great deal of momentum and there will be increasing momentum as Cyprus integrates into the European Union. We want the Turkish Cypriots with us. We want them here in this Chamber. We want them in the Council, we want them in the European institutions.
(Applause)
That means, however, the Cyprus question needs to be resolved. We want to see the Turkish Cypriot community with us. That means we also want Turkey's help to ensure that the Turkish Cypriots do not remain excluded from this big family, this community of values.
Ladies and gentlemen, I have spoken for longer than the Rules of Procedure allow. My thanks to you and the President for your forbearance but, as I am sure you understand, this is a very important debate. I just want to finish with a couple of comments. We are indeed in the middle of a crisis but, as the Chinese say, a crisis is both a threat and an opportunity. The main opportunity here is to reform our own institutions and operations so that we have a more important voice on the international stage, a united voice. In turn, unity must be based on the democratic credentials of any new institutions we set up and on our addressing the democratic deficit, because our citizens want this common voice and have already said as much by taking to the streets of the European Union.
Secondly, it is an opportunity to restate our relations with the Arab world, as I said, through cultural dialogue. It is an opportunity for new relations with the United States, articulated around the issues of security, democracy and multilateral diplomacy. As Mrs Berès and several other members said about the UN, it is an opportunity to empower this organisation, because the interdependency of developments on the international stage, technological, economic, political and environmental developments, which give rise to interdependent interests, raises the problem of global intergovernmentalism. And the question of global intergovernmentalism raises the basic issue of what principles this global intergovernmentalism is to be based on, so that we live in a world which will have many problems, but which will resolve its problems peacefully, in a spirit of justice and respect for human beings and our environment.
Europe is a prototype for multilateral cooperation, the like of which the world has never seen. This teaching power is a decisive factor. And what we teach is the strength of law, not the law of the strong. This moral authority must be safeguarded if we want to live in a world of security and freedom.
Ladies and gentlemen, the presidency will make every effort to respond to the demands of the citizens of the European Union, the European Parliament and the Member States. At the same time, whatever the outcome of the crisis, I should like to call on you to work with us and use this opportunity to ensure that a stronger Europe emerges from this crisis and the voice of our values is heard loud and clear on the international stage, calling for greater democracy and security on our continent.
(Applause)
You said very clearly that Parliament had an important role to play. At this crucial time I am sure that every colleague here would wish you and Commissioner Patten every success in looking after the interests of the peoples of Europe.
The debate is closed.
WRITTEN DECLARATION (RULE 120)
At his press conference the day before yesterday, the President of the French Republic rightly emphasised the fact that the deployment of UK and US forces on the borders of Iraq was the real cause of the resumption of the inspections and the obtaining of the first tangible results. It is no paradox to maintain that this deployment has enabled us, so far, to make a little progress, peacefully, towards our common objective, that is to say the disarmament of Iraq.
In today's debate, however, we have clearly felt, among certain speakers, the beginnings of a slide towards a sort of anti-American exaltation. The chairman of the Communist Group, for example, was pleased to see the coming together of what he called the largest peace camp seen since the end of the cold war. This argument reminded us of the old dialectic which we used to hear too much of precisely during the cold war. Thanks to that argument, the objective of disarming Saddam Hussein, and even sometimes of condemning him, has gradually disappeared behind anti-American jubilation.
For my part, I should like to avoid such distractions, and return to the main question which we are beginning to forget: namely, how to disarm Saddam Hussein without waiting ten years to do it.
The next item is the vote
Mr President, ladies and gentlemen, many thanks for that welcome. This draft regulation on the legal framework within which Eurostat operates is intended to improve comparisons of Member States' gross domestic products by making them more complete and more reliable. As such it is one that we can all support.
There are, though, two aspects of it to which I would now like to draw attention. The first thing is that the Council and the Commission are still in dispute about the deadline by which data on aggregate gross national income - please take note that it is no longer called the gross domestic product - has to be forwarded to Eurostat in Luxembourg. This used to be 30 September; the Commission proposed that it should be 15 September, and a majority on the Council had already decided in favour of 22 September. That seems rather like haggling. As rapporteur, I asked myself whether we should go along with this game, but we decided to leave well alone.
To add to that, the Commission has attempted, by way of comitology - something that certain Members find intensely fascinating - to change the character of the former committee. We are not joining in this charade either.
There is, though, another peculiarity to which I would like to draw your attention. One of the recitals states that the GNI data have to be complete, that is to say, they must include not only the data held by the tax authorities or other official bodies, but also those on undeclared activities. I was then curious enough to ask how the Member States measure such undeclared activities as prostitution, for example. It appears that there is a rule of thumb for this purpose. In some Member States, it comes to 1%, equal to agriculture's contribution to the GNI; in the candidate Member States, it is estimated at 2%. Work that out if you can. It also appears that various Member States are very wary about estimating such illegal activities as, for example, the trade in drugs, when returns have to be made to Eurostat. Why is this so? It is known that an ever-increasing share of the EU's own resources is dependent on the gross domestic product. It therefore follows that some Member States do not give the full figures, as then they would have to pay more. On the other hand, they then also have to pay in dribs and drabs, that is to say, by underestimating their GNI. Then, of course, they would have problems complying with the Maastricht criteria.
I know that the President-in-Office of the Council has spoken for too long, but I wanted to keep you informed, just so that you know what you are about to vote on.
Thank you. You did not disappoint us.
(Parliament adopted the text)
Report (A5-0058/2003) by Diana Wallis, on behalf of the Committee on Legal Affairs and the Internal Market, on the Commission Green Paper on alternative dispute resolution in civil and commercial law (COM(2002) 196 - C5-0284/2002 - 2002/2144(COS))
(Parliament adopted the text)
Recommendation for second reading (A5-0057/2003) by the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council directive on the promotion of the use of biofuels for transport (12695/1/2002 - C5-0585/2002 - 2001/0265(COD)) (Rapporteur: María del Pilar Ayuso González)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0042/2003) by the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive on the activities and supervision of institutions for occupational retirement provision (11212/4/2002 - C5-0534/2002 - 2000/0260(COD)) (Rapporteur: Othmar Karas)
Before the vote:
Mr President, the Karas report was discussed yesterday evening from 11 p.m. until midnight, with low attendance and no journalists. This is scandalous since this is a very important report, and I believe Parliament is doing itself a disservice by systematically relegating legislative reports to the small hours of the morning. How can you expect our legislative work to be respected if we do not respect the work of Mr Karas and others, who have put a lot of work into this extremely important directive?
The group leaders will have noted your comments.
(The President declared the common position approved as amended)
Joint motion for a resolution
Mr President, at the eleventh hour the rapporteur, Mr Thomas Mann, has made some further effort to move some way towards my group's position. We very much appreciate this effort. Nevertheless, the result does not yet entirely meet our expectations. This is because there are a number of passages concerning SME policy and concerning tax reduction that we cannot wholeheartedly support. I would therefore like to call on my group to refrain from voting on this report.
. (PT) I broadly share the rapporteur's concerns about the need to adapt companies' obligations to file information to the digital age. I believe that the greater speed and transparency resulting from these measures will provide greater certainty and security for companies' corporate life and for commercial practices, benefiting all those involved, the interested parties in general and, ultimately, end consumers themselves.
In fact, there is an entire range of documents and information detailing the true corporate situation of companies that is not always made available in time either to their shareholders or to their trading partners. This could lead to clearly unnecessary damage, arising solely from an ignorance of the facts which, in addition to the requirement formally to publish such information, would require genuine and effective publicity. In a borderless area, this will only be possible by using the most up-to-date techniques and information technologies and the voluntary publishing of information in other languages.
The provision that companies' websites should also contain the minimum particulars laid down in Article 4 of Directive 68/151/EEC is also important.
This directive would also need to be updated with regard to the types of company it covers and with regard to its references to accounting requirements.
I therefore voted in favour of the report.
. (PT) I have voted in favour of this report because I attach enormous importance to adopting better and swifter measures for dispute resolution in civil and commercial matters. Establishing such measures is an essential prerequisite for making recourse to the courts and to traditional arbitration mechanisms less frequent, sparing these institutions from having to rule on matters which, being less complex, could be resolved by alternative dispute resolution models.
I am pleased to note and endorse the rapporteur's recommendation that the Commission should 'be cautious and undertake in-depth studies and wide-ranging consultations before considering proposing any legislative initiatives'. Such measures are required by the particular sensitivity of litigious situations and the principle of subsidiarity, which can never be undermined in justice-related issues, particularly in terms of compliance with national legal systems and extra-judicial dispute resolution mechanisms already existing in them.
I also agree with the rapporteur on the need to reduce formalities to a minimum and to eschew legal jargon, whilst not, of course, affecting the right to justice or to legal security and quality, and without undermining parties' rights to take decisions reached outside the judicial system through the courts.
Mr President, when I voted in favour of the Ayuso González report, I did so as a matter of firm conviction, and in doing so I am in agreement with the overwhelming majority in this House, for the fact that only five Members did not vote in favour of it should be a signal to those elements in the Council who have hitherto sought to prevent or delay favourable treatment for biofuels.
All the arguments speak in favour of biofuels: abandoning excessive dependence, greater benefits for the environment, and an increase in the sources of income available to rural firms. This makes it incomprehensible that there should be so little awareness on the part of certain elements in the Council, comparable to their ignorance of the promotion of electricity generation from renewable energy sources. I hope that this solidly united vote by Parliament will, as it is intended to do, stir up the Council to demonstrate some awareness and enable us to benefit the environment, to strengthen agriculture and, above all, to be less dependent on others for energy.
. (FR) At first reading, Parliament presented a series of amendments aimed at quite rightly recognising pure plant oil (PPO) as a biofuel. These various amendments have not been taken up in the common position adopted by the Council, and this is why I am voting in favour of Amendment No 7 tabled by the competent committee. In fact, there is good reason to recognise pure plant oil as a biofuel given its many environmental advantages, but also because the decentralised production of oil in farms would allow the farmers in question to gain added value from their production.
The main criticism made in relation to the use of PPO relates to the need to adapt diesel engines. However, this need could work in favour of PPO, since an entire economic sector could thereby be established, with all the economic and social benefits that would bring. Furthermore, adaptations of engines are also necessary for other alternative fuels which do benefit from tax exemption: hydrogen, liquefied natural gas, electricity, etc.
. (PT) I congratulate Mrs Ayuso González on the document on which we have voted today in plenary and which I fully support. I am of the same mind as the rapporteur on the need to establish a legal framework that will enable the use of alternative fuels for road transport to be promoted and developed, not only because of the security that this guarantees for investors but also because of what it represents for the worldwide effort to reduce greenhouse gas emissions, particularly in the framework of the commitments given in Kyoto.
In this context, I wish to highlight the potential importance of tax incentives for promoting the development of biofuels in contributing, through appropriate tax schemes, to reducing differences in the production costs of fossil fuels.
. (PT) Given the forecast of a 50% increase in greenhouse gases in the transport sector by 2010, we must make provision for a legal framework that involves promoting public passenger transport, a commitment to the transport of goods by sea and rail, promoting the development of new engines, the introduction of new fuels and taxes on energy and on carbon dioxide emissions. Promoting biofuels forms part of this framework and is extremely important for the following reasons: it reduces our dependence on oil; it is good for the environment and offers new income opportunities for farmers. I am sorry that the Council has removed the mandatory nature of targets for bringing biofuels onto the market and has even allowed Member States to set targets lower than those proposed in the directive.
Mr President, the Karas report regulates supplementary pension funds with a directive. The Pensioners' Party is absolutely in favour of this report and, above all, wants Europe to regulate and strengthen pension funds based on capital formation, which are surely better than pay-as-you-go funds, which individual governments have not known how to manage properly. I regret, however, Mr President, that the Committee on Employment and Social Affairs, in which we discussed it, did not accept a Fatuzzo amendment calling on Member States to intervene in the event of the collapse or insolvency of pension funds. I hope it will be successful in the next version of the directive.
Mr President, I welcome the Karas report and the compromise amendments which we agreed. I was particularly pleased that the amendments seeking to abolish the lump sum payments that are very common in British pension funds were dropped.
There are an awful lot of people in our countries today who are very concerned about their pensions. They feel that their pensions are under threat and insecure.
Two of my constituents interrupted their holiday to come and see me last week in the European Parliament because they were concerned that what we would vote through would jeopardise long-held pension plans that they had made in the last 10 years or so.
European legislation should not be adding to the uncertainty that people feel about their retirement. Extra products should enhance pension security, not undermine it. The compromises we reach today will go some way towards doing that and make sure that everyone in our countries retires on a decent pension.
. (FR) In the vote on the Karas report on institutions for occupational retirement provision, the French Socialist delegation voted in favour of the motion for rejection tabled by the GUE/NGL Group. We believe that the funding of retirement pensions should be based on the principle of contributory schemes. Furthermore, the text submitted to us at second reading is not acceptable and the subsequent proposals of Commissioner Bolkestein and the amendments voted for by the Committee on Economic and Monetary Affairs do not sufficiently improve the balance of the text.
Institutions for occupational retirement provision cannot be treated as mere financial instruments - they should be thought of as a form of social protection. It is not a question of encroaching on the prerogatives of the Member States in the social field, but of the will of the European Parliament, the body representing the citizens, to stress the social importance of the text. Since the first reading, we have fought to have the basic principles of biometric risk, regular information for participants and control of these institutions integrated into the text.
Today, on the sole pretext of avoiding having to go to the conciliation stage, the rapporteur, with the complicity of the Commissioner, is prohibiting this House, a co-legislator, from defending the interests of the citizens. We reject this forced takeover.
. (PT) As we all know, given the demographic changes that have taken place in the countries of the Union, it was decided, at the Lisbon Council, and in the wake of the action plan for financial services, to create a Europe-wide internal market for occupational pensions, and the utmost priority was attached to this issue.
On the basis of the principle that 'particularly where a major part of retirement provision is already provided by a pay-as-you-go system it is necessary to encourage additional contributions to retirement provision based on capital formation', the proposal for a directive is intended to facilitate the further expansion of occupational pensions as the second pillar of retirement provision, a Europe-wide organised internal market, which must contribute to greater efficiency, transparency and security within the second pillar.
Although the report tends to interfere with the labour and social legislation of the Member States, by proposing the regulation of pension funds at European level, not only for the capitals market but also for the social security systems of their beneficiaries, I have in the final analysis supported it, since it expresses the correct options for this field which, incidentally, are being adopted by the Portuguese Government.
. (DE) I mistakenly voted against Amendment No 38, tabled by the GUE/NGL Group. I am, however, in favour of rejecting the common position on the grounds that it is completely unsatisfactory.
The markets being shared out within the WTO between the monopolies and the heavyweights are not restricted to industrial and agricultural products; they also encompass services. Discussions on the conditions for allowing foreign capital to move into transport, telecommunications, energy, banking services, water distribution, health, education and culture are drawing to a close, in a total lack of transparency, in complete keeping with the principle that everything can be bought and sold. The target: the less developed countries, which the multinationals are ready to bleed dry and the necessary precondition: the privatisation and liberalisation of any remaining public sectors.
The Communist Party of Greece is radically opposed to this process. We condemn the greed of the monopolies, the plundering of national wealth, the savage exploitation of the workers, with miserable working conditions and attacks on social benefits. We also condemn the hypocrisy of all those proclaiming that the liberalisation of trade, the opening up of the markets and the abolition of all obstacles to the unaccountability of big business will lead to development. We defend public ownership and administration of the basic sectors of the economy, both in our own country and in every country of the world, and we are fighting for a quality public health service and state education and for the unimpeded development of civilisation, with respect for each nation's individual characteristics.
Is the WTO an organisation for dismantling public services? That is the impression given by the General Agreement on Trade in Services (GATS). Although Article 16 of the EC Treaty clearly defines the role they play in the social and territorial cohesion of the Union, public services are being sold off at a cheap price. Postal services, energy, railways, this is happening to all of them. And when will culture, education and health services be subjected to competition? I would like the mandate given to Pascal Lamy, the Union's negotiator, to be clear and extremely well-defined. Because we are talking here about the common principles and values to be defended - equality of opportunities and equality of access - and not a mere commercial negotiation. The mandate given to the Commission should be decided unanimously by the Member States, and not by a qualified majority. It should also be public. Nobody has been able to see its content, not even the national parliaments, who have not been able to debate it. And it is they who have voted for the creation of public services. Only a few MEPs have been allowed access to the mandate document, in a room especially prepared for that purpose, with note-taking formally prohibited. This is a wonderful example of the democratic deficit.
We have voted against Parliament's resolution which gives the Commission a mandate to negotiate a liberalisation of the trade in services, within the so-called GATS round. This mandate has been agreed on a far too vague a basis, the Commission will exploit it widely as usual, and the people will be rendered a little more helpless by those same people who claim to make them 'stronger'.
Our fears are all the greater when we see that the Convention presided over by Valéry Giscard d'Estaing intends to include trade policy amongst the exclusive competences of the Union, dealt with by means of a qualified majority, and to remove the exceptions (cultural and audiovisual services, education, social services and health services) which Article 133(6) of the EC Treaty stated should be dealt with by means of unanimity. We believe such a development would make GATS even more of a trap for us.
It is also noted with some amusement that the French Government has protested and has called for unanimity on these 'very sensitive' issues to be maintained. However, should these areas be considered more sensitive than others, than the production of water or nuclear engineering, for example? If unanimity really ensures such good protection, why is it demonised in all European affairs?
. (FR) The trade agreements advocating deregulation and the liberalisation of international trade mean that an increasing number of areas of public services are being handed over to the market, to competition, in other words, to satisfy the appetites of private interests.
This is a disastrous development for the vast majority of society. It is a real attack on the working classes. It should be emphasised, however, that this is taking place with the agreement of the governments, and even at their instigation, even when they pretend to stand apart from the WTO or other similar bodies.
The problem is not only the preservation of cultural diversity, even though it can legitimately be stated that culture should not be a commodity. How can we accept, however, that health care and education, which are essential social areas, should be placed in the hands of stupid market and competition laws? How can we accept this for water, electricity, postal or rail services and other socially important sectors?
We want to speak out against this entire development and we oppose any opening up of public services to competition and the quest for profit. We oppose any attack on employees in these sectors and any job losses.
The liberals and conservatives of all kinds (and colours) who have signed a joint resolution have caused the failure of all the attempts to defend cultural diversity and reject the commoditisation of culture.
All the amendments of the GUE/NGL Group in this regard were rejected.
That is why, like the members of my delegation of the republican, radical, pro-citizen left, the GUE/NGL Group and a very few other socialist MEPs, I voted against this 'PPE-PSE-Liberals' resolution.
This type of Europe is not the European Europe for which I have fought for 40 years.
I am sorry that, on a subject which is so important for the future of European citizens, we have to be content with a resolution procedure. A Commissioner should only speak on behalf of the European Union after having negotiated their mandate with the elected representatives. The Constitution should take account of this democratic deficit if it is to succeed in bringing Europe closer to its citizens. As the amendments proposing a new political direction for the text have been rejected, I am voting against the resolution.
Public services should not be part of negotiations. A moratorium suspending any new agreement would allow for a genuine impact assessment with regard to the other market services.
Some claim that the developing countries have asked for these agreements. They have no choice but to privatise their public services, as the level of their debt prevents them from receiving any loans intended for the development of public services, in particular, water. The WTO should no longer be the Trojan horse of a form of liberalism that has proved its limitations and its inability to improve the quality of life of the majority of the world's citizens. Trade at international level is essential, but it must be conditional on adoption of and compliance with environmental and social rules.
. (FR) As is often the case in the European Parliament, the joint resolution tabled on GATS by the right (PPE-DE), the liberals (ELDR) and the socialists (PSE) is a mixture of positive and negative proposals (public negotiations, defence of cultural diversity, etc). The general line of the project is clear, however: to pursue the liberalisation of services and strengthen the role of the WTO within the framework of unequal globalisation.
The joint resolution defends the theory, which is contradicted by the facts, that the process of opening up market services is beneficial to everyone and states in recitals A and C that its objective is to convince poor nations that the success of the WTO is essential for the economy of every country, rich or poor. Instead of calling for the suspension of the round that began in Doha and a moratorium on GATS negotiations - conservative measures without which it would be impossible to exercise democracy - it advocates greater liberalisation in a number of sectors, including telecommunications and maritime transport (Articles 3 and 8).
The authors of the joint resolution are aware of the general concern caused by GATS. However, nominal precautions cannot conceal the fact that the adoption of this resolution would represent one more step towards the commoditisation of services. We voted against it.
. (FR) Services and, in particular, public services, are the key issue, not only because they represent two-thirds of European GDP, but also because they affect the very heart of the identity of a people and their culture.
So should we privatise and commoditise the world's public goods such as health, literacy, knowledge and water? According to the WTO, the answer is yes. Everything is a commodity. According to the European Commission, the answer is also yes, but a whispered yes, because, ideologically, Brussels subscribes to the philosophy of the 'libertarians' who believe in selling everything, even the police, the army and humanitarian affairs, through ECHO.
People pretend that they want to preserve cultural diversity. It seems that culture and audio-visual media cannot be treated as commodities, while agriculture, which is the foundation of civilisation, has been in the hands of the market since the Uruguay Round. It has also been said that no liberalisation offer has been made by Europe in the fields of health, education or audio-visual media. However, US intellectual 'fast food' chains are already buying a university in Madrid. The audio-visual media of Berlusconi, Bouygues and Murdoch are a commodity.
There is also water, which the former Director-General of the IMF, Mr Camdessus, says is a major factor in corruption, particularly in France with Lyonnaise des Eaux. The confidential nature of the negotiations, the uncertainty regarding the services concerned and the hair-splitting regarding the distinction between globalised trade and nationalised regulation makes GATS an agreement made behind the backs of the people.
The explanation that Commissioner Lamy gave on Monday 10 March at the beginning of the debate on the commitment of the EU to the GATS negotiations sounded reassuring. The European socio-economic model must be retained, government monopolies remain possible, it is not a question of compulsory privatisation or liberalisation and all the commitments that the EU enters into are temporary, so that they do not have a permanent influence on internal political considerations. The reason for regulating such matters in the World Trade Organisation context is that bilateral contracts outside this organisation lead to more arbitrariness, uncontrollability and circumstances beyond one's control. In spite of this explanation the fear being articulated by the US and by the developing world is that the position of the EU is quite a different one. The EU is said to want to give companies from its own Member States access to activities such as water distribution and possibly even water collection that within the EU are still predominantly in the hands of publicly owned enterprises. The availability of drinking water for the poor is said to be under threat. Can we now speak of the EU being much tougher on the outside world than on its own Member States and inhabitants? The concluding response from Mr Lamy sounded less reassuring than his beginning. For me this is a reason for putting supplementary questions to the European Commission shortly. If all the amendments from the Left are rejected, I will vote against.
Mr President, it was a matter of huge satisfaction, I am sure to yourself as well as to myself, that the resolution on the crisis in the fishing sector was carried by such a vast majority as 508 to 7, with 27 abstentions. That really does represent a ringing endorsement by the European Parliament of the need to take decisive steps to give assistance to an industry which is in crisis and nowhere more so, as you well know, than in Scotland at the present time.
I recently visited Eyemouth in the south of Scotland and will shortly visit both Oban and Campbeltown on the west coast. These are communities gravely affected by this crisis, but even worse is the situation in the north of Scotland.
If we cannot do things adequately to help that industry it will collapse. Thus even when the cod stocks are restored, there will be no viable industry to go out and catch them. This is a vital part of a sustainable diet for Europeans in the future. We must have an adequate fishing industry. We must support it properly and, if we put up the money, our government in the United Kingdom must take it up. It has been said that they will not go cap in hand to the Commission looking for money. This is not cap in hand. The money is willingly being offered. Let it be taken up.
In February 2001 when this Parliament discussed cod stock recovery measures, the Nicholson report clearly stated and I quote: '? the Commission's current proposal for a further closure in 2001 can only be accepted with the greatest reluctance ? However, if 2001 is a repeat of 2000, then no one should be surprised if fishermen lend their support to calls for emergency aid along the lines of that enjoyed by the agriculture sector for so long and by fishing fleets in other parts of the Community'.
Decisions and objectives of the recovery plans cannot disregard the social and economic consequences which they will have. Recovery plans must seek a balance between the recovery and conservation of stocks and measures to limit the impact on the fishing industry.
2003 is a repeat of 2002 is a repeat of 2001 is a repeat of 2000. Fishermen are now demanding emergency aid to compensate for losses incurred by coastal communities as a result of cod conservation measures, and I for one support them.
The utmost respect must be paid to the need for social, economic and regional cohesion and the highest priority must be given to the defence of the populations of those regions highly dependent on fisheries.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) Once again, fishermen disagree with the Commission. The Commission seems to be using cod as a guinea pig to test the new tool that it has managed to impose on the Council as part of its regeneration plans for endangered species: limiting fishing. The use of this tool is, of course, likely to be extended: there is already talk about hake and sole in the Bay of Biscay.
The Commission's proposal on cod is based, as ever, on the most recent opinions of the International Council for the Exploration of the Sea, which is made up of several partners outside Europe and which has taken up many controversial positions in the past.
It is indisputable that some stocks of cod are, in many areas, in a vulnerable situation. However, by holding fishing solely responsible for that situation, the Commission risks condemning fishermen without replenishing the resources.
The reason that we are abstaining on the Stevenson resolution is solely because it advocates applying codecision to the CFP, which, in our opinion, does not need further uncertainty and unpredictability. Apart from this, we do, of course, support this resolution.
Mr President, this document deals with employment strategy and social policy. I voted for it, naturally, but I should still like to make a point. I often hear it said by certain enlightened and important economists that employment strategy cannot be divorced from pensions strategy. If one talks about increasing employment in Europe, one should also be talking about reforming pensions for those in work. I must emphasise, however, Mr President, that one should call a spade a spade and say what one thinks. When people talk about a European employment strategy, they are trying to increase the number of jobs in Europe, but when they talk about a European pensions strategy, unfortunately, they are talking about reducing and cutting pensions. It is time people explained what they actually mean by what they say!
Unfortunately, recent employment statistics for the European Union paint a very black picture. Employment rates are dropping in both Greece and Germany. Substantial measures must be taken at once to increase employment. First, if war in Iraq is averted, this will stimulate investment both globally and in the European Union, where it will impact on employment. Secondly, relaxing the Stability Pact will encourage government intervention to foster growth and employment. Thirdly, employment indicators need to be set so that, as with economic indicators, the Member States' unemployment policies can be monitored and reinforced. Fourthly, measures are needed to coordinate taxes on SMEs and combat social exclusion and undeclared employment, none of which alone will suffice, at least not in the restrictive sense referred to in the motion for a resolution which I voted against.
The explanatory statement for this report welcomes the drop in unemployment at European level. However, there is no reason to welcome the figure of 13 million unemployed that the text gives, which is certainly underestimated and which, moreover, fails to take into account those who have to settle for precarious and badly paid employment. Moreover, for several months, the number of unemployed has again been rising in all the countries of the Union.
How could it be otherwise, when the most powerful industrial groups on the continent are announcing considerable reductions in their workforce and closing their factories one after another?
In these circumstances, talking about employment strategy, to quote the title of the report, might appear quite unsavoury to the millions of employees who are being thrown into poverty purely so that the companies making them redundant can give their shareholders higher dividends by paying fewer salaries.
We voted against this text because its philosophy is that it is the sovereign right of employers to decide whether or not to keep jobs, while it is clear that, without corrective measures forcing companies to use their current or past profits to maintain jobs and salaries, the number of unemployed will continue to rise and poverty will continue to increase.
. (FR) The commitment made in Lisbon to a European future characterised by a quantitative and qualitative improvement in employment and greater social cohesion seems to be highly threatened by this report, if it is amended today in the ways proposed by Mr Mann.
Those amendments, which have been reinserted for the plenary sitting, entirely undermine the work done by the Committee on Employment and Social Affairs to restore balance to the rapporteur's text in favour of an employment policy that it not only concerned with increased flexibility and reducing tax pressure, but also and above all with establishing quality employment for all as quickly as possible: training and education must therefore be the pivots of our policy, and second-rate jobs and other unqualified jobs must disappear.
The report thus amended ignores the principles of solidarity and social cohesion, which are essential and objective principles to achieve for anyone seriously seeking to establish a new employment strategy, a generous strategy that places the person at the centre of all its concerns.
I can therefore only oppose the report amended in this way, as it adopts neo-liberal principles in advocating an employment policy that ignores the person.
. (FR) Paragraph 23 makes a useful reference to the European social model.
This model should be developed in order to safeguard social standards that are attractive to the rest of the world. Giving employees the possibility of having a share in business assets is a path that we must take and that should bring about fresh proposals from the Commission to take effect in particular in the Member States, by using the system of tax exemptions.
In this context, the use of tax exemptions in high-employability sectors (public works, services, hotel and catering trade, etc.) should be integrated into the European social model.
. (PT) We welcome the fact that the report, with the proposals for amendments appended to it by the PPE-DE and Liberal Groups, has been rejected. We contributed to its rejection by voting against not only the most negative amendments but also against the final resolution. We thereby prevented the adoption specifically of the proposals that insisted on:
greater flexibility in current legislation in the labour field, which would lead to those seeking employment being offered various types of employment contracts and working time regulations;
criticising the fact that the provisions relating to the internal market have not been fully transposed in all Member States, which explains why there is a lack of adequate competition.
As you can see from these few examples, the report's approach was to insist on speeding up the implementation of neoliberal policies. I am therefore happy that Parliament has rejected it.
On behalf of the European Parliamentary Labour Party, we voted for those parts of the Mann report which encourage entrepreneurship, and we believe in supporting the work of small and medium-sized enterprises (SMEs) which on some estimates account for up to 70% of all employment in the EU.
Our vote is in line with the need for those running SMEs not to endure unnecessary tax burdens or inappropriate regulation.
I fully support the report in saying that the innovation and information society will play a key role in making the EU competitive and more research should be channelled into these areas.
Efforts are being made to resolve the problem of unemployment by stepping up the neo-liberal monetarist policies and persisting with the financial prudence which were responsible for the current recession and high unemployment in the first place.
Under the misleading heading of 'sustainable development and full employment' coined in Lisbon and despite increasing inequalities, the Member States are being called on to complete structural reforms which share out unemployment, make flexible forms of work the norm, create uncertainty and job insecurity and reduce wage costs in order to safeguard sustained growth in profits for big business. Widespread long-term unemployment which, at over 10%, has been the scourge of the working classes for years, is now twinned with widespread temporary and limited forms of employment.
Demographic change and the sustainability of the funds are being used as an excuse for proposing that people work into later life, as part of an 'active ageing' policy, and for subverting the insurance and pension system.
Increasing investment will not solve the problem as most investment is in technological equipment which cuts rather than creates jobs.
We are opposed to EU policies in keeping with the Stability Pact and the Lisbon process because they do not meet the needs of workers, farmers and small and medium-sized businesses, they are designed to undermine workers' rights and they dance to the tune called by big business.
. (PT) Unfortunately, this report has not been approved. I would say that, through trying to reach a balance between so many conflicting points of view, the report ended up losing its own balance ...
I myself felt obliged to abstain from the final vote, because I felt that it went too far on fiscal policy, running the risk of placing harmonization in conflict with the autonomy of the Member States.
Nevertheless, I must praise the intense work and efforts made by Mr Mann and I fully support the idea of promoting new initiatives for the strategy for employment and social policy in the European Union, in line with the Lisbon Strategy. The rapporteur suggests approaches that deserve to be supported and followed up. I fully support the emphasis he gives to family protection, to set as guidelines for employment compatibility between work and family, pursuing a policy that is more favourable to children and families, or to make work more attractive to older people. I would also reiterate my position on the greater speed with which initiatives must be implemented in the fields of vocational training, lifelong learning, and in Community incentives in the field of research, where success stories in the various Member States should be more widely shared.
Following the conclusions of the Lisbon Summit, we have always stressed the need for a balance between quality and quantity. We have therefore made some real progress, and we must combat the scourge of unemployment. However, we need to be on our guard in relation to social plans, company restructuring, relocations and mass redundancies. We cannot be content with the precarious situation being experienced by an increasing number of our fellow citizens. Parliament has a real duty to guard against these things.
Mr Mann has given the opposite message, which is unacceptable, by presenting us with an entirely neo-liberal profession of faith. We now need a real battle against poverty and in favour of employment. We do not accept casual, unqualified jobs, and we do not accept employees being placed in a precarious situation. On the contrary, we need to place the emphasis on training and qualifications, and support the most vulnerable. We need to be very vigilant on the employment of women, and we need to enable young people to enter the employment market with hope.
We do not want the markets in the service trade (GATS) to be deregulated and opened up unchecked. We will not sacrifice all our social heritage which has been acquired at such a high price.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure).
. (PT) Given the current situation of employment, caused in particular by the relocation of undertakings whose priority is profit, without any consideration for the importance of the 'function of work' to social development, to the mental wellbeing of workers and their extended families, the European Parliament as the institution representing the people of Europe, absolutely must adopt a strong stance on a global strategy to promote employment and its corresponding social policy in the European Union.
We are in favour of a European social policy that runs through all other development and growth policies pursued by the Union.
Mr President, even in the broad economic policy guidelines, which talk especially of balancing the budgets of the individual countries of the European Union, there is no mention - and although I voted for the report I am concerned about this - of what should be done to remedy a country's budget whenever a budget is said to be weighed down, scuttled or ruined by the large number of pensioners whose pensions are paid out of the country's budget. I ask you, then, Mr President, although I am specifically addressing the Heads of Government and the Council: do we want first to set how much pension we should pay citizens and then spend what we have left, or do we want first to spend the whole State budget and then, if we have anything left - I repeat, if we have anything left - throw the scraps to the pensioners?
. (FR) While stressing the importance of respecting the provisions of the Stability Pact and stepping up the reforms adopted in Lisbon, the García-Margallo report remains deaf to the criticisms and strong disagreements that are being heard increasingly loudly from public opinion. It remains blind to the increase in unemployment, mass redundancies and sudden closures of companies. What crime have the employees of Metaleurope committed? What sort of 'stability' are we talking about when lives are shattered for the sake of being 'consistent with monetary policy'? We always hear the same old thing: liberalisation of the markets requires sacrifices!
Instead of this, I would have liked the EU to aim for a genuine pact for employment and growth, based on satisfying the needs of the people, increasing salaries, a real policy to create jobs and wealth.
I can therefore only oppose the report's approach of 'not calling into question macro-economic stability', which means that employers receive public funds and can shut companies down, without being accountable for it. I cannot support the invitation to 'further liberalise services of general interest (...) namely postal services, telecommunications, gas and electricity, rail and air transport, and broadcasting'.
. (PT) This report does not address the fundamental issue of the problem of demand in the EU and makes no assessment of the economic and employment guidelines that addresses the current economic crisis and the increase in unemployment. The cause it suggests is the 'rigidity of the European economy', which prevents it from 'reacting swiftly to external shocks'.
The problem lies in what rigidity we are talking about. We do not use the word 'rigid' of current monetary policy, which sets the same requirements for interest and exchange rates for countries with differing needs and different levels of inflation, thereby reducing regions' ability to react to asymmetric economic events. This ability is further weakened by the Community budget, which does not make up the shortfall in Member States' redistribution and solidarity needs.
We do not call the budgetary policy contained in the Stability Pact 'rigid', even though this determines levels of public investment, including the application of the structural funds, and endangers crucial public services and areas that are vital to innovation and productivity, such as investment in education, health and research and development.
The report insists on greater flexibility in pay and in the labour market, which contributes to pay disputes and to job instability. It wishes to see greater flexibility in the products market, in particular by pursuing the approach of privatising, liberalising and deregulating the markets. Hence our vote against the report.
This report adopts the anti-grass roots policies of the ?U, which subvert the rights of the workers for the benefit of the monopolies.
It fully supports the application of the Stability Pact, speedier structural reform of the job market, reduced wages, an increase in the retirement age, full liberalisation of services of public interest, especially postal services, telecommunications, energy, transport and radio and television broadcasting and calls for lower taxes on businessmen. It openly maintains that the slump on the job market and the failure to fully apply flexible forms of work are one of the main causes of unemployment.
For the sake of balancing the budget, which is the alibi used for constant cuts in social spending and the privatisation of public utilities, big business is being empowered and called on to complete the dismantling of insurance and pension systems.
The clouds of war are gathering, imperialist infighting is getting worse and an end to the recession is nowhere in sight (the Commission is forecasting practically zero growth of -0.1% to 0.5% for 2003), and yet the main concern is to strengthen the competitiveness and profitability of the European monopolies.
We are opposed to these anti-grass roots policies and we stand by the workers in their fight to reverse them.
. (FR) The only aim of this report is for Parliament to unconditionally support the Commission's plans.
Apart from the inevitable catalogue of good intentions - promoting the spirit of enterprise, increasing investments in human resources and research and development - which we can only support, the report is a perfect illustration of the Pavlovian mindset that governs this Parliament: the Commission only has to act as the high priest of European integration for Parliament to automatically agree wholeheartedly with it.
The same applies to the desire to make the Commission the economic government of Europe, and to the desire to liberalise services of general interest and network industries, primarily postal services, telecommunications, gas and electricity and railways.
While greater economic convergence between the economic powers of the Member States is clearly desirable, in order to be viable it must operate with respect for their authority and by doing so be a natural result of free economic competition between the Member States, not of technocratic decisions that ignore national realities.
. (PT) I acknowledge the importance and the timeliness of this own-initiative report by the Committee of Economic and Monetary Affairs, both because of the troubled current geopolitical context (which requires a clarification of objectives and of the direction to take), and because of the debate that needs to be launched on vital issues such as the low levels of public and private investment, low productivity growth, the trend of falling rates of employment and the ageing of the population.
Furthermore, it is important, in this context, that we all give due consideration to the impact of issues such as the excessive indebtedness of individuals and undertakings, our over-dependency in energy and the impact of China and India's entry into the world of industrial production. Although the report does not refer to these aspects, they are nonetheless medium and long-term concerns, for which Europe's citizens are calling for 'bold measures from the EU's decision-makers'.
Lastly, because I do not share the unreserved devotion to the politically federalist and boundlessly liberal vision of the European Union which underlies the rapporteur's analysis, I decided to abstain from the final overall vote.
The Trentin report welcomes the extremely satisfactory implementation of the Stability and Growth Pact, which was, nevertheless, criticised not long ago as being somewhat stupid by the President of the Commission, Romano Prodi. In the face of an economic slowdown, the report is of the view that the most appropriate response is to implement structural reforms, which we know will only stifle endogenous growth, which it mentions elsewhere in the report.
Like the García-Margallo and dos Santos reports, on which we are also voting, the Trentin report promotes intelligent application of the Pact and the adjustments that this involves. However, it combines intelligence and stupidity in an incoherent approach that is trying to make things compatible with each other that are not. Clearly the structural reforms mentioned mean more precarious employment, globalised pensions and further privatisations. Faced with the rise in unemployment, the alternative is to simply abandon the Stability Pact for a policy focused on job creation through a major change in the way profits are distributed. As we see no trace of such a possibility, we have voted against this report, which is only proposing inconsistent patching up of the Pact.
. (PT) I congratulate Mr Trentin on his excellent and timely report on the annual assessment of the implementation of the stability and convergence programmes, which I fully support, especially with regard to the need in the current context to review the criteria for monetary and budgetary rigidity imposed by the Stability and Growth Pact and by the stability and convergence programmes, because this rigidity has stifled economic growth in the European Union, has failed to provide a response to the high levels of unemployment and inequality and has not ensured sustainable development.
I also wish to highlight the need, whilst meeting the objectives of reducing the budgetary deficit and public debts, to include certain indicators in the framework of the Stability and Growth Pact that can be adapted to the differing national situations, especially to those of the cohesion countries.
This report is faithful to monetarist and federalist doctrine and defends an even more rigid interpretation of the Stability and Growth Pact, which does not at all live up to its name. This is not so much about learning from what is happening before our eyes but about taking action against those Member States who are guilty of not submitting to the obligations of a text that now constitutes a vice that is holding back economic revival in an unsustainable way.
Above all, it is clear that the absolutisation of the Stability Pact is not only motivated by purely economic considerations, but is now a truly political aim.
Surely we can all see that budgetary balance is not simply seen as an economically commendable objective, which is simply common sense, but has been raised to the status of a dogma that no one should go against, on pain of endangering an entire structure (EMU) built for primarily political motives (establishing the first genuinely federalist European structure)?
This is why the rapporteur, rather than analysing the current economic situation, insists on placing more emphasis on the strictness of the Stability Pact, particularly by increasing the Commission's autonomy in monitoring the Member States. That approach is unacceptable.
. (PT) I have voted in favour of the dos Santos report, which I felt achieved balance in stating that the Stability and Growth Pact, as a valuable and crucial instrument for Economic and Monetary Union, must also contribute effectively to implementing the Lisbon Strategy. We therefore need to consider a way of making the SGP more flexible by introducing more sophisticated criteria. I also felt that the suggestion that we must select and distinguish certain types of expenditure, particularly public expenditure, warrants support in the wake of the communication by the European Commission intended to guarantee 'high quality public expenditure', so as to ensure that the dynamic created by public investment is achieved, and results in a guarantee of sustained growth.
I simply wish to observe that in addition to SGP-related issues of an accounting and mathematical nature, which the rapporteur addressed in an exemplary way, there is a psychological aspect to the economic fabric that must be closely examined: meeting the commitments arising from this establishes a new level of responsibility for all and any economic operator, whether it be the State or a private entrepreneur. Only this framework of effective responsibility can make an objective contribution to our being able to make solid progress towards achieving the most dynamic economic area in the world, based on knowledge and able to guarantee sustainable growth with more ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) Following up the observation that 'two years of disappointing economic performance have triggered a slack in the proactive policies pursued in reacting to the threat of recession and the upsurge in unemployment', it is actually important to look at the mechanisms available to us in order to respond effectively to the requirements arising, as a matter of fact, from the commitments that have been given, in particular under the Lisbon Strategy. I also think that we must take the opportunity to include amongst the criteria and objectives approved in the Stability and Growth Pact certain indicators facilitating the more flexible governance of this Pact, adapting it to the various specific national situations and at the same time upholding the objectives of reducing the budgetary deficit and public debt. Achieving these objectives, and I am also referring here to the dos Santos report, is of enormous importance, because these establish a new degree of responsibility, which is an extremely important message to send to economic operators.
I have consequently voted in favour of this report.
I voted against the report when item 15 was voted down by the political Left (with 266 votes in favour of doing so and 237 votes against).
Item 15 'calls for the Stability and Growth Pact to be scrupulously adhered to, and for all attempts to soften the Pact, thereby jeopardising the long-term stability of the European currency, to be resisted'.
The fact that item 15 has been removed makes room for laxity in the Stability and Growth Pact. Instead, strict compliance with objective and measurable criteria should be required. The removal of item 15 opens the way for European finance ministers to increase public expenditure in times of recession and in situations in which there are budget deficits. There is a danger of this leading to increased inflation, a loss of confidence and a less stable EU currency.
I voted against the entire report - which was nonetheless adopted on the basis of 359 votes in favour, 79 against and 50 abstentions - because it would entail a relaxation of the Stability and Growth Pact and undermine the Swedish constitution.
I voted in favour of item 5 to the effect that a possible introduction of the euro should be subject to a referendum. Sweden will not be forced to enter into economic and monetary union if the majority of voters support the Swedish krona. It is worth noting that this item was adopted on the basis of 486 votes in favour, 3 against and 8 abstentions.
I voted in favour of removing item 4, that is to say against the Stability and Growth Pact's being implemented in 'a more flexible way'. In practice, this item would entail a relaxation of the objective criteria in favour of vaguer, politically negotiable criteria. Unfortunately, this item remained in place. The euro requires clear and stable rules. The decision means a reduction in confidence in the euro as a currency.
I voted against item 10 to the effect that EC law takes precedence over Swedish law, even before Swedish legislation has been amended. The purpose of this item is to make it possible to introduce the euro as a currency without Swedish legislation's having been amended, that is to say before the elections to the Swedish Parliament in 2006. The item would mean that the rules governing the way in which the Swedish constitution is amended would be circumvented by EC law.
Mr President, we are talking about the finances of the countries that have adopted the euro. I voted in favour, I am for the euro, but - today, now, before I wish everyone, including you, Mr President, the interpreters and the ushers, 'Bon appétit' - I should like to highlight something. It would be good if the governments of the countries that have adopted the euro took care - something they have not done so far - that unscrupulous traders, profiteers who only think of themselves, do not raise the prices of consumer products that are bought by citizens, workers and pensioners, that is, people on fixed incomes. Indeed, taking advantage of the fact that in the changeover from the national currency to the European currency, the euro, people are not yet used to the value of the new money, as is certainly the case in Italy and I believe also in other countries in the European Union, there has been a disproportionate rise in the cost of products that are mainly bought by the least well-off, especially pensioners and citizens with what is, I regret to say, a modest income.
Parliament is once again acting as a cog in the machine of urgent demands from the college in Brussels.
The majority in Parliament are free to desire 'an intelligent and flexible application of the Pact in the manner proposed by the Commission', or to support it when it arbitrarily initiates accusatory proceedings against Member States that cannot conform to a zealous interpretation of the provisions of the Stability Pact, but personally, I cannot go down that road.
Although I think that the intended adjustments made by the Commission, which recognise that the budgetary deficit has both a structural component and a component linked to the economic cycle, are indeed well founded in that they strengthen the growth element without endangering the stability element, I cannot, however, forget that this spectacular u-turn is part of a more general strategy aimed at making the Commission the economic government of the Union. It goes without saying that I cannot accept such a possibility.
That concludes the explanations of vote.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
The minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, page 17 of the Minutes details what was said and done in yesterday's Question Time, which was announced on the screens only after it had begun three-quarters of an hour late. It should have been my turn half an hour after the beginning of Question Time, and, although I ran down here straight away, my question had already been dropped, as none of those down to put questions in the first half-hour had been there.
I then asked that my question should be allowed anyway, as it was the question immediately following it that was being dealt with, but the President stuck to the rules with extreme rigour. I would just like to say that you should either stick strictly to the rules - which means that you start Question Time punctually - or else, if you are going to be sloppy anyway, you have to exercise some liberality in these matters. That is the first thing I wanted to say, and I ask you to see to it that I do not get the standard reminder telling me that I should have been present at Question Time, for, if I do, I will have to reply to it in somewhat personal terms.
Now for the second point that I wanted to mention in this context: Mr Puerta, who was presiding yesterday, promised me and Mr Salafranca, who had the same problem, that we would get written answers - which represents a deviation from customary practice - and I would ask you to ensure that this promise, at any rate, is kept to.
Thank you, Mr Posselt, for your comment, which has been noted so that the necessary action can be taken.
(?he Minutes were approved)
The next item is the statement by the Council and the Commission on the military mission of the Union in the former Yugoslav Republic of Macedonia.
The President-in-Office of the Council and Minister for Foreign Affairs of Greece, Mr Papandreou, has the floor.
Ladies and gentlemen, I shall begin this statement, if I may, with a few words about a good friend of mine, Zoran Djindjic, the prime minister of Serbia, who sadly has been assassinated. This is a shocking incident because we have lost a friend, we have lost a European ally, we have lost someone who was fighting for democracy and stability in the region, the region of south-eastern Europe and the Balkans. I should like to convey my personal condolences to his family, his wife and children and, of course, the Serbian nation as a whole. We share their pain. ?his tragic incident today has not only shocked us, it has reminded us that we, the European Union, remain committed to efforts to bring about stability, efforts to bring about peace and efforts to bring about progress in this region of Europe, a region which has been through hard times over recent years, with endless upheavals and ethnic conflicts, a region in which democracy has taken root in every country but is still in its infancy, a region in which, thanks to cooperation between the European Union, the international community, the UN, the United States, Russia and numerous others, spearheaded by Europe, we have managed to set stability and development in motion. However, this incident shows that we still have a long way to go. As President-in-Office of the Council, I should like to point out that the operation we are discussing in the former Yugoslav Republic of Macedonia highlights our role in and our commitment to this region, our commitment to helping this region move towards Europe and, above all, our commitment to stability and peace in the region.
This operation is important on several counts. First, it will help to pave the way for long-term security and stability in the former Yugoslav Republic of Macedonia and safeguard its sovereignty and territorial integrity and the inviolability of its internationally recognised borders. Secondly, this operation will help enhance the role and profile of the European Union in this country. It will, if you like, reinforce this country's progress towards European integration within the context of the Stabilisation and Association Process. It will facilitate the application of the framework agreement. Thirdly, it will be the first practical test of the European military crisis management mechanism and the second step, following the policing mission in Bosnia, in putting the European Union's operational capability into practice. Consequently, preparations and the operation itself need to be completed with the utmost care. Our credibility, the credibility of the European Union, hangs in the balance. Fourthly, this is the first practical application of cooperation between the European Union and NATO in the crisis management sector and implementation of the related permanent arrangements, which we expect to be completed very quickly.
The European Union has taken over this operation subject to two basic preconditions. First, permanent arrangements between the European Union and NATO must be completed and concluded and, secondly, a request must be submitted by the official authorities in the country in question.
As far as the first precondition is concerned, permanent arrangements are nearing completion. Almost all the relevant draft texts have already been agreed by ???? and transmitted to the European Union. We shall make any comments or observations needed on our part and expect to have the texts ready for signing by the two organisations very shortly, in all events before the month is out.
As far as the second precondition is concerned, we already have an official request from the government of the former Yugoslav Republic of Macedonia asking the European Union to take over this mission and all the parties involved have welcomed the initiative in question.
The Greek Presidency has included the takeover of this mission in its basic priorities in the ESDP area and is therefore making every effort along these lines. We should also point out that our taking over this specific mission and possibly other missions in the Balkans, such as the SForce operation in Bosnia, does not mean that the involvement and presence of ???? and/or the United States has come to an end. On the contrary, we shall continue to work in close cooperation and we need to make it clear to all sides that this cooperation is continuing and that we shall be working together for the stability and security of the region. Similarly, as we shall be taking over from ????, rather than starting a new operation, we shall need to work closely with the alliance in order to ensure there is a seamless takeover and continuity. We shall, of course, need to take over within the specific permanent arrangements agreed, in order to safeguard the autonomy of both organisations.
As far as progress is concerned in the light of what I have just said, I should like to comment briefly on the main milestones so far in preparing for this mission. The Council adopted the general idea of the operation on 23 January and the related joint action on 27 January. The institutional framework for the operation and, more importantly, the funding arrangements, are in place. The Political and Security Committee decided which third countries would be invited to participate on 4 February. They are the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia, Slovenia, Bulgaria, Romania, Iceland, Norway, Turkey and Canada. On 7 February, the Deputy Supreme Allied Commander for Europe was appointed as operation commander. It was decided that operational headquarters would be at S????. The French force commander was also appointed, given that France has been elected to act as framework nation. On the same day, the initial military guideline was issued to the operation commander. The operation commander has submitted a draft operational plan, including the rules of engagement administration and control structure and a statement of resource requirements, to the Military Committee. On 18 February, the Political and Security Committee therefore decided to set up a Contributions Committee. Finally, the conference to set up the force was held on 20 February and the conference to appoint the force staff was held on 25 February.
A number of outstanding issues have yet to be completed; the permanent European Union/???? arrangements I referred to earlier have to be officially concluded, especially the agreement needed in order to release the NATO assets and capabilities which will be supplied to the European Union so that it can carry out this mission, the operational plan has to be approved and adopted, staffing arrangements have to be completed, the operational budget has to be approved, an agreement has to be concluded with third participating countries, correspondence on the operation needs to be exchanged with the former Yugoslav Republic, an agreement on the status of the forces has to be concluded with the former Yugoslav Republic of Macedonia, exemption agreements between the Member States involved in the operation have to be concluded, correspondence needs to be exchanged with the OSCE about relations with its observers, ???? has to pass a decision ending the 'Allied Harmony' operation and the Council has to pass a decision inaugurating the operation.
This decision will set the exact date on which the operation is taken over. It is expected to start officially before the end of the month, as soon as the outstanding issues I mentioned have been taken care of.
Before closing, I should like, if I may, to comment on the objective, duration, size of the force and command of the operation. The objective is to maintain the international military presence in order to prepare the ground for a stable security environment which will allow the government of the former Yugoslav Republic of Macedonia to apply the Ohrid framework agreement. It is expected to last about six months. The end of the operation will depend on when the basic objective is achieved. The force numbers 487 men, including 212 staff positions. The structure and control of the operation are vital to the command of the operation. The Deputy Supreme Allied Commander for Europe, Admiral Feist, who will head the European operation in the FYROM, recently reported on this in detail to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
I do not want to bore you with the details; however, I would simply like to mention that it has been decided that the operation in FYROM will be carried out using NATO assets and capabilities; consequently, the planning will be as decided in Nice. The Deputy Supreme Allied Commander for Europe has been appointed as operation commander, and the European Union operational headquarters will be at S????.
As I mentioned, the operational plan has already been drawn up and submitted to the Military Committee of the European Union, and S???? and the Military Staff of the European Union are working in close cooperation.
In order to ensure optimum coordination of activities between the European Union and ????, and especially between the forces of the European Union in the former Yugoslav Republic of Macedonia and ???? forces, which will mainly be stationed in Kosovo, a command base has been set up in the European Union, at the NATO base in Naples in Italy. As I said, France has been elected as the framework nation for the operation and will have the lead role in directing the operation. Brigadier-General Maral has therefore been appointed as force commander. However, ???? will keep a supreme military representative at allied headquarters in Skopje and the two staffs will therefore work in close collaboration.
I should like to close this briefing on a note of optimism; I trust that, despite the difficulties, which were only to be expected, the European security and defence policy has now come of age. And now that it has come of age, the crisis management mechanism built up over the last four years can be implemented. This first operation is, I think, particularly important. We welcome this initiative on the part of the European Union, because the presidency was able to overcome obstacles to cooperation between the ESDP and NATO during the previous six months of the ESDP.
We are looking forward both to the positive implementation of these decisions and to really being able to bring peace and stability to this region of south-eastern Europe, especially in the wake of incidents such as today's tragic incident.
Mr President, I wish to begin by associating myself wholeheartedly with all that the Foreign Minister has just said about the murder of Prime Minister Djindjic. I should like to extend my sympathy and, I am sure, the sympathy of the House to his family and friends and to all democrats in Serbia. Clearly we must not allow this assassination to set back the remarkable progress which has been made by Serbia in rejoining the European family, not least thanks to the bravery of men and women like Mr Djindjic. In about one and a half hours I am supposed to be flying to Croatia. This means I shall miss the end of the next debate, which will be left in the capable hands of Commissioner Bolkestein. Tomorrow evening I had planned to fly to Belgrade. Obviously, if it is still convenient for the authorities, I would like to do that and to express the solidarity of Parliament, the Commission and the Union as a whole with the government and people of Serbia in what is an extremely worrying time for them.
The first European Union military operation is, as the Foreign Minister has said, about to start operations in the Balkans. It is an historic step for the European Security and Defence Policy. After the Copenhagen decisions we are now moving towards a wide-ranging set of arrangements with NATO - described by the Foreign Minister - which will enable our strategic partnership with them to go hand in hand with the entry into operation of the ESDP.
The decision taken by the Council in January to embark on a joint action opened a new chapter in the history of our integration, and it is not surprising that this chapter will have its first lines written in the Balkans. This historic dimension justifies fully the debate we are having today on the basis of the motion for a resolution by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
All of us remember the tragic events which took place in south-east Europe at the beginning of the nineties. Faced with a situation no one would have thought possible in our continent, the European Union had to develop new tools to strengthen its capacity to prevent and, if necessary, deal with any similar crises which could potentially endanger our security and which certainly offend our deepest values. It is therefore not by chance that the former Yugoslav Republic of Macedonia is to be the setting for this new step forward by the European Union.
The context of this operation is no longer the imperative to put an end to the civil conflict and to separate the fighters. It is rather the continuation of the build-up of a closer relationship between the Union and a country which is moving towards the European Union and which needs our support to consolidate the stability without which it will not be able to progress along this path.
I would like here to remind the House that only two years ago the former Yugoslav Republic of Macedonia was on the edge of a civil conflict, but thankfully turned its back on war when an agreement was reached between the conflicting parties. During my first two years or so as a Commissioner I visited FYROM much more than any other place. In one period of just over a year I was in Macedonia almost ten times. A substantial and sustained commitment by the European Union - political as well as financial - supported the process. Thus we offered both a European perspective to the country through the Stabilisation and Association Process and through increased financial support.
A few figures can illustrate how substantial our financial assistance package has been. More than EUR 30 million was allocated in 2001 through the CARDS programme and the Rapid Reaction Mechanism, while nearly EUR 7 million was delivered in humanitarian assistance. These funds have been focused on de-mining, housing reconstruction, local infrastructure rehabilitation, confidence-building measures and institutional reforms required under the Framework Agreement. This effort was quickly followed up by the adoption of a multiannual programme which, under CARDS, earmarked EUR 130.5 million for democracy, the rule of law, justice and home affairs, and economic and social development.
These efforts have been paying off. The last few months have shown that political life is returning to normal, based on the implementation of the Framework Agreement and on the Stabilisation and Association Process. It is true that the security situation is still fragile. Last week's incident, which tragically cost the lives of two Polish NATO officers, has been a further illustration that a continued international security presence is needed for the coming months in order to consolidate peace and security in the country and to underpin the implementation of the Lake Ohrid Agreement. This assessment is shared by the government, the President, the main political parties and international players.
Here I would like to address some of the concerns which may have emerged regarding the scope and the objective of the European Union military mission.
Even if the European Union operation will only be of limited size, let me state clearly that I do not consider that this has ever been a useful criterion against which to evaluate its worth. It will be a visible sign of our commitment to safeguarding stability in this country.
Secondly, we do not need to have second thoughts. Our objectives are clear.
As rightly pointed out in the motion for a resolution, the planned European Union takeover of the NATO military mission will be a further demonstration of the European Union's commitment to peace and stability in the country and in the region. It is fully consistent with our policy to contribute to the long-term security of the former Yugoslav Republic of Macedonia. Let me just remind the House of the comprehensive package of financial assistance given by the Community in the security sector, under the justice and home affairs heading. Between 2002 and 2004 EUR 31.2 million have been earmarked for this purpose. This encompasses two crucial elements in particular. The first is support for the country to manage its borders through a comprehensive integrated border management programme, which includes creating an effective border police corps. The process of improving border security and management has a strong component of regional cooperation, and so the European Union is currently working closely with NATO and the OSCE to support the efforts which the countries in the region have started to make themselves.
The second element is support for the former Yugoslav Republic of Macedonia in developing a comprehensive strategy for the reform of its police service, to make it a well-trained, multi-ethnic and community-based public service.
In the view of the Commission, the European Union operation in the former Yugoslav Republic of Macedonia will contribute to consolidating a stable environment conducive to the implementation of reforms that will facilitate its future integration with the European Union.
In this perspective, I have no doubt that a limited and focused EU military intervention can only reinforce progress towards full civilian and democratic control of the reforms under way.
This morning, we spent some time dwelling on an area of foreign and security policy where - I shall be diplomatic - we have not made as much progress as we would have liked. However, we have to recognise that in some parts of the world - most notably in the Balkans - Europe has in the last few years got its act together. You only have to compare the humiliations and bloody mayhem of the early 1990s, when Europe was unable to deal with awful problems on its own doorstep, with our success in the last few years in shaping policy and in helping to lead the countries of the Balkans towards the European family. We know the journey is not an easy one and today's tragedy reminds us how much work there still is for us to do. As I have said in this House before, it would be a terrible mistake if we were to think that the problems in the Balkans, or in Afghanistan for that matter, were done and dusted. We still have to focus, concentrate and be generous with our time, assistance and experience in helping those countries down the road towards eventual membership of the European Union. Whatever the tragic setbacks, I am sure that they will attain that objective in the years ahead.
Mr President, Mr President-in-Office of the Council, Commissioner, I too would like to express my sorrow at the murder of Mr Djindji?. Whatever disputes and disagreements we may have had with him in individual cases, I do believe that he stood for greater democracy in his country and for a courageous policy in times that made such a thing very dangerous, and that he earned our profound respect by doing so. We should also see this as imposing on us the obligation of making an ongoing contribution to stability and democracy in the region.
I believe that what we are discussing today is one of the steps to that end. This morning, we demonstrated what a poor position Europe is in when it comes to issues of war and peace. In the Balkans, we have learned from the mistakes of the past, and the European Union has taken on greater responsibilities. Our taking over, for the first time, a military operation in that region in the name of the European Union - small though the operation may be - shows that the European Union is going down a new path and indicates how our capacity to act will develop in this, admittedly small, area. I believe we should take this as a favourable assessment, and so I would like to thank those who have been involved in making it possible.
The members of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy are, however, keen to see this debate on plenary's agenda, because we take the view that it is not acceptable for the European Union to decide on a military operation in the name of the European Union without formal consultation with the European Parliament, which is the directly-elected forum for Europe's peoples.
As you said, Mr President-in-Office of the Council, we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy have received information, but it has been received through invitations we have extended and requests we have made. Nothing has been done, though, to accede to Parliament's requests for a proper information procedure, on which basis Parliament might be provided with the information that would facilitate its involvement.
Even though the operation in Macedonia involves only a small contingent of some 300 troops, it is the very first military operation in the history of the European Union, and it marks an important precedent. Right now, the European Union is planning a substantially larger operation for 2004, which will involve taking over NATO's SFOR missions in Bosnia-Herzegovina. We therefore have a fundamental demand to make of the Council, which is that it should inform and consult Parliament about the mandates for future Petersberg missions before they are mounted. This would be in the spirit of Article 21 of the Treaty and of the joint statement on the financing of the CFSP, adopted as recently as last December by the Council, the Commission and Parliament.
Military operations by the European Union, such as are currently planned for the Balkans, differ in one very important respect from missions undertaken by NATO. NATO is a military alliance pure and simple, whereas the European Union is not. Petersberg missions by the European Union will always be mounted in tandem with the EU's involvement in the region affected by a crisis, whether such involvement be political and diplomatic, or economic and financial. Cooperation between civilians and the armed forces under the flag of the European Union will always be an important dimension of the overall mission. That is why it betrays a lack of thought for the Council to believe that it can dispense with Parliament's formal involvement when intergovernmental military operations of this sort are mounted, and that is why we demand that we be involved and informed at an early stage, and in a completely transparent way.
Item 6 of our resolution lists the questions that we could discuss at an early stage of such missions, such as, for example, with what mandate and with what objectives the mission is being undertaken; what relationship exists between the troops in the regions under EU and NATO command respectively; how they cooperate with other organisations active in the region, such as the UN and the OSCE; how these missions in Macedonia and, next year, in Bosnia and Herzegovina fit into the overall framework of the stability and association process in the Balkans, and within what framework the joint costs are expected to be incurred.
Mr President-in-Office of the Council, Commissioner, the answers given today by both of you to the questions in most of these areas have been extensive, but, as I have said, that is not the correct form or the most suitable way; this should have been done already, through other channels, on the initiative of others, and at another time. In saying this, it is not my intention to criticise what you have said today, but to take a critical view of the procedure, of the time, and of the place.
In the future, EU missions will always have the marked character of being both civil and military, and they will operate in crisis-hit regions in which the European Union has already made political or humanitarian commitments, or in which, once a crisis operation is over, it will be involving itself in reconstruction and development. Now that we are beginning, cautiously, to take on responsibilities in military areas too, that is what is special about the European Union - and what sets us apart from a purely military alliance.
This first mission in Macedonia sees us - even Parliament - breaking new ground. It is for that reason that the Committee on Foreign Affairs' resolution proposes that we should, in the coming months, send a fact-finding delegation to the theatre of operations, in order to enable us MEPs to get our own picture of how the European Union's first military mission works. Even if the Council has not officially consulted us, we in the European Parliament will not divest ourselves of our responsibility for giving the soldiers from our Member States the parliamentary support that is their due and, in so far as we are able to do so, supporting the mission as a whole.
Thank you very much Mr President. I would of course like to associate myself with the President-in-Office of the Council's remarks, Commissioner Patten's, and also Mr Brok's, about the tragic events that took place in Belgrade this morning and I support all the expressions of sympathy to Mr Djindjic's family and of course to all Serbs who are undoubtedly very shocked by what has happened there this morning. Let me also express the hope that this will not lead to disruption of the efforts towards greater stability in Serbia and in the former Yugoslavia as well.
Let us return to the matter we are debating today. While the Iraq issue is putting the European Union under great pressure and the discord appears great, the European Union will shortly be beginning its first military operation under its own flag in FYROM. And within the wider Europe the Union is now itself taking direct responsibility for an important peacekeeping operation. That this is happening in Macedonia is logical because of the great political efforts of the European Union in recent times, which have led to better relations within the country itself, in particular with the Albanian minority, and which have therefore also led to greater political stability.
The military mission must of course help make these positive developments permanent. It has taken a while to conclude the mandate of the mission because the European Union cannot of course undertake this mission without the support of NATO and cooperation with it. It was therefore a question of finding the right formula with regard to the independent nature of the operation. This experience shows that we have to keep working on improving the European Union's own capacities so that there will come a time when the European Union can handle such an operation on its own. The step that is now being taken is in itself important for the country in question, but as has already been said, it is also a first exercise for the European Union and the lessons from it will be learned. In this case it is a matter in particular of practical cooperation with NATO, but also of a future larger-scale operation, in Bosnia-Herzegovina for example.
Conflict prevention is one of the most important basic principles of European security and defence policy. It is now being put into practice 'militarily' for the first time by an operation according to the rules. It is part of a broader package of political and economic measures in support of the stabilisation process in the region in question. It is therefore important that the requisite publicity be given to the mission. It is after all an important step in the development of a common security policy about which the public should be better informed, by such means as, for instance, the work of this Parliament of ours. I hope that a successful mission will also provide a stimulus to maintaining the necessary tempo in setting up the rapid reaction force and in the development and implementation of a more coordinated arms procurement policy.
The resolution rightly focuses considerable attention on the question of democratic legitimacy or rather the absence of it. It is indeed disappointing to learn that in this unique instance Parliament has not really been consulted. This could be better organised in future. The European Parliament is after all one of the European platforms for the monitoring and assessment of such peacekeeping operations.
Mr President, progress towards stability in Macedonia is a real example of how cooperation between NATO, the EU and the US can have very beneficial effects. Commissioner Patten is absolutely right to say that the European Union has got its act together to a considerable extent in the Balkans. I also congratulate the coalition government in place since last September. Let us hope that Macedonia has indeed turned a corner and that the Ohrid Agreement will be fully implemented. A military presence is still necessary to deliver a secure atmosphere and the EU mission can and should carry out tasks such as weapons collection and training.
For the EU to undertake its first military operation is a truly significant and historic milestone. Mr Brok is quite right to insist that it should not happen without consultation with the European Parliament. The fact that the finalisation of the details has been held up by wrangling over intelligence sharing between NATO and the EU is said to be purely a technical issue. It is illustrative of the interdependence between the two and what we have at stake in making this agreement work. It is right for the EU to take over from NATO and a convincing demonstration that we are serious about playing a larger security role.
The internal problems facing Macedonia are not limited to military security threats, there are many policing challenges and the cancer of corruption and criminality, often violent criminality, is undermining the state. There are murky links between organised criminals and political extremists and in a neighbouring country, as we have just heard, the murder of Prime Minister Djindjic may be evidence of those links. There can be no economic progress or investment while lawlessness is rife. The Prime Minister of Macedonia wondered who would invest, build and hire new people in a country with constant shootings, a country in one third of whose territory travel after dark is not recommended. He is absolutely right: there is a very close link between security and the growth of the economy.
I would like to mention again the problem of the name. The President-in-Office and the Commissioner use the formulation of FYROM - the former Yugoslavia Republic of Macedonia. I refuse to do that. I wish these negotiations over the name could get somewhere - they seem to drag on.
Finally, I would like to urge those Member States that have not yet ratified the Stabilisation and Association Agreement, to get on with it. This would send a very good signal to Macedonia.
Mr President, in the shadow of the debate about a looming war in Iraq and in the light of the growing scepticism about the prospect of any kind of common European foreign policy at all, there is a danger that many people are going to lose sight of what the European Union has actually managed to achieve in Macedonia. I mention the traditional means: diplomacy, the prevention of conflicts and, when that succeeded, investment in the reconstruction of both infrastructure and institutions. From today or from very soon the European Union, is going, at last, I would say, to be able to add a third means to this and that is the sending of servicemen under the EU flag.
In the whole debate about the possibility and desirability of a European foreign policy the mission in Macedonia is often dismissed as insignificant, a mission that means nothing and from which we must not draw undue conclusions. I do not agree with this viewpoint or with this dismissive gesture. I think that the Macedonian model, where the European Union has been able to deploy all its diplomatic, financial and military capabilities, can be an example worthy of imitation in many countries of the world.
Of course it was only a small-scale conflict. Of course it is only a limited military presence, but the fact that the EU is now able to use the whole range of options is a symbolic big step forward which - once again, in the shadow of the present debates about Iraq - we are in danger of forfeiting at our peril.
In addition to the fine words about what can be done, two warnings. These have already been referred to by my fellow Members. We in the European Union cannot continue in future to send servicemen without any parliamentary control whatever being exercised. All of us present here know that it is impossible either for national parliaments or for this Parliament to influence the mandate and the progress of this mission, or of future missions. We cannot go on this way. Let us be honest, it is and it will be a hugely difficult point. I would therefore in any event like to ask Mr Papandreou, on behalf of the Council, to pursue the widely shared view here in Parliament that this is certainly a good start, but will only be a good start if it is followed by greater parliamentary control, preferably by the European Parliament.
If that succeeds, if a start is made on that and if that is accompanied by a better financial policy and better control of the means for such operations, then that really will be a breakthrough, my fellow Members, without parallel. Then the European Union will finally be able to intervene with a wide range of options, preferably to prevent conflicts and if necessary to manage crises.
Allow me to conclude with a few words about the dreadful murder of Prime Minister Djindjic in Serbia. This murder clearly shows that the problems there are still far from being resolved and also makes clear that the efforts of the European Union are still needed on Serbia's tortuous, oh so tortuous, path to democracy. I therefore fervently hope that the Commissioner will be able to go to Serbia to put to the Serbian Parliament his message of solidarity with the democratic forces in Serbia. Let us actually hope that in Serbia the traditional means, that is diplomacy and reconstruction, will suffice and that we do not need to move to the use of this new means the EU has at its disposal.
Mr President, Mr President-in-Office of the Council, Commissioner, this operation in Macedonia has just been presented as an historic phase in the commitment of the European Union. I think that we need to set our sights slightly lower than this ambitious presentation. First of all because, in terms of quantity, it is relatively small. It is a mission involving, if we have rightly understood, 500 men, including those in command. Then, because we have not been able to reach an agreement on extremely precise objectives. We are not even capable of agreeing on the name of this country, and I am pleased to be speaking before the Greek Foreign Minister. I would ask why we do not allow the country to use the name that it had when it was a Federal Republic as part of Yugoslavia, as it is clearly understood that the name would not imply any territorial claim or alteration of the borders.
Finally, and most importantly, there is no real clear goal for the presence of our forces and we have not been told under what circumstances the mission would come to an end, because the causes of conflict are always there, in particular the gradual Albanianisation of an area that was previously largely populated by Slavs. In short, contrary to what the Committee on Foreign Affairs purports, the mission is not really taking over from NATO. It will be led by the supreme command of the Allied forces in Europe from its headquarters, SHAPE. It is using NATO resources. It seems that, as the United States need their troops in the Middle East, they are sub-contracting this operation, which is now of secondary importance, to their European vassals. I do not think that this is really something we should welcome.
Mr President, ladies and gentlemen, on behalf of my own group, too, I would like to express our profound sense of bewilderment at the death of Mr Djindji? and to take this opportunity to say that events such as these always forcefully bring us back to the question of whether the establishment of peace in this region really has advanced as far as we hoped it had.
Apart from that, Mr Gollnisch, I take the view that our taking over from NATO responsibility for the mission in Macedonia is an historic event. Even though the unit involved is a very small one, this still creates a precedent, in that structures and possibilities are being created on which we will later be able to build. It is for that reason that I believe this to be an important step on the road that leads to a European defence policy.
For the first time, the EU is taking on responsibility for the military side of peacekeeping in the Former Yugoslav Republic of Macedonia. What functions do parliaments have to perform in operations of this kind? It is one of the principles of democratic politics that military operations may be mounted only with the mandate of a directly elected parliament. For Macedonia, these mandates were provided by the national parliaments. If European defence policy is to develop further, mandates will in future have to be given by the European Parliament, and so, our primary expectation of the Council is that it should do what has already been demanded of it and, this very day, meet this need by providing truly comprehensive information and, secondly, we expect the Convention to give parliamentary control a clear, unambiguous and permanent place in the future constitutional treaty.
Those in positions of political leadership must ensure that the troops on the ground are not exposed to unnecessary dangers - and what gives rise to these? They come about as a result of the wrong orders being given or of inadequate leadership and equipment. This consideration leads me to put a number of questions to the Council, and also to the Commission. For a start, what difference will it make that American troops are no longer to be deployed in Macedonia? Might not the loss of certain capacities expose our soldiers to danger?
My second question concerns the way in which decisions are implemented. Are you confident that the decisions taken by the Council will then be implemented by way of NATO, and that, when decisions have to be implemented without delay on the ground, these lines of command really do function as quickly as will be required of them?
Thirdly, I turn to costs, on which I have questions about both the civilian and military sides of this mission. It is my view that both the Convention and the new constitutional treaty will, in future, have to make it possible for the military costs of the mission, as well as the civilian ones, to be borne by the Budget of the European Union.
I would like to conclude by saying that we have seen in this morning's debate on Iraq just how inadequate the European Union's foreign and security policy can still be at the present time, but, at the same time, I would like to give voice to the hope that, at any rate in the European Union's immediate vicinity, where the essence and heart of Europe - of which the Balkans are part - are at stake, we may continue to demonstrate the European Union's capacity to contribute to the maintenance of peace.
Mr President, I too am utterly at a loss to understand the murder of Mr Djindji?, the prime minister of Serbia. Only a few months ago, I was able to have a long conversation with him in his official residence in Belgrade. Despite all the criticisms that could be levelled at him - as they can at any statesman - he was a symbol of economic progress, political reform and also of cooperation with the tribunal in The Hague. He took significant steps to bring Serbia closer to Western fundamental values, not only in terms of its political system, but also of its society. Whatever it is in Serbia and Montenegro that lies behind this assassination, this demonstrates how precarious the situation there is.
In Macedonia, too, the position remains unstable, as, indeed, we saw at the time of its elections, even though the new coalition, with its collaboration between the Albanian and Macedonian Slav forces - it is always difficult to find a way to express that - has so far proved to be thoroughly durable. Even former combatants - whose inclusion I had strongly criticised - are, at least for the time being, very convincing in their declarations of willingness to work together, at least in theory, and to play a part in parliamentary life.
There is also a precarious situation in the surrounding areas, as the killings in the Presevo valley remind us. Peace has not yet been established. The assassination of Mr Djindji? has yet again made that abundantly clear to us.
I also very much endorse the progressive Europeanisation - yes, let us call it that - of current security policy and of the military intervention in the Balkans. Whilst there are a number of things of which we are right to accuse America - some other charges laid against them may be misguided, but many are justified - we must ourselves take on responsibilities in our own backyard. That is why I regard this course of action as absolutely right and crucial, trivial though it may at present appear to be. It is also advantageous that this is being done in a country in which there is no crisis at present, one where there may be sporadic conflicts, but where it is also possible to make a good job of the task in hand.
I would like to follow on from what Mr von Wogau said by again emphasising that those in command locally must have sufficient flexibility for their operations, as this is not just about a military unit coming into the situation, but about that unit supporting the population and helping them to coexist with one another and resolve disputes peacefully, without their degenerating into conflict and certainly not by resorting to force of arms.
For my final point, there is something of which I feel I must remind you: foreign policy also presupposes that we possess good and effective instruments with the appropriate capacity. Mr President-in-Office, Commissioner, you are aware of that. Let me just list the ways in which the European Union is currently represented in Macedonia, which is a small country: it is represented by the Presidency, by a representative of the Commission, by a High Representative, by the Agency for Reconstruction, and now also by a military unit. If these all work well together, then that is a good thing, but I really do ask that you should consider how we might tighten up our instruments somewhat in order, instead of giving a small country the impression that we do not ourselves know where we are going, to be able to get our foreign policy accepted by using one shared European language and shared European resources.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, no European security and defence policy existed until 1999, when it was one of the fruits of the lessons we learned in the Balkans. There, we had the experience, in 1999, during the Kosovo conflict, of being able to speak with one voice after a decade of discord; if, though, the United States of America had said that this was a European matter that we had to deal with ourselves, we would not have been in a position to do so. That is why this joint response force has to be built up by 2003, and the fact that we will then be making a start, albeit with a small mission, is, I believe, an important step in terms of European integration policy, whilst underlining at the same time the fact that it is being taken in cooperation with the Americans and with NATO, rather than in opposition to them.
It will, during this stage, be increasingly important to have due regard to the European Union's institutions and to remain within the bounds of its institutional structures. In was with this in mind that, on 25 November 2002, in the course of the Budget procedure, Parliament and the Council agreed on a statement on the financing of the common foreign and security policy, which statement, firstly, stresses the point that Parliament is to be informed about all basic options under the common foreign and security policy and their financial implications. To this day, the Council has not once complied with that requirement, but this is to be done in future, with a summary being presented, in its own dossier, to Parliament by 15 June.
Another point is, though, that the Council is not only to do this once a year, but is to promptly state the amount of the prospective costs involved in any and every specific decision in the field of the common foreign and security policy entailing expenditure. This is a new measure agreed on in November. After some hesitation, we are glad that the Greek Presidency, during the most recent consultation with Parliament, undertook to make available to Parliament all the information that had initially been withheld, including that on costs and personnel. I see this as an important decision and as complementing that on the political principle of involving Parliament.
We are well aware that, even though the Western European Union has since been integrated into the European Union, its Parliamentary Assembly continues to exist, the argument for this being that the national parliaments have to keep on meeting together on a regular basis, as the European Parliament does not yet possess rights of control. This example shows how we are already involved in this area. Building on this and, in the event of future missions, such as the taking over of the SFOR mandate, informing this Parliament in due time, is an important step, and what Mr von Wogau said about giving this its own firm place in the European constitution is something I can unreservedly endorse.
Mr President, Commissioner, the first military mission of the European Union coincides with an historic moment and, I regret to say, possible further destabilisation in the Balkans, which shows just how fragile the fabric is. The Serbian leaders have recently been surrounding themselves with high-level security, in the knowledge that the greatest danger is just when steps towards normalisation start speeding up. Sadly, it has not worked.
The murder of Zoran Djindjic has, amongst other things, implications for the tabling of certain amendments to the resolution we are about to put to the vote. I think the two-month period requested for the European Community for initial monitoring of the results of the mission is too short.
In another context, this morning, when speaking about the European Union action, Commissioner Patten said that military and political intergovernmentalism is ineffectual, and he added more or less that it produces incoherent initiatives. That is clearly the case and we should take it into account. Now, however, we have gone into Macedonia and, for better or for worse, we must clarify certain points and discuss them in this House. We have learnt something during the last hour and perhaps we shall learn something later on that we do not yet know. I should like to know, for instance, how the command structures work, from the base up to Brussels, the relations between departments in NATO and in the European Union, how costs are shared and, naturally, to what extent collaboration with the Macedonian Government and army has been thought out and put into practice. Military expenditure is the responsibility of the national parliaments, but the European Union should manage the financial operations on joint bases and Parliament should then perform its monitoring role.
Mr President, when I spoke this morning in the Iraq debate I drew attention to the self-interested agenda of France, a nation for which I have great affection, but whose foreign policy has some very dangerous elements. One of its key aims is to remove American involvement in European security.
The primary instrument of this policy is ESDP which otherwise sensible European states have been hoodwinked into supporting. They have been given a false prospectus. Ironically I blame Mr Blair just as much for this because it was he who gave the green light to EU defence policy at St Malo in 1998, and a month ago he compounded his error at Le Touquet.
The existence of this separate ESDP has undoubtedly been a factor in weakening the coherence of the NATO alliance, contributing to the recent very damaging disagreements. Now, and without adequate consultation with the United States, the European Union is preparing to take over the NATO mission in the former Yugoslav Republic of Macedonia and apparently plans to assume the military responsibilities in Bosnia.
It is predicated on the bizarre idea that if we set up separate EU decision-making structures, distract NATO's Deputy Commander by giving him two sets of political masters to serve, and stick different flashes on the arms of the same troops in the Balkans, NATO's capabilities are somehow reinforced. By the way, for Mr Gollnisch's information, there are only 30 American personnel in the Macedonian force, and none of them are combat troops.
To add to this charade, in order for the European Union to raise its flag on a military operation it has to rely on NATO for its operational planning and for reinforcement or extraction if the relatively soft operation in Macedonia should turn into something more dangerous. But the tragic events of today underline how very combustible the situation in the Balkans remains.
Having created an unnecessary and artificial military divide, the EU and NATO have had to spend two years on negotiating and arrangements to enable the European Union and NATO to find a way of working together. The fact is that the EU's Ruritanian takeover of the NATO operation in FYROM will not contribute any additional military assets. It merely opens the opportunity for political division between European and North American allies at the very time when they should all be sitting around the same table.
How much simpler if France were merely to rejoin the integrated military structure of the alliance and then everyone would be happy. Instead of building divisions into the western alliance, both the North Americans and like-minded Europeans must make the necessary political and material commitments to revitalise NATO as the primary instrument of western security. We need to bring Europe's military contribution back into the NATO fold and start rebuilding the common western strategic culture before it is too late.
My thanks to the honourable Members for their comments and opinions. I should like to start by saying that, as far as procedure is concerned, the Council fully respects its obligations under the Treaty to inform and involve Parliament in CFSP issues.
We believe in the important role of the European Parliament and in transparent, informative relations. That is precisely why I am here today as President-in-Office of the Council and why Commissioner Patten is here today; to report in detail to Parliament on the planned operation in the former Yugoslav Republic of Macedonia, before we take up our duties.
I should like to address Mr Brok, whose comments I have taken on board, and assure him that we shall examine every possibility under the provisions of the Treaty for more efficient and more appropriate briefings to Parliament and of course, for responsible briefings to the citizens of Europe via Parliament.
I agree with Mr Wiersma that the political and military operation we are undertaking will be an important test for the European Union, which is precisely why we are taking every precaution to ensure it is both credible and successful.
In reply to Baroness Ludford, I agree with much of what she said; the problems in the Balkans are not at an end and, as Mr Patten said, the European Union has indeed managed to formulate a strong, single policy for the region. There are no differences between us, between the Member States or the other basic institutions of the European Union, as regards the strategy or, I think, the application of that strategy. I think this shows that our common foreign policy has come of age, in this region at least, and will be important as we develop it further.
I should also like to emphasise that the problems in the Balkans are very complicated. The issue of organised crime, to which Baroness Ludford referred, cooperation with the ?C??, the rule of law, corruption, regional cooperation, the necessary networks, transport, energy, IT; all these are vital to the stability and development of the region and to the region's common progress towards the European Union.
Both the Commission and the presidency are organising the Thessalonika Summit along these lines, precisely with the objective of continuing and furthering progress in these countries towards integration into the European family and generating new momentum, a new contract between us, if you like, whereby we require them to make stable progress and to focus on European preconditions and real progress, with specific measures, specific reforms and specific changes and, as Baroness Ludford said, to address problems such as organised crime and can, for our part, confirm the prospects we offered them at a number of summit Councils of becoming members of the European Union at some point in the future.
I should also like to say something in my capacity as Greek Minister for Foreign Affairs. As far as the name is concerned, none of us is happy with the name the former Yugoslav Republic of Macedonia. However, what I would say is that this name is the product of compromise and negotiation within the UN and the UN has adopted this as the official name of this country and international organisations have adopted this as a temporary name. This name does, of course, need to be finalised as quickly as possible and negotiations are in fact under way at the UN. I quite agree and would like to say that we are ready and willing to continue and step up negotiations with the other side, in order to satisfy sensitivities on both sides and find a solution which, as I said, satisfies both sides.
In reply to Mr Gollnisch, however, who said something that is not wholly accurate, that the name does not imply any territorial claim, I would say that, unfortunately, the whole problem is that historically, the name was used for territorial claims. Unfortunately the idea of 'Great Macedonia' existed until recently and hence the term 'Macedonia' had clear connotations of changing borders and assimilating territory from neighbouring countries. Fortunately, this has been dealt with; we have gone beyond this historical aspect at least. More importantly, there has been a spectacular improvement in bilateral relations between Greece and the former Yugoslav Republic of Macedonia over recent years. We invest more than anyone else in FYROM and we have consistently supported its territorial integrity, prosperity and progress towards Europe during every difficult stage it has been through over recent months and years.
I agree with Mr Swoboda that Mr Djindjic took courageous decisions as regards both the ?C?? and democratic reform and, recently, as regards Kosovo; discussions were due to begin not on the final status of Kosovo, but on important practical arrangements between Belgrade and Pristina, between Mr Djindjic and the leadership in Kosovo. I think that, following his death, we should make a commitment to continue to support the forces of reform, the forces of democracy in Yugoslavia, Serbia and Montenegro and help them move towards Europe.
I should also like to point out, in response to Mr Swoboda, that luckily an example is being set in the former Yugoslav Republic of Macedonia of proper cooperation between the institutions of the European Union. There is proper coordination between us, as I am sure Mr Patten will agree, and not only between our internal institutions, but also between the European Union and the United States and other organisations such as the ?SCE and the Council of Europe. This proves there is a need for multilateral cooperation, for close cooperation in dealing with crisis at international level. Where we have this sort of cooperation, this sort of coordination, we are, I think, more efficient.
I have taken Mr Laschet's comments on the parliamentary assembly of the Western European Union on board. I too am in contact with the upper echelons of the Western European Union and these are issues that will be discussed during the debate on the future of Europe.
I should also like to comment on two or three questions raised by Mr Laschet, Mr von Wogau and Mr Van Orden about our cooperation with the United States and European Union/NATO decision-making mechanisms and the danger of operations. First of all, the European Union's decision-making mechanism, the ESD? mechanism, is being tested for the first time, especially as regards military operations. However, we have every faith in the efficacy of our agreed procedures and the fact that this first operation will be carried out using NATO assets and capabilities has helped to speed up the decision taking, as has the fact that one Member State - France - has been selected as the framework nation, thereby safeguarding the unity and command structure of the operation.
As regards the military operation and any dangers inherent in it, naturally unavoidable dangers are inherent in any military operation. However, as far as this specific operation is concerned, as I said in my statement, we shall continue to cooperate with ???? and there are plans to use NATO reserves if the situation deteriorates. The ???? staff in Skopje will continue to operate, as will KFOR Rear. This being the case, and given the assessments made so far, we consider the risk to be relatively low.
Finally, to the funding of the mission. As you know, spending on defence is not covered by the Community budget and the operation in the former Yugoslav Republic of Macedonia will therefore be funded by the Member States. Of course, it would be useful if future operations under the ESDP could be funded from the Union budget, but that requires institutional reform.
On that note, Mr President, ladies and gentlemen, I should like to thank you for listening. Rest assured that I am at your disposal, time permitting, and I fully intend to keep you abreast of any procedures, decisions or developments in this area.
Ladies and gentlemen, I have received a motion for resolution on this issue (?5-0157/2003), on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, in accordance with Rule 37 of the Rules of Procedure.
The vote will take place tomorrow at 12 noon.
The next item is the Commission statement on the transfer of personal data by airlines to the US immigration service.
Mr President, if you agree, as indicated on the board, this Commissioner - who is less knowledgeable than his colleague - could begin the debate and then my colleague Commissioner Bolkestein will continue, as this issue touches on both our competences. I repeat what I said at the outset of the previous debate, and offer my apologies to Parliament that I will have to leave early, though my distinguished colleague will be here until the end of the debate. I explained in the last debate that I am due to fly to Croatia and Belgrade later this afternoon and, not least because of the tragic events today, I know that Parliament will understand that.
Let me now turn to the business in hand. The Aviation and Security Act, passed by the US Congress on 19 November 2001, is one of a series of laws introduced in the United States after 11 September 2001, with one overriding aim: to enhance national security, in particular through transport security measures. The basic aim is to prevent terrorist acts by detecting potential perpetrators before they enter the country.
In this context, the United States Congress has required that carriers make passenger name record information available to US Customs upon request.
The Commission shares the security concerns of the United States. Nevertheless, the United States measures have raised concern with regard to the respect of Community and Member States' laws on data protection. Airlines operating flights across the Atlantic risked being caught between two sets of incompatible measures and suffering severe losses as a result of penalties the United States threatened to impose, including fines and even the withdrawal of landing rights. Passengers - between 10 and 11 million a year - would have also suffered from the disrupted air traffic and from the time-consuming 'secondary' checks that the United States planned to introduce at point of entry. Moreover, airlines not in compliance risked being seen as higher security risks, with potential consequences for significant falls in passenger numbers.
The stakes, therefore, were very high and the consequences of not acting would have been extremely serious. We had to ensure, as far as we could, that the important interests of European Union citizens in preserving their right to privacy was balanced against the need to protect many thousands of jobs in our airlines and associated industries like travel agencies. I want to assure this House that, right from the outset, the European Commission has done its utmost to try to engage the United States in a discussion on how to find a solution compatible with both sets of legislation and one that would ensure legal certainty for all concerned.
The European Commission has assumed its responsibilities and in recent weeks undertook difficult discussions to overcome a stalemate created by the United States initially taking our concerns lightly and not responding to our questions.
In fact, the European Commission had raised this issue with the United States on numerous occasions, with particular emphasis since the US Customs Service issued its interim rule of 19 June 2002, containing the concrete implementation methods. As a result of these efforts by the Commission, the United States first postponed the entry into force of the new requirements until 5 February and then agreed to waive the imposition of penalties on non-complying airlines until 5 March.
Following a high-level meeting on 17 and 18 February on access to personal data contained in passenger name records, both sides issued a joint statement which sets out the steps that need to be taken to reach a mutually satisfactory and legally certain solution to this issue.
Further talks took place on 4 March, as a result of which the United States has given additional undertakings with respect to the handling and protection of sensitive data.
I am also aware that questions have been raised as to the legal basis for the action undertaken so far by the Commission. This, as my colleague Commissioner Bolkestein will explain in more detail, seems to be founded on a misunderstanding. There has been no 'agreement' and no 'decision' so far. Instead, we have engaged with the United States authorities in an intensive dialogue aimed at obtaining the necessary guarantees regarding the proper handling and use of the data concerned by the US side.
Both sides are now committed to continuing their discussions in order to find a more legally secure solution. The possibility of such discussions is provided for in the Data Protection Directive, as the initial and necessary steps towards the adequacy finding provided for in its Article 25(6). Following comitology procedures, the draft Commission decision will then have to be discussed by this House before being finalised.
In the interim, we have obtained from the United States a provisional set of undertakings on how they will protect the personal data they access and a specific commitment not to make use of any sensitive data for profiling purposes.
Before passing the debate to my distinguished colleague to provide honourable Members with further details on this issue, I would like to ask this House to recognise the considerable efforts made by the Commission and the positive results we have achieved so far - even if these still have to be finalised - and I hope Parliament will join forces with us in obtaining from the United States the necessary data protection guarantees for European citizens so that a permanent solution to the problem can be achieved.
I should like to make one final personal remark. The whole House recognises how the events of 11 September produced a real feeling of vulnerability and shock in the United States. The House will recognise the concern in the United States to put in place measures to ensure that further terrorist attacks are less, rather than more, likely in the future. Like a number of honourable Members, I come from a country which has also had to take steps to deal with terrorist threats. That said, I hope that we can engage the United States at a much earlier stage in the policy-making process in discussing these security issues. If we can have a dialogue earlier in the process, it will be easier to avoid the sort of political difficulties that we have had from time to time over the last year. There should be no difference between us at all on the importance of putting in place security measures which are recognised as being reasonable by both sides. It would be easier to do that if we could talk more openly and earlier about these sorts of measures.
Commissioner, I would like to take this opportunity to assure you that it was not the intention of the Chair to exclude you from taking the floor. However, we were informed that owing to constraints of time you had to leave earlier.
Mr President, this is of course a Commission statement, but on a very important issue, an issue with political implications. It concerns relations between the European Union and the United States, where a legislative solution is required, as Commissioner Patten said, and where the Council needs to be involved in any such legislative solution. Do you not think that the Council should be present at this issue and should be able to express an opinion, if it so wishes?
Mr Alavanos, I have, of course, noted your comment and we shall investigate exactly what is going on. However, it was agreed at the outset that the Commission would make statements on this issue.
Mr President, I should like to add the following to what Commissioner Patten has just said.
The new American law requiring airlines operating flights to, from or through the United States to grant electronic access to their passenger name records raises a number of policy issues: firstly, the fight against terrorism; secondly, the right to privacy; thirdly, the ability of our airlines to compete; fourthly, the security and convenience of legitimate air travellers; fifthly, the relationship between Europe and the United States in general.
It is necessary to pull all these strands together and to strike an appropriate balance. It is also necessary to be practical and not theoretical. My first message is that we should work together for an outcome that achieves the best possible results, responding to the need to combat terrorism while respecting data protection in practice, without damaging the commercial interests of our airlines and without inconvenience for legitimate air travellers.
The Commission very much welcomes the opportunity to address Parliament on this matter. Underlying the technical issues are some fundamental questions about security and civil liberties which all democracies have to ask themselves. Discussions amongst elected parliamentarians on such issues is essential.
The motion for a resolution before Parliament criticises the Commission for not informing and consulting Parliament sooner. The Commission accepts this reprimand. It had no intention to conceal. It was more a question of when to bring this matter to the attention of Parliament and in what form.
We only have a short time. Rather than making a lengthy factual statement I will draw the attention of Parliament to two documents which the Commission has made available.
The first document is the joint statement which is the agreed account of the outcome of talks between senior officials of the Commission and US Customs on 17 and 18 February 2003. The second document is the statement by US Customs of 4 March which gives undertakings as regards the handling of sensitive data.
It is necessary to correct a misunderstanding. As my distinguished colleague Commissioner Patten has just said, many reports referred to an agreement or a decision. I stress that there is no agreement, there is no decision. It follows that, at this moment, there is no legal basis. There have been discussions and the US side has given certain assurances. This is the first step in the process. Both sides are committed to finding a more legally secure solution in due course. These discussions are necessary.
Why are they necessary? Because of information received about new US requirements, the Commission found it necessary last November to inform EU airlines and the related reservation systems that it was not clear whether they could provide the information required by US law without being in breach of their data protection obligations under EU law. In order to answer that question, it was necessary to obtain information from the US side, in particular as regards the use of the data and the conditions under which they would be processed.
Unfortunately the American side was very slow to respond to these requests for information and they only started to take our concerns seriously in December 2002. In the absence of discussions with the United States, the airlines - as Commissioner Patten has already explained - would have been left in an impossible situation. They would have faced a whole range of penalties, starting with the practice of secondary inspections of arriving passengers. That indeed had already started. That meant very long delays at arrival points for hundreds, if not thousands, of legitimate travellers.
That is an option, but is it what we really want? It is certainly not what the airlines wanted, and there was every likelihood that these airlines would have complied with American requirements anyway.
I strongly agree with Members who expressed the view in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on Monday that the American way of proceeding by unilateral action and threats of penalties is unacceptable. But not having discussions with the American side would have left them with the data and no means for the European Union side to influence their handling of it. It would have left the airlines open to either US or Member States' enforcement action when they - the airlines - are the wrong target.
If we want to bring pressure to bear it should be on those who can deliver a solution - and that is not the airlines. Our aim has thus been to open up a process of dialogue through which we can influence US practices and obtain assurances from them that will ensure that data is adequately protected.
The Commission considers that the outcome of the February talks was positive for data protection for the following two reasons. Firstly, we secured US agreement on the further steps to be taken to reach a mutually satisfactory solution that would and can provide legal certainty to all concerned. The second reason is that the United States made a number of significant, unilateral undertakings of immediate application. For example they made undertakings on what data they would not use and how they would handle the data they do use. They confirmed in particular that their data gathering would be limited to flights to, from or through the US.
Clearly we need more time and information from the United States before we can say that we have a solution. We can only be satisfied when we have an arrangement which provides a maximum amount of legal security for all concerned. There are in the meantime transfers of data. Are such transfers legal? Only the courts can answer that question in a definitive way, but I would like to make two points in this respect.
Firstly, the airlines have to meet their obligations as data controllers and they must inform passengers fully, in line with Article 10 of the Directive, and obtain their consent for the processing of sensitive data in line with Article 8.
Secondly, legality has to be examined from the angle of the need for adequate protection for data that is transferred to a third country. Transfers may however benefit from one of the exceptions in Article 26(1) of the Directive. For example, certain transfers may be necessary in order to fulfil a contract with a data subject - in other words the contract to fly the passenger to the United States. Since such an exception could be challenged, however, this solution lacks legal security. Moreover, although exceptions may be legal for specific transfers, they offer no guarantees that the data will subsequently be protected.
Article 25(6) of the Directive, on the other hand, provides for a finding by the Commission that a third country ensures adequate protection for transfers of personal data from the European Union. An Article 25(6) decision by the Commission is therefore much to be preferred to relying on the exceptions to the adequacy rule because it means that the data go on being protected. The prospect of such a decision and the legal security that it brings allow the Commission to engage the third country concerned in discussions about the protection provided, and hold it to ensuring a high standard.
Moreover, Article 25(6) decisions always contain safeguard clauses which can be triggered if protection does not in practice match up to the standards expected. They can also be unilaterally abrogated if necessary.
Finally, an Article 25(6) decision is a Community procedure, producing a result that is binding on all Member States. It is very much to be preferred to leaving Member States to act in dispersed order. It is worth mentioning that one or two Member States have or are planning measures very similar to those in place in the United States.
On my own behalf and also on behalf of my colleague Mr Patten, I should like to invite the House to take a positive view of the Commission's actions of 17 and 18 February. The American side has committed itself to a process which recognises our legitimate interest in their data protection practices, under which they subject their arrangements to our scrutiny according to our standards. That I think is a major step forward. Of course the United States still must provide the elements needed for the Commission to make such an adequacy finding.
As a comitology decision, an adequacy finding under Article 25(6) is always brought to Parliament before being finalised, as was also explained by Mr Patten. I certainly look forward to discussing this further with Members of Parliament on a future occasion.
Mr President, I wish to thank the two Commissioners for their statements and say to Commissioner Bolkestein that his acceptance of the reprimand that, as he himself says, we gave the Commission, does him credit. The fact remains, however, that the debate we are now holding should have taken place long before 5 March, the date of the entry into force of the measures adopted by the United States making airlines that schedule flights from the European Union to that country fulfil the obligations imposed by US legislation to transfer passengers' personal data to the immigration services, as has been said, with these airlines facing stiff financial penalties if they fail to comply.
Commissioner Patten, we share the concern of the United States following the events of 11 September, but we also wish to say that we have an obligation to demand compliance with European legislation, specifically Directive 95/46/EC, which protects the transfer and use of personal data - in this case, of around 11 million passengers who make transatlantic flights every year. Article 25(6) of this directive even lays down a specific procedure for the transfer of data to third countries and, on this occasion, Commissioners, we believe that this procedure has not been adhered to.
We also have a duty, of course, to protect the interests of the airlines, which have to comply, on the one hand, with the obligations imposed by US legislation and, on the other, with the principles of Community legislation. In the current situation, the airlines are facing considerable uncertainty.
I therefore wish, Commissioner, first of all to convey to you this Parliament's unease at your belated - from my committee's point of view - reaction to this issue, which also leads us to doubt the legality of the actions referred to in the joint statement issued by senior officials of the European Union and the United States Customs Service on 17 and 18 February.
This statement, Mr President, Commissioners, even provides for - and I find this most surprising - an exception to be made to the application of our legislation in light of the United States' wishes. I wonder how this is possible.
On the other hand, the Union's national data protection authorities now have their hands tied because, if passengers complain, they must apply the European directives in force and are obliged to impose penalties on the airlines. We will, therefore, have to find a quick way out of this situation of uncertainty, by defining a clear framework for action and by reconciling the legitimate demands of the United States with respect for European legislation.
For this reason, the dialogue that has taken place to date within the administrations' services must be conveyed urgently, given the transparency required, to the institutions' political representatives and formulas must be quickly found for enabling the data that must be transferred, and the conditions in which they will be processed by the United States' agencies, to be clearly defined. It is absolutely essential, at the same time, to inform the citizens that their data might be transferred and should this happen, to obtain their consent because, Commissioners, this is what Community legislation requires.
The ideal situation would be for the US authorities to be able swiftly to define their data protection standards, the adoption of which is already provided for in US legislation, and for the Commission to be able then to state that the necessary data can be transferred under the conditions laid down by Community legislation. This is also a requirement laid down in Article 7 of our Charter of Fundamental Rights.
I therefore call on the Commissioners responsible to make up for lost time and I rely - also on behalf of the committee which I have the honour to chair - on the Commission's willingness to study with all due attention and urgency the texts that have been submitted to us on the basis of Directive 95/46/EC. We should also like to be informed, starting from today, of all meetings and of every stage in negotiations on this matter, not when the decision is about to be adopted, to ensure that we can cooperate and work together with the Commission, as we have been asked to do.
Mr President, I fully agree with what Mr Hernández Mollar has said. We are aware of the United States' security requirements but, Commissioners, it is the Charter of Fundamental Rights of the European Union, which the Commission is committed to upholding, which sanctions the fundamental right to protection of personal data, and it is the 1995 directive, proposed by the Commission and approved by us, that lays down the rules for the protection of that data. That directive stipulates that the Commission, through a specified procedure that it lays down, must ascertain whether the third country offers adequate protection for data transferred to it regarding our citizens and, if not, that it must open negotiations, find solutions and submit its assessment to the scrutiny of the European Parliament.
In the case we have here, the transfer of passengers' personal data by airlines that fly to the United States, as required by the US authorities on the basis of laws passed in 2001 and 2002, presents serious problems of compatibility with European legislation, particularly as regards the possibility of direct access by the US customs to our airlines' reservation systems and passenger name records.
Amongst other things, I must point out that the data to be acquired - through that direct access - could also contain information of a financial nature or of a medical, religious or ethnic nature which might also refer to persons other than passengers bound for the territory of the United States, that the data might be transferred to other bodies without the consent or control of those it refers to, and that US law only protects US citizens.
In this situation, the Commission failed to inform Parliament - as it has admitted - it failed to inform the European citizens prior to the date, 5 March, when the demands on the airlines enter into force, and it did not fulfil its obligation to check whether suitable protection exists in due time but has relied on statements by officials and press releases to convey the promise and reassurance of future interventions.
Thus, a fundamental right of European citizens is now at risk. The airlines and national authorities that safeguard personal data are placed in a situation of legal uncertainty, exposed to prosecution for breaking national laws and to the risk of serious financial damage. The Commissioners who have competence in this area must accept their responsibilities straight away and obtain a temporary suspension of the effects of the laws in question; they must request formal and verifiable guarantees, obtain the opinions provided for by the directives and submit a decision to the European Parliament under Article 25 of the directive. Otherwise, I believe the European Parliament will have to consider appealing to the Court of Justice to ensure protection for the citizens of Europe.
Mr President, Commissioner Bolkestein invited us to take a positive view of the Commission's action in the 17 February joint statement. I am sure the Commission was motivated by a genuine desire to rescue European airlines from being stuck between a rock and a hard place, in that if they complied with Community law on data protection they would be grounded and refused US landing rights, whereas if they gave into US demands they would fall foul of data protection authorities. However, the Commission made the wrong call, not least in consulting neither the European Parliament nor, previously, the National Data Protection Commissioners' Article 29 Working Party.
It is disingenuous to try to claim that it is not an agreement. It is called a joint statement and it is also referred to in the text as an understanding of both sides which will be implemented. That, in plain English, is surely an agreement. However, it does not deliver legal certainty and the Chairman of the Article 29 Working Party has contested the assertion by the Commission that EU data protection authorities may not find it necessary to take enforcement actions - that is for breaches of the Data Protection Directive - against airlines complying with the US requirements. This is a stunning rebuff to the Commission. He said in essence that National Data Protection Commissioners and courts were not free to suspend application of relevant laws just on the say-so of the Commission. That must be right. It is a reminder to the Commission that if it will not be the guardian of Community law, then others have to be.
The political groups are in wide agreement on this matter. The only point of contention is the amendment calling for the Commission to secure suspension of the US demands until there is a decision on compatibility with the Data Protection Directive, which means an Article 25(6) decision. The PPE-DE Group has not signed this amendment, and I understand they believe it would leave the airlines exposed. However, the Article 29 Working Party has stated that they are exposed anyway to sanction for breach of data protection legislation. Therefore it is academic.
The text of the statement makes it quite clear that the Data Protection Directive applies, because it states that US customs will access the data in the territory of the Community.
The basic problem is that the US has no data protection laws. This is a problem for the Europol Agreement and the EU-US Mutual Legal Assistance Agreement. There is huge concern about the balance between security and civil liberties being tipped too far towards security in the United States. In the light of various apparent miscarriages of justice recently in the US, the lack of control on use of data by other law enforcement agencies is of great concern. We need an Article 25(6) decision after consultation of this House. The Commission may have tried its best, but it did the wrong thing.
Mr President, I wish to tell the House that, 10 days ago, Professor Venios Angelopoulos of the Athens Polytechnic travelled to JFK airport in the United States and disappeared. He disappeared for five hours because he was being interrogated by the FBI. They grabbed him with no explanation whatsoever and they let him go with no explanation whatsoever. There was an outcry in Greece about the how, why and wherefore until the citizens of the European Union, the Member States of the European Union and parliamentarians gradually found out that the European Commission and the United States had already come to an agreement on the transfer of personal data on people travelling to the United States. And that is not all. The United States are allowed to access data systems, passenger files recording the date the seat was booked, the travel agency, ticketing information, credit card number and expiry date, itinerary, previous files on the passenger containing details of previous trips, religious or ethnic information based on their choice of meal etc., who they accompanied, where they stayed, how they communicated with other people and their medical data, as well as frequent flyer programmes, which also contain a wealth of data.
How can this be? Who do the United States think they are? The international police? And where does this leave the European Union? Why does the European Union have data protection laws? How can we stand by while the United States imposes fines on airlines for wanting to apply the laws of the European Union? How humiliating is that?
The European Parliament calls on the Commission in its motions - and the Commissioner said nothing about this - to put an end to this, pending harmonisation with the laws of the European Union. I think we should apply Rule 91 of the Rules of Procedure, as we have had no response from the Commission, and institute proceedings before the Court of Justice.
Mr President, the right to privacy is not sacrosanct, it is a basic right but it can be violated if there are important issues at stake, if it is effective, if it is proportional and if there are guarantees against misuse. I can tell the Commission now that as far as I am concerned blackmail by a third country or long waiting times for air travel do not count as important issues. This will really have to be solved another way.
Privacy is not an obstacle, but an essential part of security. Dealing carelessly with the privacy of our citizens jeopardises the basic trust of the people in their government and in the constitutional state and then we are worse off. For my group it is logical that the United States wants to know who is setting foot on its territory and in this context we can of course talk about the exchange of data. But then agreements must also be made about what data we exchange, which authorities have access to them and how long they may be retained.
US Customs may pass the data on to other authorities that are concerned with combating terrorism. The interest on the American side in the personal data of aircraft passengers cannot, however, be seen separately from their efforts to bring about a Global Computer Surveillance System. The United States, as my colleague Mr Alavanos has just said, wants to track the travel patterns of citizens, their credit card purchases, and so on, worldwide.
Now the Commission is really pleased because the Americans have made a solemn undertaking not to use data about religion and health. What does that mean? Does it mean that while they do have access to these data, they have simply undertaken not to do anything with them? Do you really believe, Commissioner, that if the American authorities have these data and if they think that it is useful for their system, they are really not going to use them? Even meal preferences can say something about a person. I myself have been vegetarian for years and years, even on aircraft. Now, all of this is going to be recorded and analysed. For people who do not like this, a European Commission spokesman had good advice. 'The choice is clear,' he said, 'either you do not go to the United States, or you go for the sandwich option.' Do you, Commissioner, endorse this advice, and do you also think it so enormously funny?
In itself it fits in well with your liberal remark of a few moments ago that passengers must in particular be well informed about sensitive information that is gathered about them. Now the small print on an aircraft ticket is one thing, but do passengers really have any other option? I would like to hear what you have to say on that as well.
Mr President, I would otherwise like to associate myself with the many comments of my fellow Members about the precise technical and legal problems with this. We for our part say that the exchange of data must stop immediately. European rules apply here on the European continent and if we are going to make agreements about changing these rules, then the partner with whom we are making these agreements must also respect our rules, our basic principles. This is how it works in a partnership between well-meaning countries.
Commissioner, I will focus on procedure first: you say it is not a question of a legislative act, a Community act. The problem is that it seems to us at least possible that that act, those joint statements - first the February ones and then the March ones - give rise to legal effects, actions, exchanges of data and information that have taken place because of those meetings and those statements.
The joint statement issued by the two parties in February already mentions the fact that the most sensitive data should be - and are - processed in accordance with European Union legislation. This statement is also an assessment of the data transfer procedures, a conclusive assessment; it has legislative force and, indeed, serves to legitimise an exchange of data that already exists. The same is true of Paragraph 4 of the Commission recommendation to the national data protection authorities, according to which it is not necessary to take enforcement measures against airlines that are not complying with the United States' requests. This is another recommendation that has legislative force and effect: the Commission is saying 'Do not intervene!' regarding those airlines that are transferring data in compliance with US legislation.
I therefore believe that there is at least the possibility and the suspicion that this act should be considered a legislative act, against which Parliament can appeal to the Court of Justice. I also believe this procedure might help the Commission and the European Union themselves to strengthen their own position in a dialogue that should be conducted on equal terms, between parties of equal rank, between a market of 250 million people and a market of 350 million people, because we have to consider very seriously the fact that, right now, collecting these data and transferring them to the United States cannot be in compliance with Community law.
Contrary to what the Commission said in the joint statements, the collecting of data that is intended for commercial purposes and the subsequent use thereof for security or intelligence purposes constitutes in itself a breach of the principle of necessity and the principle of proportionality laid down by Community law. This, in fact, creates a situation of so-called generalised surveillance, which is definitely against Community law, and not just might be or something we must check up on to see whether it contravenes the law.
What is needed, then, is to open formal, official negotiations to see what agreement, what compromise can be found, but it is not possible to resolve the issue pre-emptively by thus attributing de facto legitimacy to a transfer of data that has already begun. This is why Parliament must continue down this road, and I also believe it will strengthen the Commission and the Community institutions.
Mr President, this is an unfortunate situation, of that there can be no doubt. Sensitive personal data on citizens of the European Union can be transferred to the authorities in the United States, with no guarantees whatsoever, and our citizens are clearly concerned about this. At the same time, the United States have taken a threatening stand. They are threatening to take measures against our airlines if they fail to do as they are told, which is hardly what one expects from friends and allies. This is just the latest in a series of incidents over recent years, especially lately, incidents which often have what might well be seen as comic-tragic overtones. For example, as we have seen in the case of Iraq, numerous European countries are now at the point where they have more in common with powers such as China and Russia than with the United States, with which we basically share the same values. Consequently, at some point, both sides will have to sit down, we and the Americans, and talk seriously and on an equal footing about where this relationship is going and what we can do to save it before it implodes completely.
Now, on this particular issue, criticism is being levied at the Commission which I endorse in large part, although I must say that, in my personal opinion, I do not believe that there was any intention on the part of the Commission to support the Americans. Its intention was to take certain steps in order to deal with a difficult situation it was facing. In all events, what I want to see is this problem resolved as quickly as possible in a way that is, first, legally correct and, secondly, legally secure with respect to the rights of the citizens of the European Union.
I think that this approach, Mr President, is far preferable to the immediate suspension of the interim agreement between the Commission and the American authorities that several political groups have called for in their proposed amendment. If we automatically suspend the agreement with immediate effect, I think that we will be doing ourselves more harm than good, to tell you the truth, not to mention European airlines, which will be denied landing rights in the United States. So let us find a legally secure solution as quickly as possible, let the Commission act along these lines, even at this late stage, perhaps by correcting any mistakes made, and let us leave it at that.
Mr President, Commissioners, this Parliament has reacted after the attention of President Prodi, President Simitis and Mr Hernández Mollar was drawn to the matter by a source as authoritative as the chairman of the Article 29 committee. The Commission, on the other hand, tells us that these are simply misunderstandings. I must say that, now that these misunderstandings have been cleared up, I am even more concerned.
I come from a Member State which knows that measures to combat terrorism must be established, but which also knows - only too well - that this must be done within strict respect for legality and for the law unless we wish to hand final victory to the terrorists.
You tell us that the airlines are being pressured by the action of the United States Administration, which is forcing them to breach European legislation. If this is the case, the airlines have the right to claim protection from their authorities, as do, it goes without saying, the Union's citizens.
The Commissioner says that no agreement or decision has been reached and that, therefore, there is no legal basis for such action. Commissioner, this is precisely what we are complaining about; this is precisely the question we are asking: what has been done to give the United States the idea that they can undertake unilateral action? What have we done to allow this to happen?
You ask us to take a positive view of the Commission's actions by saying that data protection - a right recognised in the Charter of Fundamental Rights - and the loss of jobs or the penalties that airlines might suffer must be seen in a balanced way.
I genuinely believe that this is an acceptance of blackmail and I find this situation surprising. Is the European Union unable to respond in a reciprocal way, to say that some things are not acceptable and might face countermeasures? I have the impression that what we are seeing reflects the attitude of a female character from a Spanish novel who, convinced that she lives under the absolute authority of her husband, is happy because he beats her 'no more than usual'.
In my view, this is unacceptable and this attitude must change. As most of the groups in this House are calling for, we must stop implementing decisions that have been taken, either by the Union together with the United States or by the United States alone, and attempt this time to conclude, with the means of pressure available to us and with our legislation - which must prevail - an agreement that ensures the secure processing of our data and correctly inform Parliament and, above all, our citizens, of this agreement.
Mr President, the Commissioner has said that there is no agreement and no decision, but there is an interim rule. My question therefore is how long can such an interim rule be valid and how must we view it? Protection of personal data is a fundamental right under Article 7 of the EU's Charter of Fundamental Rights. It is probably also going to form part of our European constitution. So this is a very serious matter. All this is also laid down in our directives and in particular Directive 95/46/EEC. It also contains exceptions that we could meet.
But as far as I have read these exceptions, I have to say that the transfer of data to the US is systematic and does not fall under the exception of Article 13 of that directive. It is also the case that the data in question are so all-embracing that you cannot say that they are not relevant and not excessive and therefore cannot fall under Article 6 of that directive. In addition, Directive 95/46/EEC says in general that the transfer of personal data to a third country may only take place if that third country offers an adequate level of protection. In my opinion this has not been satisfied either.
I have listened carefully to the Commissioner, who has said that he has done his best to find a balance between maintaining privacy and protecting the airlines. I have some sympathy for that, but I nonetheless believe that he has gone the wrong way about it. There is no democratic legitimacy and agreements have been concluded that could not be tested by the representative body. That is totally wrong. At the moment my position is that the measures in their present form must be suspended.
The Commission's representative - Mr Bolkestein, I believe - mentioned at one point the issue of whether Parliament might not take a positive view of the Commission's actions. I am just as incapable as my fellow MEPs of expressing such a positive view. The idea of doing so strikes me as being something of a bad joke, since such energetic kow-towing to unreasonable demands on the part of the American authorities has rarely been seen. The big picture in this matter is, of course, specifically the United States' relations with the surrounding world.
What we are discussing here and now bears no direct relation to the use of military technology to kill other peoples, but it is all part of the same picture. The demands put forward by the American Government are clearly inconsistent with the legal requirements derived from current legislation, first and foremost Directive 95/46/EC on the principles of data protection. As is apparent from quite a few of the statements put forward by the Article 29 Group, the heart of the matter is that this data is not merely to be used in the interests of air safety, but for the purposes of what is referred to in the United States as public order, that is to say as a component part of the United States' war against terrorism conducted under the banner of the end justifying the means. There are, however, a number of legal principles involved here that we cannot dispense with, and the Commission's efforts to uphold these legal principles are pitiful.
What is described in the paper from the Article 29 Group is certainly alarming. Data is passed on not merely to immigration authorities but to other federal bureaux. It is, then, no longer specifically protected, as it ought to be according to American legislation.
I might add one question and one answer. The question, raised by the Commissioner, was as to whether this matter could be sorted out using a comitology procedure. That would be absurd. In my view, the matter necessarily revolves around an agreement pursuant to Article 24 - cf. also Article 38 - of the Treaty on European Union, which unfortunately means that Parliament is made redundant since it has no influence upon decisions of this kind. All the more reason, then, for informing the public in advance.
Mr President, Commissioner, there can be no denying that especially since the events of 11 September stronger measures have been needed to combat terrorism, but it should equally go without saying that any measures that we implement need to have a legal basis. The United States on 5 March enacted a law that has indisputable consequences for the citizens of the European Union, for data protection and for EU legislation. The US enacted this law without concluding the necessary bilateral or multilateral negotiations and without entering into an agreement with the Union.
This - as you yourself indicated, Commissioner - has led to a problem with the airlines, which are caught in a double bind. If they do not pass on any data, they have difficulties over landing rights, leading to business problems. But if they do pass on the data as required, they run the danger of infringing EU law and being taken to court. So a horrendous problem has arisen here. This procedure is quite simply unacceptable.
The Commission is not, however, immune from criticism here, because it has been aware of this issue for 15 months and has had ample time to tackle this problem, to consult Parliament and to seek appropriate solutions. An opportunity has been missed here - yesterday was the first time we were informed of this. We now find ourselves in the position of debating something that has been in force for some time now and which involves data on our citizens being transferred to the United States without our having any real guarantees about how this data is used in practice.
Something else I am critical of is the fact that the negotiations have not been held at political level but that officials have been given the remit of reaching agreement on this, and that this has then virtually been presented to us as the legal basis for all these processes, and the citizens of the European Union have been expected to put up with this. This too is totally unacceptable.
What we expect and indeed demand is that those responsible should be held to account for allowing a situation in which data is now being passed on from the European Union without any legal basis. We in the PPE-DE Group are also calling for the scope for an action in the European Court of Justice to be investigated, and we are demanding in particular, and with immediate effect, that anything that has been illegally enacted and is now in force should be rectified. However, we also expect that cooperation with the United Nations in the fight against terror should continue, but on a proper legal footing.
We all know that we can only win the war on terror by means of international cooperation. We are therefore committed to cooperation with the United States, but let me make this clear once more - only if our rights are defended!
Mr President, Commissioner, I am pleased that we have witnesses here today to hear us - their visit to the European Parliament will have served a useful purpose. All the citizens who are listening to us today are taxpayers and in the final analysis they are the ones who finance officials' salaries and some of them are following our debates with a certain sense of irony. And, Commissioner, it is the Commission's third-tier officials in particular who ought to be aware that they bear an enormous responsibility in Brussels, and that they also have to protect the interests of Europe's citizens.
It is already clear that we need to fight terrorism. I myself am each year the budget rapporteur of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and we give Commissioner Vitorino everything he needs for the war on terror. None of us will refuse if the measures proposed are reasonable. Especially since 11 September we have been aware of the need for vigilance on our planet and the need to take appropriate measures at any given time. On the other hand - and I say this as someone from Germany - data protection is not just something that you can surrender if you consider it important that the European Union should not become like America. It is our task as Members, as representatives of the people, to take our electors' and our citizens' interests seriously and to defend them. We are not just talking about the airlines' interests here. We are talking about the interests of people who will soon find - without their knowing anything about it - that every detail of their lives has been handed over to the American security services, without ever having approved that and without knowing how this data will be used. Up to now they have always assumed that constitutional arrangements apply in the European Union and that data about them is sacrosanct.
What I would now like to know is this: how will we be able to convince these citizens in the future if the American authorities, who are giving no guarantees at all, are in a position to use or abuse their data as they wish?
Mr President, Commissioner, once again I wish to contradict the previous speaker. He needs to get a sense of proportion. Germany's airlines and those of other countries are informing the public about the new situation, and telling them that if they wish to fly to the USA, they need to agree that this data should be passed on. Nothing is being hushed up here, the public is being told about this. Yes, it is evident that that is not enough, but you are acting as if the public were being deceived by the airlines, and that is simply not the case.
I shall try to look at this whole issue from the standpoint of the airlines and their passengers for once. Because of the general recession, Europe's airlines were already in trouble before 11 September. The events of 11 September and the period that followed caused enormous problems not only for all European airlines but also for airlines in the US. As you will have read over the last few days, even American Airlines may have to file for Chapter 11 protection.
So the airlines find themselves in an extremely difficult situation. This will also have an impact on airports and on employment. It therefore has to be said that there is no point in disrupting air traffic between the USA and Europe over the next few weeks because of arguments of principle. We need to ensure that we can find a constitutional and practical solution to this problem.
Nor can I allow to go unchallenged the insinuation made by some Members that the US authorities will willingly misuse data on European and other citizens that comes into their possession. You need to bear in mind that before data protection was introduced in Europe, the Americans already had far more stringent data protection arrangements than we have, combined with strict rules about passing on data to third parties. So to that extent the allegation that the Americans would regularly misuse data passed to them is quite simply mistaken.
What we do of course need, Mr Bolkestein, is clear answers from you. How do you intend to achieve legal certainty that the US authorities will only receive data needed to fight terrorism and no other data? How do you intend to ensure that the Americans - and this also applies to company data - are only given the data they need, as opposed to data they can use to outmanoeuvre our businesses, our airlines and so on? You need to guarantee that by means of unambiguous agreements with the Americans.
That is the reason for my two other questions about the extent to which you are prepared to negotiate with the Americans. Which of the two possible legal solutions you have identified do you actually intend to pursue now, and how long will that take? I believe that in the present difficult situation faced by the airlines we cannot afford effectively to provoke an interruption of air traffic between the US and Europe.
Mr President, the fight against terrorism is necessary, but not all means are permitted. That is a very simple basic principle. You cannot play games with democratic legitimacy and the credibility of politics. If under the guise of the fight against terrorism the European Union were to permit excessive violation of citizens' rights, we would be sliding towards the breakdown of the rule of law. If, as the previous speaker appears to be advocating, we lean too far in our sympathies for the airlines' difficulties, then we shall also be seriously off beam. This is the way things would go if Parliament were to acquiesce in the agreement between the Commission and the United States.
That according to Commissioner Bolkestein it should now all of a sudden not be allowed to be called an agreement does not make things any better. After all, the European Commission has overstepped the mark in this dossier and that is especially disappointing of Commissioner Bolkestein, who this very week has very cheerfully announced his candidacy as member of the European Commission for a second term - remarkable.
The European Commission, as I said, has overstepped the mark. In the first place it has failed to keep to its own plan to test its own action in advance against Article 8 of the Charter of Fundamental Rights. In addition, as guardian of the Treaties, the Commission is under an obligation to uphold existing European legislation, in respect of data protection in this case. As earlier speakers have already explained in detail I shall not repeat it everything is inconsistent with everything else. Instead of performing its duties properly, the Commission has acted like a mayor in time of war, yielding to American pressure - also known as blackmail - in order, supposedly, to prevent something worse happening. This action lacks any legal foundation, is completely non-transparent and uncontrollable. If the Commission had demonstrated greater political courage and had brought in Parliament in good time, a decent debate could have taken place regarding the scope within the fight against terrorism and the limits of data transfer.
The Commission must therefore retrace its steps and take action to defer the agreement's entry into force. If the agreements are properly tested against the European rules, a proper agreement can be concluded rather than this half-baked effort that jeopardises legal security. I am therefore especially pleased that in the resolution we shall be voting on tomorrow we shall also be opening up the route to the European Court, because it is not the first time that the Commission has tried to sidetrack Parliament.
Mr President, Commissioner, ladies and gentlemen, we are living in times in which the United States of America persists in adopting undesirable unilateral initiatives. It is unacceptable for that country to impose measures on airlines unilaterally and on pain of severe sanctions. As a matter of fact, I think that the Commission and the Council must take a careful look at whether this type of measure is entirely compatible with international agreements and conventions on air traffic and transport.
As various speakers have emphasised, primarily the committee chairman, Mr Hernández Mollar, our airlines are facing a dilemma, which is on the one hand that they are obliged to comply with Union data protection rules, specifically Directive 9546 and, on the other, they are obliged, due to this US legislation, to forward this data on passengers flying to, from or within the United States, in the knowledge that if they fail to do so or do so incorrectly or incompletely, they will be hit with severe sanctions, which could range from losing landing rights to having to pay substantial fines.
I agree with all the speakers who have emphasised that something is wrong in the relationship between the Commission and Parliament. It took fifteen months for the Commission to submit the matter to Parliament. It is also clear that the joint declaration by officials of 18 February does not establish a derogation for Community law and therefore does not provide a legal basis for airlines to authorise access to their data. Consequently, airlines face a real risk of being taken to court, as a result of complaints from passengers whose personal details have been forwarded to the US authorities. The directive on data protection lays down that personal data can only be forwarded to third countries if adequate protection is in place. Have the United States given us sufficient guarantees that this data will be protected? Guarantees must be provided for a definition of the reasons, for restrictions on the use of these data, for the conditions and restrictions on forwarding and sharing data, for protecting data from unauthorised access, for the duration and conditions of storage, for national measures for the protection of sensitive data, for passengers' means of recourse to review and correct data kept by the US authorities and, finally, for conditions of reciprocity.
I hope that this matter will not be omitted from the next EU-US summit, due to take place on 25 June and that the European Union will adopt a forceful stance on this. Mr President, we all reject and condemn terrorism and its criminal acts. We support the US objective of preventing and combating terrorism and we roundly condemn the appalling acts of 11 September 2001. These acts were intolerable for their blind violence and because they affected innocent citizens. We do not believe, however, that the end justifies the means. As Mr Pirker and Mrs Terrón i Cusí have said, in waging the fight against crime, the rule of law must be upheld and citizens' rights must not be called into question. Our respect for US law must be based on mutual respect for our own legal system. Our fight for security cannot and must not call freedom into question.
Mr President, those sympathetic to the United States also have cause to criticise legislation that forces airlines to choose between the EU and the United States. It is extremely unfortunate that there has been no political discussion of this issue, either with the United States or within the Commission, in spite of the fact that it has been known about for 15 months. It is good that the attempt has been made to bring about legal guarantees, but this has unfortunately been unsuccessful. A form of technical data protection has, however, been established, which is obviously quite effective, and perhaps as effective as it can be.
As we all know, legislation must balance personal privacy and the fight against crime. Instead, we are now in danger of seeing a misuse of information - concerning, for example, credit card numbers, religious affiliation and race - which goes much further than what the airlines are entitled to supply. The United States has also introduced unreasonable storage periods for information, apparently based upon the notion that each of us is some kind of potential criminal. There is a period of ten years in the case of ordinary citizens and of 50 years for those who are under suspicion. This must be seen in the perspective of our discussions in the EU of a one-year storage period. Our points of view are oceans apart. It would of course be more sensible to delete information once it has served its purpose and once it has been used. Global discussions are obviously required in this case, and not only with the United States. Rather, we also need to hold discussions with other countries in the world that have special rules. It would probably be a good idea if the Commission were also to make use of Parliament, which can in actual fact contribute to this discussion. I believe that Commissioner Patten has understood this in as much as he talked about Parliament's and the Commission's needing to join forces.
Just over a week ago, we had discussions in Parliament with US congressmen who, we clearly observed, now have a much greater understanding of data protection and the protection of privacy than they would have done two years ago, for example. If we do not organise serious discussions, we shall end up in a position in which we have to discuss mutual and reciprocal reactions, and it would probably be better if we were to reach agreement in some other way.
What is at issue here? The aim is to protect people. People are, then, also entitled to know what information has been given out to whom and how it is used. This is also a good example of the discussion in the Convention and of the need for people to be able to demand political accountability. It clearly shows that this is the way matters stand.
In conclusion, I hope that my fellow MEPs will give very strong backing to this resolution so that our voice is heard in the Commission. We are perhaps heard already, but our voice must also be heard across the Atlantic and lead to joint talks prior to legislation's being introduced. In that way, we shall obtain legal guarantees and be able to combat crime.
Finally, a message to the United States and the Commission: respecting someone means talking with them in time.
Mr President, Commissioner, in spite of everything, I am one of those who are still trying to understand the underlying reasons that have driven the United States to adopt this measure - we know what they are: 11 September, the climate of fear, the preparations for war and the latent threat of attack - but I am certainly also one of those who are prepared to declare openly that they can in no way accept that an ally government, notwithstanding all these reasons, should breach international agreements based above all, as in this case, on the EU Treaty.
We all know - we have already been reminded, but I shall repeat it to refresh our memories at the end of the debate - that the most serious and controversial point is that referred to in recital B of the resolution, which states that at first the United States had just asked for these data to be made available. In Italy there is a proverb that says, 'It is fair enough to ask, but it is a courtesy to answer'; except that the United States did not have the courtesy to wait for our decision but went straight to the second stage of their action. They immediately appropriated the data, even threatening companies that did not provide the information with a fine of EUR 1000 per person.
And what information, Commissioner, Mr President! Not just passengers' full names and details of the flight in question, but even all their credit card details, information on other trips they had made, data, for instance, that could lead back to descriptions of passengers' ethnic and religious backgrounds, medical data, addresses of all kinds, their occupation, membership of certain groups, and so forth.
The Commission has justified this measure by saying that the airlines did not want to have the burden of creating filters and therefore gave immediate access, as they were afraid of the EUR 1000 fine, amongst other things. The Commission has also said that this would have prevented long queues for passengers arriving at the various destinations in the United States. Really, this explanation seems rather childish, to say the least: justifications that are not acceptable in that there is a complete breach - as has also been mentioned already - of Article 8 of Directive 95/46/EC, and the Commission's role above all is to enforce the directives and hence Community law.
Another point of disagreement is this: as has been mentioned, the Commission knew a good 15 months ago that the United States was going to bring this measure into force on 5 March. Well, the Commission's duty would have been promptly to inform the citizens of Europe and the European Parliament, which would automatically have acted as a sounding board.
The United States Congress does not seem to have had much respect for democracy either: it never discussed this measure; it simply interpreted the legislation broadly, it is said, and then moved on to action. I would say that this too is a moment of serious discourtesy.
The only point of contact is the well-known high-level agreement of 19 February, which, however, is not a written agreement and has no validity, certainly not enough for us to take to the Court of Justice. We ask the Commission what the legal basis is for this agreement and what European interests are safeguarded in this case.
In order to clarify this and other points, the European Parliament has now convened a public hearing and, perhaps, after this hearing we shall first of all know a little more about how it was possible for all this to have come about and, secondly, have a rather clearer idea especially about what it would be best to do now, while avoiding emotional schizophrenia and agreeing on joint, coherent standards to be enforced in future.
I have received a motion for a resolution pursuant to Rule 37(2), of the Rules of Procedure.
Mr President, I shall do my best to answer the most important questions and remarks addressed to me. It is difficult to be brief as this is a complicated and important subject.
So far we have achieved two things: first, we secured American agreement on the further steps to be taken to reach a mutually satisfactory solution that can provide legal certainty to all concerned. I should like to stress that this seems mutually satisfactory to the Commission, the European Parliament and the European side. I say this in particular to Mrs Buitenweg, who insisted that our norms should be the touchstone for the acceptability of any agreement that might be achieved in future. It must be a mutually satisfactory solution. The American side has accepted that.
Secondly, the American side has given a number of significant unilateral undertakings of immediate application. For example, they gave undertakings on what data they would not use and how they would handle the day-to-day 'do use'. In particular, data gathering would be limited to flights to, from or through the United States. Our discussions so far have yielded this result. We have not yet reached the end of the road - far from it. We have not yet achieved an agreement. The discussions with the United States will continue, I hope as quickly and as energetically as possible. It is premature to say that the Commission has failed and that it should have achieved more than it has. On behalf of Commissioner Patten and Commissioner de Palacio, who deals with transport, I must reject those criticisms. That is not to say that there is not more to do.
It has been pointed out that, although there is no agreement as yet, the effect is nonetheless that data is being accessed where it was not accessed before. That is true. It is clear that in the absence of discussions the airlines would have provided the data anyway. The airlines know that the US airlines and US-based reservations systems are already doing this.
That is a very important point which may have been overlooked in the heat of the debate. It is not simply a question of letting the data be transferred or preventing this, much of it is flowing anyway. Therefore it seems to me that the suggestion which has been made that we should take the airlines to the European Court of Justice is not a very productive suggestion. It is happening now. The airlines are, as Baroness Ludford said, between a rock and a hard place. They know that the American side is serious about imposing penalties, including some that could put their transatlantic traffic at risk. The counterbalancing threat - namely that the Commission would start infringement proceedings, legal action for breaches of the data protection rules - was a serious concern for the airlines. However, some of them have said that is not life-threatening, whereas the American threats are. I would beg Members to understand the very difficult position in which the airlines find themselves, which will have an effect on transatlantic traffic of 10 to 11 million passengers a year, as Commissioner Patten has explained.
A number of speakers have mentioned the supply of information to European Union citizens. Under data protection law, as I am sure Members know, the first duty to inform data subjects lies with data controllers. In this case that is the airlines and possibly travel agents. On Friday 14 March there will be a meeting to ensure that they understand their obligations to inform passengers and aircraft crews about what will happen to their data and why. A duty of information also lies with the American Government. Most of us would find it hard to argue that a country such as the United States does not have the right to determine the conditions under which it allows people to enter the country. They also have a duty to inform the public so that potential travellers can make an informed choice.
Baroness Ludford made a very pertinent point about the data systems that would be based in the European Union and the way in which the United States would access those data systems. It concerns the direct application of the Directive to US Customs that give the European Directive a clear extraterritorial effect.
The Commission is at present undertaking a thorough legal analysis of the various implications of that question, for example with regard to the scope of the Directive and to the exercise of state power by US Customs within the territory of Member States. The judgment is awaited from the European courts in a case that may throw some light on the Directive's precise scope but no date has yet been fixed by the courts.
In any event this question only arises when US Customs have direct access to the airlines' databases. It would not arise if the airlines were to send the data to US Customs and this method of transfer, that is the push method, is certainly much to be preferred if it can be organised from a technical point of view.
Furthermore, the question has been raised in particular by Mrs Buitenweg and also by other Members of Parliament about meals taken on aircraft. It is important to realise that the US screening process does not use data such as meal orders, but those data are in passenger name records and they are downloaded with the rest. That is bad practice in terms of data protection. The fact is that the United States neither requires airlines to change their data collection practices nor asks them to separate relevant data from irrelevant data, which makes the exercise less costly for the airlines.
Mr Santini and Mr Jarzembowski referred to this aspect of the case. Even our Directive says that certain efforts are not mandatory where they are disproportionate to the results they achieve for data protection. We shall certainly pursue our talks with the airlines with the view to their installing filters that separate US flights from the rest and possibly also filters that separate sensitive data from other data which the US side say they do not need or use.
These are some of the more substantial points which were raised by Members of Parliament. In addition to these points, with respect to a suggestion made by Mrs Paciotti, the possibility of using 25(6), i.e. a finding of adequacy, is of course available. If the Commission should come to the conclusion that there is adequacy in this area it will and it must inform Parliament and a proper discussion can then take place on the basis of this finding of the Commission.
A question has also been raised about discussions to be held at political level. I am sensitive to that suggestion and I shall certainly discuss it with Commissioner Patten - who begs to be excused for the reasons that he mentioned - and Commissioner de Palacio, since she, for obvious reasons, is very much involved.
On the other hand I would like to say that it is not always the political input that provides a solution. After all, the staff - certainly in the case of the services that work under my supervision - are extremely able people. There is no reason to suppose that they can achieve less than Commissioners at political level, but the possibility cannot be excluded and I am therefore sensitive to this suggestion.
Various Members of Parliament have spoken about the suspension of the American measures. I am sorry, but in view of what I said earlier and also what Mr Jarzembowski said, we cannot afford, especially in these days of political uncertainty and economic downturn, to stop air traffic to the United States or seriously put it in jeopardy. After all it concerns millions of passengers per year and we cannot afford to put that in jeopardy.
Mr Jarzembowski has said that we must have a practical solution, with a proper legal basis, in cooperation with the United States. I agree entirely with him and the Commission will make every effort to achieve that practical solution, firmly based on the law. I hope to be able to discuss further developments in this area with Parliament as appropriate.
The next item is Question Time (B5-0085/2003)
We shall examine Questions to Council.
Mr Ortuondo, you have the floor on a point of order.
Mr President, I wish to ask a question and, depending on the answer, perhaps lodge a complaint. Who is responsible, in Question Time, for determining the order in which questions are answered?
The person with ultimate responsibility is Parliament's President.
If you will allow me, Mr President, I wish to make a complaint. During the February part-session, it was decided to cancel Question Time. My question to Council was tabled as No 3. When it was announced that Question Time was to be cancelled, we were told that these questions would be answered in March. It is now March and my question, which was then No 3, is now No 22. This is discrimination. I wish to protest to you, Mr President, and I wish to ask you for your help.
It is hard for the President of a sitting to help in these situations. You will receive a letter from the Secretary-General giving a detailed explanation.
I would ask Members to show some solidarity with those who are scheduled to speak in Question Time because, otherwise, some of them will not be able to receive an answer.
In any event, Mr Ortuondo, Mr Nogueira, I would ask you to keep your points of order brief.
I have already received an answer from the Secretary-General, but it does not answer my question. All I want is an answer. Why should a question that was listed as No 3 in February become No 22 in March?
I promise that I shall do everything within my power to ensure that you receive an answer.
Mr President, I am one of a group of Members who have tabled questions to the Council. I can state that one question - which for me personally is extremely important - on the conflict that I believe exists between the Commission and the Council with regard to legislation on maritime traffic, tabled on 30 January, according to the document currently before us, is being answered much later than questions tabled in February.
We naturally attempt to receive answers here in plenary and we fail to understand what criterion is used. Should we not be told the political criterion so that we can act accordingly?
I would ask you to write to the services responsible for this Question Time if you wish to receive a detailed answer. This will not affect the right of Members to receive answers now.
Questions Nos 1 and 3 will not be answered because the subjects they address already appear on the agenda for this part-session.
Mr Posselt has the floor on a point of order.
Mr President, Question No 2 has not been dealt with today. Kosovo has got nothing at all to do with Macedonia and Iraq. I have now been sitting here for half an hour, and I have waited from 5.30 p.m. to 6 p.m. until Question Time ?
(The President cut off the speaker)
Mr Posselt, I said Questions Nos 1 and 3, not Question No 2. You are entirely within your rights to ask the question and the Council, which is represented today by the Greek Minister for Foreign Affairs, Mr Papandreou, to whom we extend a most cordial welcome, will therefore reply immediately. Question No 2 by Bernd Posselt (H-0070/03):
Subject: Status of Kosovo
If gradual steps are not taken to clarify Kosovo's future status it may prove difficult to stabilise society in and secure investment for the region. What thoughts does the Council Presidency have on this matter?
I should like to point out to Mr Posselt that the Council has stated on numerous occasions that the basis for the future status of Kosovo is and remains UN Security Council Resolution 1244. The final status of Kosovo is an issue which will need to be dealt with when the time is right and in accordance with the terms of Security Council Resolution 1244, with the involvement of the Belgrade government and the elected leaders and representatives of local political institutions in Pristina.
The Council has also repeatedly expressed its full support for the UN Secretary-General's special envoy and the policy being applied by the United Nations mission in Kosovo, the purpose of which, as Mr Steiner pointed out, is standards before status, because that is the only way to turn Kosovo into a stable, prosperous society that wants to embrace the values and commonly accepted standards of the European Union. The details of the integration of Kosovo into the Stability and Association Process will likewise need to be dealt with in full compliance with Resolution 1244 and within the context of the standards before status policy.
The European Union is determined to help Kosovo become a democratic, prosperous society, in which all communities learn to live together in peace and security. Consequently, it is extremely important for the European Union to keep calling on the temporary local institutions in Kosovo to do everything they can to implement the specific evaluation criteria of the standards before status policy.
Mr President, I would first like to apologise. The interpretation referred to Questions Nos 1 to 3, which is why I asked to speak. So the reason was an error in the interpreting. Please accept my apology. But I would now like to put my question to the President-in-Office, whom I wish to thank for his very concrete and helpful reply.
I have two short supplementary questions. The first is to ask what you think of the idea of simply setting up a working group to consider the options for the future of Kosovo. That would give us a preventive role and stop us from once again reacting only when it was too late. The second question is this: as far as I am aware, the preamble of the new constitution of Serbia and Montenegro includes a claim by Serbia that Kosovo should in future be a part of the Yugoslavian sub-state of Serbia. I would like to ask whether the European Union or the United Nations have protested against this. I ask because this would prejudice the chances of keeping open the future status of Kosovo.
As far as your first question is concerned, as I said, discussions have not yet opened on the final status of Kosovo, Of course, various groups could be set up if necessary, as you suggest. What we have been trying to do is to get Belgrade and Pristina to talk about matters of common interest, such as the return of refugees, security issues, energy and other networks and so on, where by definition cooperation is needed if greater trust is to be generated between the two sides before moving on to the next stage, which is the discussion on final status. So irrespective of what the constitution of Yugoslavia or the new state of Serbia-Montenegro says, there has been no discussion on final status and, when there is, it will be, as I said, on the basis of the UN resolution. We all know which UN resolution I mean, so there is no need for me to refer to it at this point. It is Security Council Resolution 1244.
Minister, you tell us that we need to wait. We have just learnt of the assassination in Belgrade of Prime Minister Djindjic. Many European capitals felt we had to wait for the arrest of the war criminals Mladic and Karadzic. We can see what has happened. In Kosovo, the situation has certainly not improved; relations between the Serb minority and the Kosovo-Albanian majority are not improving.
Could we not, as we did with the Cyprus issue, begin to look calmly at scenarios such as those indicated by Mr Posselt? I have the impression, and I would like you to confirm this if possible, that the High Representative, Mr Solana, is working on the scenarios mentioned by Mr Posselt. Do you have more precise information on this subject?
I should just like to say that, during the earlier debate on the former Yugoslav Republic of Macedonia, I and the Commission, the Council and numerous members referred to Kosovo and the assassination of Mr. Djindjic, a tragic incident; as you know, Mr Djindjic was a stabilising, democratising factor who was trying to help resolve the important, difficult problem of Kosovo. As you yourself pointed out, there are problems with relations between the ethnic groups in Kosovo, there are problems with the return of refugees, there are problems with keeping Kosovo on an even keel on a day-to-day basis, there are problems with a whole series of issues which have a great deal to do with what we call European values, European rules, which is precisely why Mr Steiner pointed out, on behalf of the UN - and we agree and support this position - that standards need to be improved. That is why we talk of standards before status. I should like to point out, if I may, that if all sides act to establish these standards, trust between the various ethnic groups will improve, which is vital to a substantive debate about the future status of Kosovo. If it does not, the situation may become explosive. This outcome has also been discussed, but both the European Union and the international community believe that this approach is probably the best way of tackling the problem of Kosovo.
Question No 4 by Sarah Ludford (H-0073/03):
Subject: Guantanamo Bay
How can there be sufficient mutual trust between the United States and the EU on law enforcement and upholding of fundamental rights - such as to justify agreement on exchange of information, mutual legal assistance and extradition - whilst European citizens are interned without charge, in breach of international law, in Camp Delta at Guantanamo Bay?
In reply to Baroness Ludford, the Council has given its presidency detailed instructions to negotiate an agreement between the European Union and the United States on mutual judicial assistance in criminal matters on the basis of Article 24 of the EU Treaty. The provisions of this agreement are intended to supplement the provisions of the bilateral agreements signed by the US and the Member States of the European Union.
Negotiations are still under way. As soon as the Council reaches a decision on signing the agreement and, once it has been signed, the presidency will report to the European Parliament on the results of the negotiations.
I thank the President-in-Office of the Council for that reply, but is it not a fact that our trust in American civil liberties guarantees is being severely shaken and that it is a tragedy that in the United States, under the Bush administration, standards of fairness and due process are being sacrificed?
Just two days ago a federal appeals court rejected attempts to clarify the legal situation of some Guantanamo Bay detainees, including two Britons. The court, in a decision that could leave the detainees in legal limbo indefinitely, said that foreigners had no rights under the US Constitution and could not invoke the jurisdiction of US courts to test the legality of restraints on their liberty. This shocking situation, which contrasts with what will be the case when the EU Charter of Fundamental Rights becomes binding - under which foreigners as well as EU citizens will have their basic rights guaranteed - comes hot on the heels of other miscarriages of justice such as the case of a Briton who was executed when a Texas judge refused to look at DNA evidence and another Briton held for three weeks in prison in South Africa because of FBI incompetence.
In these circumstances, how can we trust the American criminal justice and law enforcement system? Should you not be consulting the European Parliament before making the agreements that the Council intends to make?
First of all, may I say that I appreciate your question as both a question and a stand; I have taken due note of it in my capacity as representative of the Council and I shall pass your thoughts on to the Council.
Secondly, I should like to point out that a dialogue has opened with the United States on a series of human rights issues, such as the death penalty. I think that the European Union has every reason to defend what it considers are basic rights and it will do so with every partner and every country, especially the United States, with which we share common values and common objectives. I should also like to confirm that, as I said, we have issued detailed instructions for an agreement to be negotiated between the European Union and the United States and I am therefore confident that all these issues will be covered in the negotiations, which are still under way, meaning that it would be premature to comment on their progress.
Question No 5 by Mrs Riitta Myller (H-0076/03):
Subject: Maritime transport
The Commission has asked the Council for a mandate to negotiate on behalf of all 15 Member States in order to ensure that the candidate countries and those neighbouring countries which play a part in the transportation of heavy fuel oil in EU waters apply the same principles to maritime transport as are in force within the EU.
What has the Council done to ensure that the Commission has adequate powers of negotiation in this regard?
In reply to Mrs Myller's question, may I say that the Council considers that maritime transport is a global sector par excellence and it therefore wants to see the rules governing it applied as widely as possible. Thus, as the honourable lady Member said, I agree that it would be a good idea if the candidate countries and other neighbouring countries, including Russia, could apply the same principles as are in force in the European Union.
The Council, to be specific the Transport, Telecommunications and Energy Council, followed precisely this approach in its conclusions on 6 December 2002. It approved conclusions on the maritime security and the prevention of pollution following the accident of the oil tanker Prestige off the coast of Galicia. It also took note of the Commission's intention to take the necessary steps, in cooperation with Member States, to ensure that EU candidate countries, as well as other neighbouring countries, including Russia, only ship heavy grades of oil in double-hulled tankers. The Council also supports the Commission in its efforts to investigate the potential for technical cooperation programmes to assist neighbouring countries - in particular the applicant countries, Russia and within the EURO-MED framework - in their efforts to increase maritime safety and pollution prevention, including the effective application of adequate port state control procedures.
Finally, the Commission pointed out to the Council during the course of this meeting that it considered that it was in a position, within the framework of the existing agreement with the countries I referred to, to conclude these efforts.
Mr President, Mr President-in-Office of the Council, thank you for your answer. It is very important that we ensure, for example, that double hulls are used with shipments of oil, but that is not enough in all situations. When it is a matter of the icy conditions to be found in the north still more is needed, and this has been made very apparent this year because it has been a very cold winter and there has been thick ice in the Baltic Sea and particularly in the Gulf of Finland, which is very vulnerable. It is approximately 30 metres deep on average and conditions are very difficult.
I would therefore like to ask you, Mr President-in-Office of the Council, if you agree with the Finnish initiative proposing the amendment of the Regulation on double hulls so that in the future a Member State could insist that vessels coming into dock should be adequately strengthened to withstand the pressure of ice. In other words, what is adequate in such a situation would be determined by the Member State whose port the vessel is entering. Should this not also be extended to neighbouring regions, for example - as we are talking about the Gulf of Finland here - to vessels bound for or coming from Russia?
I share Mrs Riitta Myller's concerns. I understand the conditions that prevail in the Baltic Sea and the freezing conditions she referred to. As I said, it makes sense from our point of view to look at this overall issue not just as a European Union issue, but as an issue which also concerns candidate countries and neighbouring countries, including Russia. What I would say is that all these changes we are pushing forward are pointless if they only apply to the European Union and are not adopted by international organisations, especially the IMO, which could certainly help to ensure that the obligation to introduce double-hulled ships applies to every country, not just Europe. So we are making a dual effort; we are endeavouring to improve our own legislation to prevent these accidents and, at the same time, to push the necessary measures through at international level; in our own backyard to start with and at international level, in order to show that we mean business when it comes to the safety of these tankers and the prevention of similar disasters.
Mr President, Mr President-in-Office of the Council, as you know, following the 1989 accident involving the oil-tanker Exxon Valdez, the United States proclaimed a law called the 'Oil Pollution Act', which sought to provide an effective remedy to this type of problem. To give an example, vessels sailing in US waters are required to provide a security of USD one billion and, in the event of an accident, a sum of USD five billion is required as indemnity.
Only EUR 180 million have been set aside for clearing up the Prestige disaster, to be divided between Galicia (the most badly affected country, which is my country - my nation), other communities in the Spanish State and France. I believe that we need to draft a law similar to the US Oil Pollution Act, so that, through this European initiative, we can modify the legislation of the International Maritime Organisation. What is the Presidency's view on this matter? What initiative does it intend to take? Why does it not establish compulsory rules for maritime traffic, such as those that exist for air and land traffic?
I thank the honourable Member for his questions. He referred to US legislation and to the mandatory obligation to apply rules like those in the highway code. I have just two comments.
First, I am sure that the Council and the Commission are evaluating similar legislation in other countries, so that they can decide what is best and what should be encouraged at international level.
In reply to your second question, as I said earlier, the European Union cannot solve this problem alone. We live in an age of interdependence; the environment, like trade, knows no borders and the job of the European Union is not just to examine its own legislation; it needs to do something to promote its legislation at international level, so that rules can be introduced which allow for environmental protection and healthy competition between the various regions and countries of the world.
Mr President, Mr President-in-Office of the Council, I heartily support the Council's attempts to promote the safety of sea transport in the International Maritime Organisation. It is important to ensure that if dangerous vessels such as these which do not meet the required standards are banned from European territorial waters they do not then move on to a third country's territorial waters and cause problems there. It is important to move forward via the international community.
My question, however, actually concerns whether it would be possible to raise this issue of fuel shipments, particularly in the Baltic, at the next EU-Russia summit. It is vital that such matters be given the highest possible profile and, in my opinion, this is such an important question that it should be taken up at the highest political level with the Russian leadership. Is this possible?
I have a feeling, unless I am mistaken, that this matter is already being discussed by the Commission and Russia and has on occasion appeared on the agenda of various Troika meetings with Russia. I know that the Baltic states are particularly interested and I am sure that we shall be addressing this in due course.
Question No 6 by Sylviane H. Ainardi (H-0084/03):
Subject: Flags of convenience
In its resolution of 19 December 2002 on the sinking of the Prestige and its consequences, the European Parliament called in particular for 'flags of convenience to be prohibited in EU territorial waters'. What measures will the Council propose for this EP recommendation to be implemented as quickly as possible?
On a related matter, may I say, Mrs Ainardi, that - like the European Parliament - the Council reacted immediately to the accident involving the Prestige off the coast of Galicia in November 2002.
The Council takes account of Parliament's resolutions and endorses most of the principles contained in them. To be precise, the Council endorsed the objective of banning substandard ships from European Union waters.
In one of the measures contained in the conclusions which it issued on 6 December on maritime security and the prevention of pollution, the Council expressed its support for the ongoing work in the IMO to develop a flag state code and a compulsory model audit scheme aimed at ensuring that flag states carry out their duties under the international conventions. Generally speaking, the Council stressed the necessity to re-examine international rules concerning the law of the seas and maritime transport that lead to irresponsibilities and negligence tolerated by certain open registers.
The Commission may take the initiative and propose special measures for ships sailing under so-called flags of convenience. However, the Council is convinced that the objective set can be achieved by making a better choice of measures applied against ships which are substandard, for example by stepping up port state controls. Current legislation allows port state controls to be stepped up on the basis of the criteria for classifying substandard ships. These criteria are laid down in the Paris Memorandum of Understanding and include the ship's flag.
In addition, under the port state directive, which must enter into force by 22 July 2003 and which forms part of the Erika I package, Member States may refuse port access to various categories of ships flying the flag of a country on the black list published in the annual report of the Memorandum of Understanding which have already been detained in the past.
Thank you, Mr President, for everything that you have said, but allow me to also stress my point because Parliament has also followed all the Commission and Council initiatives to speed up the implementation of the ERIKA I and ERIKA II packages. You referred to the fresh measures taken regarding the IMO, but the reason why Parliament has proposed that flags of convenience be banned is that we are all well aware, in the debates that we have had following maritime disasters, that the nature of flags of convenience is that in the event of problems, it is incredibly difficult to locate those responsible. We are well aware that, throughout the chain that links the flag, the State, the captain of the boat and the various crews, it is no longer possible to determine in the end who we are going to ask to be held criminally and financially responsible, which is the reason for Parliament's proposal.
I must stress this. It is true that the Commission should take the initiative, but I would like to know how, as President-in-Office of the Council, you are going to support this proposal by Parliament.
We have Directive 2001/106/EC of the European Parliament and of the Council amending Council Directive 95/21 concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions. However, in reply to your very pertinent question, the Council is prepared to continue to pursue the best possible solutions in order to deal with the problem of substandard ships, either within the international fora or by examining Commission proposals for Community legislation.
This is one of the priority issues for the Greek Presidency over coming months. It has been discussed and will be discussed at forthcoming Councils.
Mr President, the President-in-Office is quite right that we have to work on IMO relationships if we are going to get a reasonable agreement with other countries, but in fact the main thrust of the Council's requirements from the Commission following the Prestige accident has been to come forward with new regulations at EU level, which are essentially based on the double hull requirement for all tankers carrying heavy fuel oils. Is the President aware that there are about 4 000 vessels of this type under 5 000 tonnes in the world, and less than 200 of them have double hulls? How does he imagine we are going to replace those several thousand vessels in order that we can continue to provide Europe with its heavy fuel oils?
I agree with your comment that our promoting new regulations through the IMO does not suffice and that we also need to take the initiative and, if you like, set the necessary standards for the European Union. I merely think that the two need to go hand in hand and we expect and will support proposals at the Commission's initiative. The Council is prepared to examine all these specific cases, be it double hulls or the specific problem of shipping crude oil and heavy grades. We are prepared to do what we can to promote regulations for us and, of course, at international level.
Mr President-in-Office of the Council, I agree with you when you state that the laws of the International Maritime Organisation must be changed. What we must do now, however, is seek an appropriate strategy with which to do this. We already have the US Oil Pollution Act, which is a step in the right direction. The best strategy for amending, for changing international legislation is to pass a specific European law. The rest will follow as an inevitable consequence. Why not give this a try? Could it perhaps be because some Member States such as the United Kingdom, the Netherlands and Greece are opposed, as happened at the Copenhagen Council? We must bear in mind that there have been no accidents in the United States in the last fifteen years, but there have been in Galicia and in Brittany. There have been accidents in the European Union.
I agree with the speaker. As I said earlier, we need to evaluate any important ideas, innovations or legislation in other countries in the light of our own experience. I should also like to say that the summit Council took a very important decision in Copenhagen, the Council of transport ministers took a decision dealing with these aspects and I am sure that no Member State has any desire to block measures which will help to protect the environment. The Member States which you mentioned have every reason to want to protect their coastline. The United Kingdom has an extensive coastline. Greece has an extensive coastline. It would be incongruous if a country such as the United Kingdom did not want to protect its coastline. I think that the European Union, and the Council in particular, has every intention of passing the necessary legislation, as does the Commission, which has the initiative for any new regulations. So we are waiting for initiatives from the Commission and we are prepared to shoulder our responsibility in the Council.
However, I must reiterate that we cannot assume that our legislation alone is protection enough. It would be an easy way out and we would adopt it immediately if that was the only way of ensuring our countries and coastlines were protected; but neighbouring countries need to do likewise. We have mentioned the new members, we have mentioned Russia and the Mediterranean countries, but what I would say is that at an international level - and we mentioned this aspect also - these requirements, these standards which help to protect not just European countries and coastlines but, as one Member said, the other countries and the other coastlines on the planet, also need to be adopted.
Question No 7 by Marialiese Flemming (H-0078/03):
Subject: Poisoning of stray dogs and cats in Greece
Just a few days before Greece took over the Council Presidency, most recently on 30 December 2002, large numbers of stray dogs and cats were poisoned in Athens. A similar incident occurred shortly before the start of the last Greek Presidency. These systematic poisonings give rise to the suspicion that the sight of stray animals is to be erased from Athens' image when Greece holds the Council Presidency.
On 30 January 2003 the Greek NGO umbrella organisation CIDAG (Coalition in Defence of Animals in Greece) handed the Greek Embassy in Brussels a petition bearing 47 000 signatures calling for these deplorable events to be investigated and brought to an end as soon as possible.
Will the Greek Presidency launch an urgent investigation to find out who is responsible for these criminal acts and work towards an immediate solution to the problem?
Thank you, Mrs Flemming, for your question. As you know, the Council does not have the jurisdiction to answer this question, but allow me as a citizen to condemn this incident. I am sure that I speak for all my compatriots and that the government is determined to deal with any such incident most severely.
Mr President-in-Office, you really have my admiration today when I consider the range of subjects you have had to address, ranging from the Iraq crisis to stray dogs in Athens. I admit that is asking a lot of you. I believe that this is relevant to the Council - I did in fact also put this question to the Commission but it did not reach it yesterday - because the umbrella organisation for all Greece's animal protection organisations has told us that the Council wanted Athens 'cleansed' so that the EU would not have to put up with seeing stray dogs there. Please accept that I love Athens, which I regard as the cradle of our culture and the birthplace of everything that we think and feel. But I always sleep very badly in Athens because it simply upsets me so much to hear these stray dogs barking.
The point I wish to make is this, and neither the dogs nor I will mind if you address this as a member of the public or as a member of a government. There are animal protection organisations in Greece, and I know that they catch dogs and that they put down the old and sick dogs that are beyond help, and that they seek good homes for the healthy ones, and that the remainder are neutered and then released again. I believe that these organisations need money and the support of members of the public. If a particular member of the public also happened to be a minister, that would do no harm at all.
First, may I assure you that the Council took no such decision to clean up the area for the meeting of the European Council and I repeat, either as a citizen or as a minister, despite the fact that this does not come within my immediate jurisdiction, that we enjoy excellent cooperation with the organisations you mentioned and shall continue to do so.
I would remind honourable Members that this part of the sitting is to be used for asking questions; I realise that you sometimes take the opportunity to make statements, but in order not to set a precedent, please confine yourselves to asking questions. Question No 8 by Manuel Medina Ortega (H-0086/03):
Subject: ULYSSES programme for controls at the Member States' sea borders
In the wake of the launching, in the eastern Mediterranean and on an experimental basis, of the ULYSSES programme for cooperation between a number of Member States in the area of controls at the Union's sea borders with a view to containing illegal immigration, and given the plans to extend it shortly to the Atlantic islands (the Azores, Madeira and the Canaries), can the Council state exactly when it is expected that protection under this programme will be extended to those islands?
May I remind Mr Medina Ortega that, under the conclusions of the Seville Council and the plan for the management of the external borders of the Member States of the European Union, various joint operations, pilot programmes and cooperation centres have been started up; 17 in total, to be precise. One of these programmes is the Ulysses programme, the purpose of which is to contain illegal immigration by sea to the northern shores of the Mediterranean and the Canary Islands. A progress report on the application of the plan for the management of the external borders was submitted to the Council on 19 December 2002. The report stated that the Ulysses programme would start at the beginning of 2003. The first stage of the operation was implemented in the Mediterranean between the 25 January and 10 February 2003. Spain, which is heading the operation, informed the Council that the second part of the operation would take place in April 2003. However, the Council does not have specific information at this precise moment about the exact date of the operation or its geographical scope. These operational aspects will be decided by the head of the operation and the participating countries. A final report on the application of the various programmes, operations and cooperation centres will be presented to the Justice and Home Affairs Council to be held on 5 and 6 June this year. The aim is to submit this report to the European Council in Thessalonika, which will of course discuss the broader issues of immigration, illegal immigration, border protection and other important matters, such as the social integration of legal immigrants.
Thank you very much, Mr President-in-Office of the Council, for the information you have just given me. To date, some information on the programme's efficiency has been published. It appears that, despite the existence of the programme, 300 immigrants have been found in the straits zone since its entry into force, which means that it is not being particularly effective. The real problem, however, is that, at the same time, there has been an increase in illegal immigration to the Atlantic islands, which are in a similar position: they are like a receptacle full of liquid from which, if one hole is stopped up, the liquid leaks out of another, with greater force.
I wish to ask the Presidency whether it is aware that if the Ulysses programme is effective in stopping illegal immigration in the Mediterranean, it will increase illegal immigration via the Atlantic islands and, therefore, whether the Council is aware of the urgent need to implement the Ulysses programme in the Atlantic territory, as soon as possible, if it wishes its actions to be at all effective.
I thank the honourable Member for his comments, which I shall pass on to the Council. As I said, this is a pilot programme because, basically, this is the first time there has been such extensive collaboration between the Member States on this sort of operation. What we are trying to do is to see where we can improve our border protection against illegal immigration. The problem of illegal immigration is, of course, a complicated problem because there is not just the question of protecting our borders; other factors come into play, such as hotbeds of war, hotbeds of poverty, environmental, political and other crises. All these are factors which affect the rise and fall in immigration and the choice of crossing point and encourage illegal immigration. I agree that the results of this operation are by no means guaranteed. This is a pilot programme and it will need to be evaluated, as will numerous other measures we need to take in connection with other Union policies, such as justice and home affairs, development cooperation and bilateral relations with numerous countries, measures that we trust will also have positive results.
Mr President, ladies and gentlemen, I rise to ask if the Council has already considered including the Galileo satellite navigation project in the Odysseus programme and to what extent plans for this have progressed.
I do not know if and to what extent the Galileo programme will be used to combat illegal immigration, if I have understood your question correctly. Very possibly. This is a very sensible question and proposal, assuming it is not just a question and I shall make a note of it.
Mr President, following the terrible accident involving the Prestige and its repercussions for people and for the environment, we wish to suggest that a Community coastguard service be created, which would be responsible for preventing vessels that are not in a fit condition to sail from doing so.
With regard to this point, I wish to ask the Council a question: is this matter that we are now addressing not precisely one more reason for creating this European coastguard service, not aimed specifically at suppressing what you defined as the 'fight against illegal immigration', but which would also save the lives of many individuals who, on rafts or by other means, attempt to reach Europe's coasts and who often fail?
I know for a fact that Parliament has passed various resolutions proposing numerous very interesting and worthwhile ideas on how to combat illegal immigration or, more specifically, the coast guard you mentioned, which may have a broader remit. I personally think these are worthwhile proposals. The Council has not yet reached a decision on these issues. As I said, they are on the agenda for the summit in Thessalonika. Until then, immigration and illegal immigration will be the subject of serious debate in the Council. Of course, the initial basic debate on these issues was held in Tampere in Finland and it was this that set the ball rolling in the right direction. We all discussed the top priority of addressing the question of illegal immigration during the Spanish Presidency and the Greek Presidency's priorities include both the question of illegal immigration and the integration of legal immigrants. A directive was issued recently which is successfully reuniting families. This directive was agreed at the informal meeting of the 15 ministers for justice and home affairs.
I therefore welcome the important initiatives taken by the European Parliament. Rest assured that the Greek Presidency will bear these thoughts in mind in discussions over coming months.
Question No 9 by Olivier Dupuis (H-0087/03):
Subject: Enlargement
One of the priorities of the Greek Presidency is the strengthening of relations between the EU and those European countries which are still not on the list of applicant states. This is clear from the recent visit (13-15 January 2003) of the Greek minister Mr Papandreou to the western Balkans, during which he met the region's national leaders. For obvious reasons, relating both to clearly understood mutual interests and to the EU's political and historical obligations towards those countries, it is now incumbent on the Union to recognise, formally and without delay, the legitimate aspirations to full membership of the European family of Albania, Armenia, Azerbaijan, Bosnia-Herzegovina, Croatia, Georgia, Kosovo, Macedonia (FYROM), Moldova and Serbia-Montenegro.
In this connection, does the Greek Presidency intend to use the occasion of the Thessaloniki European Council, in June 2003, to add those ten countries to the list of applicant states, while making it clear that the opening of accession negotiations will depend on the political, institutional and economic progress made by each of those countries vis-à-vis the Copenhagen criteria, as well as on their degree of incorporation of the acquis communautaire, and that the accession negotiations will only be concluded following the closure of the various negotiation chapters in the light of the real reforms made by the candidate states concerned?
In reply to Mr Dupuis' question about the western Balkan countries he mentioned, Albania, Bosnia-Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Serbia and Montenegro, their European prospects as possible candidate countries were confirmed at the summit held in Zagreb between the European Union and these countries in November 2000, on the basis of the conclusions of the European Council in Feira on 19 and 20 June 2000. The Copenhagen European Council in December last year recalled the candidacy criteria set by the Copenhagen European Council in June 1993 and reaffirmed the European perspective of the countries of the western Balkans. The Council also underlined its determination to support their efforts to move closer to the European Union and welcomed the decision and the priority set by the Greek Presidency to organise a summit on 21 June in Thessalonika. This summit will be attended by the Member States of the European Union and the countries of the western Balkans. The Greek Presidency's programme of work on enlargement expressly states that the presidency will continue and step up cooperation with the countries in the region in order to promote their maximum possible integration into European political and economic life. Naturally our aim is to ensure this process helps countries actually acquire the status of candidates for accession to the European Union.
The Council would also remind you that, of these countries, Croatia submitted an accession request on 21 February 2003. The Council is due to evaluate this request shortly so that it can pass it on to the Commission, which will evaluate it in detail and give its opinion before the Council reaches a decision on its candidacy.
This request is, I think, indicative of the region's interest in moving towards Europe and of the importance which the European Union has acquired. It is, if you like, a magnet for the region, giving us reason to believe that the European Union is an important incentive for the region to carry out the necessary reforms, reforms which are vital to stability in the Balkans.
It goes without saying, therefore, that the summit in Thessalonika will be another milestone in special relations between the European Union and the western Balkans.
As far as the countries of the southern Caucasus are concerned, the European Union and its Member States and Armenia, Azerbaijan, Georgia and Moldavia have signed partnership and cooperation agreements. The European Union has promised to help establish the rule of law, economic reform, peace, security and stability in these countries, none of which has as yet submitted an application to join the Union.
Mr President, Mr President-in-Office of the Council, thank you very much for your very detailed answer. One question: you yourself say that Croatia has already made an application for accession and that Macedonia has also announced that it will do the same in the autumn. With these accessions being announced, would it not be politically better for the European Union to propose that these countries be put on the list of candidate countries, which is legally and politically different from formally opening up negotiations?
With regard to the countries of the Caucasus, which I have had many opportunities to visit, each time I have noticed that the Greek ambassadors were more mindful of the need to ensure a clear possibility for integrating those countries into the European Union. You know as well as I do that the destabilisation brought about by a major neighbouring country has had absolutely devastating effects and that it is a vicious circle, that without a clear option of accession these countries will not be able to get out of the spiral. So do you not think that it is urgent that the Union should propose the same to those countries?
Thank you for your question. First of all, you said that we should consider registering these countries. If you mean the official prospects of these countries becoming candidates, and perhaps that is precisely what you meant, this has already been decided and is, I think, an important message. We have the ten new countries which will join at the signing ceremony in Athens on 16 April, we have the three candidate countries, Bulgaria, Romania and Turkey, and we hope to give the countries in the western Balkans the prospect of becoming candidates. So there is a clear commitment here, subject of course to compliance with requirements, by which I mean the Copenhagen criteria, important reform, good neighbourly relations and regional cooperation.
As far as the Caucasus is concerned, thank you for your kind words about the Greek ambassadors; it is true that they are well tuned to the needs of these specific countries. Of course, I represent the Fifteen here and I should like at this point to tell you that the Council has repeatedly discussed the question of candidate countries such as Turkey. We took a very important decision in Copenhagen about what you might call its new prospects and evaluation for 2004, so that negotiations can open once it meets the criteria. Of course, a serious debate is still under way and has not reached a conclusion about the borders of the European Union, about how far the Union should extend and which countries should, in fact, be allowed to join. The Council has not yet answered this question, so I am unable to give you an answer. But you have raised an important issue which will no doubt engage both the Council and the European Parliament for a long time to come.
Mr President, the question of the European Union's borders is very interesting and has also been discussed by the European Convention. Yesterday the Commission adopted a strategy for a good neighbourly relations policy which also lists those countries covered by the policy. Is any significance to be attached to this strategic proposal by the Commission given that we are discussing the possible decision at the Thessaloniki Summit to open negotiations with the new candidate countries? In other words I am asking what the relation is between this strategy for a good neighbourly relations policy and the new, possibly to be called candidate, countries? Is the purpose of the neighbourly relations policy to specify which regions and states can never join the Union, or, in other words, is this in fact a matter of defining the Union's borders?
Thank you for your question, because I think this issue needs to be clarified. By definition, enlargement changes the borders of the European Union, and what we want to emphasise is that these borders will operate not as new Berlin walls, but as bridges for cooperation. Bridges for cooperation, of course, based on our common values, our objectives for democracy, freedom, respect for human rights, economic and cultural relations, security, our approach to organised crime and joint cooperation with this region as a whole, our common region which extends from Russia to the Mediterranean. The Commission, therefore, has a role to play and we have asked the Commission in repeated debates in the Council to come forward with a proposal for this new common region and how these bridges for cooperation with our neighbours can be strengthened; however, this has not been linked with candidates' prospects. As I said to the previous speaker, this is a serious problem and a broad dialogue has been opened on the issue; I think you also mentioned it and it has been discussed at the Convention, but we have not taken any decisions. So yes, the Commission has prepared a text and it will be discussed at the European Conference in Athens the day after the signing ceremony with the ten new countries. This conference will be attended by some 40 countries, but not as prospective candidates. That is a separate issue.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, Croatia's application for membership represents a further step towards the stabilisation of this region. Just in the last few minutes we have received bad news from Serbia. A state of emergency was declared there a few minutes ago following the assassination of Prime Minister Djindjic. I would be interested to know if you intend to convene an emergency meeting of the Foreign Affairs Council, given that this development really does give us great cause for concern.
If I have understood correctly, you asked if we shall convene an extraordinary Foreign Affairs Council in the wake of developments in Serbia. First of all, as I said earlier, we have condemned this incident and expressed our sorrow. However, I think that developments in this country are developments in which we have invested a great deal; we have concerned ourselves with the future of Serbia and Montenegro and the region as a whole for many years now and we are committed to efforts to maintain and guarantee permanent stability, peace and democratic institutions there. This is the message which the presidency is sending Serbia and the Serbian nation and the region as a whole today, and we shall do everything we can to help in this direction. We are due to hold a Council of Ministers very shortly, within the next few days, so I see no reason to convene an extraordinary Council; it might even generate certain fears. We do not think that this incident should cause any internal disruption, over and above sorrow and shock. It is on our agenda and we shall take measures over the next few days if any special support is needed.
Questions No 10 and 23 have been withdrawn.
As the time allotted to Question Time has elapsed, Questions Nos 11 to 22 and 24 to 49 will be replied to in writing
That concludes Questions to the Council.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
The next item is the report (A5-0060/2003) by Lissy Gröner, on behalf of the Committee on Women's Rights and Equal Opportunities, on gender mainstreaming in the European Parliament (2002/2025(INI)).
Mr President, we are still eagerly awaiting the arrival of the Commissioner, who has indicated that she would be present for this item. I hope that she will be appearing any moment now. In my own-initiative report on behalf of the Committee on Women's Rights and Equal Opportunities, I have dealt with gender mainstreaming in the European Parliament both at political and administrative level. We have held discussions on this in my committee with stakeholders, we have had a series of discussions both with the President and with the Secretary-General, followed by a public hearing, and we have also held discussions with staff representatives and with the advisory committee.
The European Union's obligation to promote equality between men and women is rooted in Articles 2, 3 and 13 of the EC Treaty and in Article 23 of the EU's Charter of Fundamental Rights. Gender mainstreaming as a political strategy is intended to assist in achieving this ambitious objective. This also follows on from the definition of the Beijing Platform for Action, under which gender mainstreaming is intended to further the development, organisation and evaluation of political measures and decision-making processes so that the initial position and the impact on men and women is taken into consideration in all areas of policy and at all levels, with a view to working towards the objective of genuine equality for men and women.
Parliament must act as a motor for equal opportunities, as it has indeed repeatedly done in the past, and gender mainstreaming now needs to be incorporated into our political activities and our structures in a coherent and comprehensive way. This report accordingly proposes a whole raft of measures intended to underpin the principle of gender mainstreaming in the long term. Strengthening the position of women is therefore a key aspect, but not the only one, the aim being to adopt a double approach.
We propose a number of measures in the report. The European Union needs to lead the way, and Parliament should signal its active commitment by setting up a High-Level Group on Gender Equality, chaired by its President, just as happened at the Commission under President Santer. We are definitely lagging somewhat behind.
The Conference of Committee Chairs needs to be involved here and, in conjunction with the Committee of Delegation Chairs, it should make recommendations to the Conference of Presidents as to how to implement gender mainstreaming in the committees' and delegations' work in a concrete way. Our proposal here is that one member, preferably the Chair or a Vice-Chair, should be made responsible for gender mainstreaming and that the individual committees should then identify projects in their respective work programmes to ascertain how gender mainstreaming can be achieved in their area of activity and systematically check the impact of measures affecting women and men.
With this in mind, planning and implementation, and also evaluation, need to be oriented towards achieving a defined quality standard and facilitating internal benchmarking. Each committee should then carry out an annual assessment of its activities and achievements in the field of gender mainstreaming on the basis of predetermined targets and should monitor these measures. We propose that the Committee on Women's Rights and Equal Opportunities should then draw the individual reports together into an annual report on gender mainstreaming and make recommendations for further steps. A further package of measures concerning agreement on how to reconcile staff members' professional and family activities is then needed. One important target is the use of gender-neutral language.
Our objective, particularly bearing in mind enlargement, must be to involve the candidate countries in this process, and with an eye to the elections to Parliament in 2004 to ensure that equal representation of men and women can be achieved. The situation as it stands is that although Parliament has always been in the vanguard in this respect, the proportion of women Members was 17.5% in 1979, and this has now risen to 31%. However, in the Convention, there has been a step backwards. I believe that it is highly important that we should give a positive political signal by implementing benchmarking and gender mainstreaming, so that the 2004 elections will represent an advance - and not a retrograde step.
I hope there has not been a misunderstanding. We are not expecting a commissioner for this debate. This is very much a debate for the European Parliament rather than the European Commission. We can expect a commissioner later on when we have matters relevant to the Commission's portfolios.
Mr President, I speak as the Chairman of the Committee on Legal Affairs, which has concerned itself with this problem of its own accord, as Mrs Gröner knows. We have issued a favourable opinion, though we have highlighted certain points, because the objective of gender equality, as laid down in the Treaty and the Charter of Fundamental Rights, is an important objective that Parliament does well to debate.
Mainstreaming equality, as Mrs Gröner has said, means intervening in the fields of decision-making, political and administrative processes, encouraging the making of decisions that take into account the goals we must achieve. Therefore, the Committee on Women's Rights and Equal Opportunities proposes that Parliament should adopt a plan of action alongside measures which, of course, are provided for in the legislation and are aimed at reaching the objectives we wish to achieve.
Mr President, this is a process which has ramifications in our social structures and in the institutions and which, naturally, must see effective equality as the conquest of substantive equality of fundamental rights and duties in an open, globalised society that wants to give due importance to all cultural expressions. I believe expressions of equality have a profoundly cultural content.
I think it is fundamental that there should be a high-level policy group to restore the gender balance in Parliament's governing bodies and in Parliament as a whole, especially in view of enlargement, which must take into account the goals we wish to achieve. Therefore, the opinion that the Committee on Legal Affairs has drawn up and which I want to convey to this House, here this evening, points out that we have referred to the 2002 Lalumière report, approved by the Bureau. That report not only provides for the appointment of a higher percentage of women at A1 and A3 levels in the next few years, but it also states that, in terms of career development, the principle of priority should be applied systematically.
This principle, however, has been considered by the Committee on Legal Affairs to be in some ways a little excessive, going rather beyond the goals we want to achieve, because it is at variance with the case-law - which I believe is quite enlightened - of the Court, which naturally considers that it is against national rules to automatically give priority where candidates of different sexes short-listed for promotion are equally qualified. Such a priority should, of course, be seriously taken into account initially in the context of competitions for posts, but it must not constrain the actual outcome in practice. In other words, giving absolute and unconditional priority to the under-represented gender for appointment or promotion is, according to the Court's ruling, not only going beyond the objective of promoting equal opportunities but also replacing this objective with an outcome of equal representation, which can only be achieved if this objective is fulfilled.
I believe, therefore, that this philosophy of the Court and this fundamental principle, which, with some moderation, brings a substantive balance to decision-making, should be adopted as appropriate instruments that Parliament must adopt in order to achieve a more mature equality, which would be a victory in the process of social and cultural life.
Mr President, the own-initiative report by Mrs Gröner is an important piece of work on equal opportunities in the European Parliament and gives us a good opportunity to decide if we can apply our proposals and recommendations for the Member States here in our own House.
The report lists our entire acquis, everything we have applied and adopted in the European Parliament to date, such as the report by Mrs Lalumière. It also includes the European Commission's good practices in promoting mainstreaming in its staffing policy. The most important aspect of this report is that it highlights the need for political will at all decision-making levels, in the administrative structure, in the Bureau, in the Conference of Presidents and in the functioning of the political groups, if we are to achieve better results in gender equality.
It is true that gender equality needs to be entered on the agenda of all the institutions, because that is the only way the under-representation of women and the equality deficit will receive proper notice. The report contains interesting proposals for a social infrastructure, such as childcare facilities for members' and employees' children, which we feel is a sine qua non, together with other proposals relating to the presence of women and the impact this will have at all levels and on all policies applied in the European Parliament.
This is an own-initiative report which does not impose a policy or commit us to specific measures. Nonetheless, we trust that it will provide ample opportunity for thought and will inspire us to adopt measures, now that the European Parliament is preparing to enlarge and to welcome representatives from the new Member States. We must not simply present the best possible image; we must also set an example for the new countries, without of course forgetting that many of the present Member States are still in need of advice and proposals on how to improve their parliamentary life and the operating mechanisms of their parliaments, in order to achieve equal representation between the sexes.
Mr President, I am delighted that the Commission's presence has given the lie to the highly offensive comment you made earlier about the committee which I have the honour of chairing. I trust you are now convinced that the issue we are debating is important enough to warrant the presence of the competent Commissioner at the debate.
Ladies and gentlemen, it is only natural when we talk of mainstreaming equality of the sexes in all policies and in all areas that we should look to our own House first, as Mrs Kratsa has just said. The European institutions and how they operate should set the standard and an example for both the Member States and the wider world. The European Parliament can offer a valuable framework for exercising policy and drawing useful conclusions about the application of gender equality in practice by encouraging equal representation of the sexes, both in parliamentary office and by promoting women to responsible positions within Parliament and helping women improve their grading and pay at all levels of the administrative hierarchy within the European Parliament.
Unfortunately, 6 years after the concept of gender mainstreaming was set out in the Amsterdam Treaty, this important strategy for achieving equality is still not fully operational in either the administration of the European Parliament or its political work. Without wishing to underestimate the efforts made, we have to admit that the European Parliament is lagging behind the European Commission.
Mrs Gröner's important report details and sets out all the crucial issues for consideration, proposing specific measures and methods for combating existing weaknesses. Our committee's objective is for the European Parliament to set the standard in the application of gender mainstreaming, and we trust that Mrs Gröner's excellent report will be a benchmark and springboard for achieving this objective. However, we need support and commitment at the highest possible level if we are to achieve this objective and, at the same time, we need funds to ensure that the measures proposed in the report are applied consistently.
The principle of gender mainstreaming must be clearly laid down in the new constitutional Treaty; this is one of my committee's main objectives in our fight to make the future Europe - and, we hope, the male members of the European Parliament - more aware of gender issues. In all events, I think the decision taken by the Greek Presidency at the recent informal Council at your instigation, Commissioner, for the European Commission to submit an annual report on the application of gender mainstreaming in the Union, was a very important decision.
Mr President. I should like first of all to thank Mrs Gröner for the sterling work she has done. As one has come to expect with Mrs Gröner's work, there was a long and thorough process leading up to this debate.
Mrs Gröner refers to Article 2 and Article 3(2) of the EC Treaty and to Article 23 of the EU Charter of Fundamental Rights, all of which emphasise the EU's obligation to promote equality and remove inequalities between men and women. I should also like, in this context, to refer to Article 141(4), which makes it clear that measures may be adopted providing for specific advantages in order to make it easier for the underrepresented sex to pursue a vocational activity or to prevent or compensate for disadvantages in professional careers.
I am in no doubt at all that this is particularly aimed at the Member States, but it is in actual fact a principle that ought also to apply here in the European Parliament, for equality will not be achieved until both the political will is present and the appropriate tools are in place.
We are able to observe some general warning signs right now. Once, the debate revolved around women's freely choosing to create equal opportunities. Now, the debate has in actual fact moved on and altered its focus in many places in Europe. Now, it is increasingly the case that men and women have become equal under the law, and it must therefore be up to women themselves to discover what they want. The debate has moved back into the home. This, however, is to ignore the facts. It is still the case that women earn less, and it will therefore continue to be women who stay at home with the children, meaning that it will go on being men who take the decisions - here in the European Parliament, too.
31.5% of MEPs are women, but they are distributed over a wide area. 8.7% of Greek, and 44.3% of Swedish, parliamentarians are women. The last example shows how worthwhile it can be making active efforts to promote women's participation and how it is possible to bring about more equal representation, either through quota arrangements on the individual lists or through the option of preferential elections.
Matters look quite different as soon as we turn to the indirect and the hierarchical systems. One such indirect system is the European Convention, only 17% of whose members are women, and an example of a hierarchical system is the administration of the European Parliament, which is also short on equality. If we, as the number one democratic institution, cannot set a better example than we are able to do at present, how are we to be able to convince people in Europe that equality is a 'sine qua non', or necessity, if we are to have a proper future in Europe.
Mr President, Commissioner, ladies and gentlemen, this evening's report, for which I thank Mrs Gröner very much, concerns a very important subject because it is at the heart of policies of equality between men and women. It is extremely difficult to implement what the European Parliament is proposing with gender mainstreaming, which I would translate into French as transversalité. First of all we need to recognise how difficult it is to make policies specific to women, which is why Parliament has a Committee on Women's Rights, and, at the same time, ensuring that those policies have transverse effects across all committees and in all political issues. That is what this report is proposing. Europe is once again a pioneer in this area and we should be extremely mindful of this twofold problem. We should walk on two feet rather than just one: on the one hand, equality, with the Committee on Women's Rights and Equal Opportunities, and on the other hand, gender mainstreaming, which is extremely difficult. We all see this every day in our respective committees, outside the Committee on Women's Rights and Equal Opportunities.
This report, for which I would again like to thank Mrs Gröner, proposes a two-stage process. On the one hand, it is about affecting decision making, ensuring that gender mainstreaming is applied at all levels within the European Parliament, as I believe it already is, and to a greater extent, in the Commission. On the other hand, the emphasis is not on parity but on equality of the sexes in all areas, thanks to this report, the adoption of which in the plenary I welcome, having myself tabled an amendment for the vote in plenary. I think that this second point is just as fundamental. That is why this report is important both for its pioneering nature and because it highlights the difficulty of this policy.
Commissioner, the informal Council meeting last week had already practically ratified some proposals of this report and I am pleased about that. However, I am much less pleased about what is happening with enlargement. Malta has just gained the right to vote on enlargement despite its anti-abortion legislation and its restrictions on divorce, and these seem to have been accepted by Europe and by the fifteen Member States. It also seems that Poland is looking to retain the prerogatives of its laws on gender rights. I question the political will of our fifteen Member States. It has been said that it was important for us to set an example to future Member States, but if we cannot ask them to respect a certain number of established principles regarding women's rights, I am greatly concerned.
Ladies and gentlemen, Commissioner, I find it disappointing that yet another report on gender mainstreaming has to come before the European Parliament, a policy that was approved years ago and should have already been implemented. This is to not to detract in any way from Mrs Gröner's efforts in this excellent and very full report. When I dream of mainstreaming and the resulting equality between men and women in this institution, I also see the first female secretary-general and a 50/50 division between men and women in all grades. Half of the people working part time would be men and in the late afternoon there would be children running around who had been collected from a crèche for which there was no waiting list, and which had been provided by Parliament. This House would also be run by both sexes in an innovative, progressive way that would result from the differences between the sexes.
This is, however, a dream. I therefore see a the gender mainstreaming report as a missed opportunity to fully integrate the acquis communautaire in respect of equality, including the Hautala directive adopted by the Council not so long ago, into the statute of public servants and the personnel policy of the European Parliament. I find it unacceptable that the Member States introduce equality legislation while the European Parliament fails to do the same. During school holidays or an unforeseen strike at school we see many children running around in this House. They are children of assistants, staff members or of the members themselves. They are not always of an age that they can go to the crèche, assuming that, as in my dream, there is no waiting list. Where in this huge building is there a small play area with toys, paintbrushes, and so on, where we can leave a child safely for a few hours? This would therefore be in keeping with the policy that is aimed at the reconciliation of social, family and working life with one another.
Fellow members, unfortunately I have to inform you that my contribution so far has been based on an argument that I articulated in this House on 8 March 2002 to add lustre to International Women's Day. Still nothing has changed. It is unbelievable. I would like to conclude by saying that our Committee on Women's Rights and Equal Opportunities is going to have a major part to play in verifying the implementation of Mrs Gröner's report.
Mr President, Commissioner, ladies and gentlemen, I wish to start by congratulating Mrs Gröner on this work intended to ensure parity. Despite the overall extension of the protection of the fundamental rights of women in recent years, the integration of the principle of equal opportunities is still not satisfactory in all areas, particularly in the political and administrative fields.
The balanced and active participation of women and men in political life is a crucial instrument for consolidating a more just and democratic society. Given that Parliament is the institution closest to the citizens and that its commitment to protecting equal opportunities has enabled many policies in this field to be developed, it is its duty to set an example by increasing the integration of women into parliamentary activities and into the institution's internal structures.
We therefore need to promote women's full participation in order to attain a more balanced situation. In the prospect of enlargement and of the 2004 European elections, information campaigns must be undertaken to prepare women who wish to enter the European institutions. This will enable us to prevent the percentage of women Members in the European Parliament slipping even further. I wish to emphasise, without attempting to make a judgement on my own work, that the work undertaken by the Committee on Women's Rights and Equal Opportunities has proved to be of crucial importance in raising the awareness of other committees, through the speeches and opinions it has delivered.
With regard to Parliament's administration, I fully support the measures for increasing awareness, information and vocational training, and on squaring the needs of professional and private life, specifically through flexible working hours and making childcare infrastructures available. I do not think, however, that systematically implementing the principle of preference for women candidates for positions of leadership is a suitable alternative, as long as this imbalance persists. I therefore support the amendment tabled by Mr Gargani, who does not agree with such a rigid and mechanical approach, preferring the possibility of adopting positive measures to encourage the under-represented in recruitment, career development and other professional activities.
Mr President, Commissioner, ladies and gentlemen, a few days ago, I think we all supported the international women's days observed in our respective countries. What has emerged from those days is still quite a bitter taste: we are still victims of inequality and we are still being treated as a minority group, when we represent more than half of the human race. It is with a great deal of regret that I have to observe that this evening, the problem of women appears once again to interest only women, and I hope that tomorrow there will be more of us to stand up and fight against that, as some men fought today, complaining that some very important items, in particular pensions, were being dealt with only at the end of the evening.
At European Union level, it has to be said that the principle of gender equality is not yet being applied. Mrs Lalumière's report, which looks at the situation in our institution, says quite clearly that this is the case and makes specific proposals. It is true that we need to deal firmly with this problem and stop hiding behind socio-economic and socio-cultural considerations. We have said that we want to be a fairer and more equal society.
Thank you, Mrs Gröner, for this excellent report, because, for the years to come it will provide an incomparable tool for developing the integrated and transversal approach in our policies, our actions and our budgets. Why? Quite simply because we feel that this integrated approach will lead to a fairer, more democratic society, and that taking into account the differences between men and women will enable us to take better advantage of human resources. We must take an active and effective approach, whether to structures, information policies, the evaluation of our actions, or the collection of statistics. Might I point out that, in less than a year, the Committee on Women's Rights will be twenty years old? Twenty years is an important milestone, and I hope that we will be able to make a more than positive assessment of all the work that has been done.
Mr President, I want simply to draw attention to Simone de Beauvoir's remark that 'woman is not born, but made', an allusion to women as the social sex. Man is still the norm, meaning that women treat men in the way that men treat other men; and that many women treat other women in the way that men treat women. That is why the gender mainstreaming methodology is important in supporting a kind of gender-based structural transformation that is vital.
Sweden is usually singled out as the country with the greatest equality, but the fact is that men and women are not equal in Sweden. We are emphatically far from being so. No doubt that says a lot about the situation in the rest of the world. Following the most recent election in Sweden in September 2002, our national parliament consists of 47% women, that is to say even more than the 44.3% mentioned by Mrs Dybkjær. What has enabled this to come about are the parties' own changes and commitments, as well as what is called the voluntary contract with the electorate who have also actively voted in women.
In 1998, I was responsible for gender mainstreaming, which I defended in this Chamber. I cannot see that very much in particular, or even anything at all, has happened in the five years since then. Many have taught themselves to use the term 'gender mainstreaming', but just learning to use a new term does not bring about any changes. Rather, we must all learn to put it into practice. We can begin by adopting and implementing Mrs Gröner's proposal which, in spite of everything, is quite modest and self-explanatory.
Mr President, gender mainstreaming was put on the European Union's agenda and through the European Union on that of the UN around ten years ago by a joint action of Swedish and Dutch feminist policymakers. I know this so well because I was involved myself. The basic thought behind this approach, that is that women's problems are cross-cutting problems, goes back much further however and was applied in policy far earlier. In the Netherlands we spoke of facet policy and policy integration, in Germany we said that women's policy was a 'cross-sectional problem', Mrs Gröner, and in French it was simply called le mainstreaming.
The experience acquired varied somewhat. We can now fill quite a bookshelf with the successes and also the problems. Unfortunately we also find misunderstandings on this bookshelf and perhaps even wilful distortions. Some false guides in fact try to sell what is actually specific policy under the guise of gender mainstreaming and that gets us nowhere. Fortunately, in her more than outstanding report, our rapporteur, Mrs Gröner, has erected a dam against such misuse of this term in the European Parliament. The report makes clear once and for all that gender mainstreaming is not a matter of 'add women and stir'. No, that is not how it is. The idea of gender mainstreaming is to strip so-called general policy of its generality, to shatter this myth and to see how it has a different effect on men and women. Let us realise that we still have a long way to go before this is really understood.
Many men after all find the idea that their picture of reality is not relevant for women unbearable. Hidden behind these definitions of reality are positions of power which, as feminists know, will never be given up without a struggle. The political question behind this report is therefore the following: are the men who rule the roost in this Parliament really prepared to step aside a little and to share the power with us? As long as we cannot answer that question with a heartfelt yes, we must stay on the path we are following, despite all the pessimistic noises that I hear. We must keep on beating the drum.
Mr President, Commissioner, ladies and gentlemen, this Parliament must give a boost to the implementation of the principle of equal rights and opportunities and I congratulate Mrs Gröner on the proposals she has tabled and which, if implemented, will make a major contribution to gender mainstreaming, by promoting equality between men and women through incorporating this into all practices and activities. I also wish to emphasise that this is not only a matter of increasing women's participation in Parliament's bodies, the various committees and working groups; it is above all a matter of integrating the gender perspective into every stage of drawing up policies in the various working processes of Parliament's committees and delegations, including the budgetary process and in all Community policies, which is extremely important.
Appropriate financial and human resources are of course essential, but what is needed above all is a genuine policy of promoting equality and considerable political will, not only on the part of the bodies responsible in this Parliament but also on the part of the Commission and the Council, to ensure that the gender perspective is genuinely present in all policies and practices.
Mr President, we will vote in favour of this report, because it contains a number of good intentions regarding equality between men and women, and it proposes that Parliament should put its own house in order. Not only are there half as many women as men in Parliament, but in the managing bodies of Parliament - the Bureau, the Conference of Presidents, and so on - women are outrageously under-represented.
However, I must stress that acting only at that level would only be scratching the surface. There is still a considerable difference between salaries for men and women in companies. Why are the European institutions, which are capable of proposing restrictive directives when it comes to facilitating trade and business, not doing the same to ensure true equality of salaries? Why are they not imposing on all the Member States, including the most backward ones, women's fundamental right to be in charge of their own bodies? That would not be enough to halt the progress of misogyny and violence against women, which is growing in the poverty and ghettos of working-class areas, but it would curb the deterioration of women's standard of living.
The debate is closed.
The vote will be taken at noon tomorrow.
The next item is the report (A5-0059/2003) by Mrs María Antonia Avilés Perea, on behalf of the Committee on Women's Rights and Equal Opportunities, on the objectives of equality of opportunities between women and men in the use of the Structural Funds (2002/2210(INI)).
Mr President, Commissioner, the objective of equality of opportunities between women and men was incorporated into the Treaty of Amsterdam, and this established the legal basis for the Community commitment to working on all the Structural Funds programmes in order to attain this objective. It was also incorporated into the Regulation for the Structural Funds for the 2000-2006 period.
Equality of opportunities is an objective in all the programmes and actions cofinanced by the Funds. Despite these very clear objectives and their compulsory nature, we have observed that, apart from the European Social Fund, they are not being met, even when they are included in a programme that is due to be implemented.
The European Social Fund is the only programme in the field of employment, vocational training and career development that is meeting this objective with specific programmes intended to achieve equal opportunities; but other important areas, such as infrastructures, transport, the environment, local and urban development, rural development, research, etc., do not feature equality amongst their objectives. Although the European Social Fund focuses on promoting employment, major actions still need to be undertaken, such as reducing segregation in the labour market and pay inequalities, and promoting the role of women in the fields of information and communication technologies, entrepreneurship, new employment opportunities and the decision-making process.
We ask the Commission to adopt more specific and more effective measures to remedy these shortcomings.
We also think that there is a clear lack of will in the Member States to promote the objective of equality in the Structural Funds. It is true that progress has been made on compiling statistics broken down by gender, which gives us a truer picture of the situation, but monitoring indicators for the programmes have not improved in relation to previous programming.
The Member States are responsible for programming and we ask them to make more of an effort to support specific policies and actions to achieve the objective of equal opportunities, by selecting projects that meet this aim. The Member States could also develop infrastructures, such as nurseries, and day centres for the elderly or the disabled; normally these obligations are taken on by the women in the family and, with the appropriate infrastructures, we could ensure that women are better integrated into working life, promote the reorganisation of working time and arrangements for returning to work after long absences and do more to raise awareness of the need for an equal division of tasks between women and men in families.
Particular attention must be paid to women who find it harder to achieve equality of opportunity, such as women with disabilities, immigrants and heads of families. Greater integration of women into decision-making bodies would undoubtedly facilitate this task. Training and awareness-raising in the field of equal opportunities should not only target these women, however, but society as a whole. Let us take the opportunities provided by the Treaty and the Structural Funds Regulation to make progress in equal opportunities with projects that fulfil these objectives.
The mid-term evaluation that will be undertaken this year, half-way through the programme, must analyse the extent to which account has been taken of this objective: the nature and the size of the appropriations earmarked for these practical actions in the field of equal opportunities to undertake the necessary changes, for the second programming period. Account must also be taken of the importance of these actions in the candidate countries, which will become Members of the EU in just over a year and which have administrative and economic restructuring difficulties that particularly affect women.
Mr President, ladies and gentlemen, I should like to congratulate Mrs Avilés Perea - and this is not just a courtesy - because this debate here today really is an important debate, given that the Structural Funds are a very specific application of policy and allow us to measure whether or not it has had any substantive results. Naturally the Structural Funds are also subject to the dual approach to gender equality, by which I mean mainstreaming and specific practices and specific programmes open only to women, what we call positive action.
It is true, as several speakers have said, that this objective is not always achieved. The Structural Funds regulation is an important tool, but it needs to be applied correctly in practice. There are four stages: the conception or planning of the programme, its application, monitoring and evaluation. If the parties involved in these four processes fail to demonstrate the awareness and commitment needed in specific polices, there are no results.
The Swedish Government recently held a seminar for all its ministers. The ministerial council was given a seminar on mainstreaming, at which planning requirements in all the individual political areas were explained. What we have to realise is that political awareness raising is needed among Structural Fund programmes planners, be they at ministerial level or at regional or local level. We do not see that everywhere. I think that there is a serious political deficit in the evaluations carried out. That is my first point.
That brings me to stage two, which is application, and stage three, which is monitoring. The administration - all levels of the administration - play a very important part here, and this refers back to what was said during the debate. The administration in every country, with a few exceptions, is staffed overwhelmingly in the upper echelons by men, with only a few countries arranging awareness raising and training for administrative officials. This means that the special level of awareness needed to help promote objectives, even at this stage, is lacking at the application and monitoring levels. That brings me to the fourth stage, which is evaluation. This is where firms of consultants come in and external offices carry out evaluations. They are instructed to carry out a separate evaluation of the impact of policies and programmes on women in very few instances.
I think that the Commission was quite right to present a communication in December 2002 on gender mainstreaming in the Structural Funds for 2000 to 2006; it could not have done so at a better time. This gives us an initial opportunity, in the first two years' implementation of the new Community Support Framework, to see if and to what extent Member States have taken account of the gender dimension at the planning stage. We have initial records; we do not have statistics because, as you know, most programmes started up in the last 18 months. What we can see, taking account of subsidiarity in the planning of the Structural Funds, is that a number of good practices and important indicators have been introduced, but only by certain Member States. These indicators include the number of women which have set up their own company, the ratio between the number of programmes for women and other programmes, the percentage of women trained in the information society, which local employment programmes take account of the gender dimension, the percentage of women taking part in training programmes overall and a whole series of indicators which only certain countries use. It is not the rule and I think it would be a good idea if your committee and the members of parliament in each country were to lobby their governments, because we do not have indicators for all the individual programmes and that is what we need.
This communication has come along at exactly the right time, because it gives us the opportunity to consider revising the Structural Funds and changing the distribution of funding and the distribution of the new reserve, in order to take account of how well these programmes perform from the mainstreaming perspective. This interim review will give us ample opportunity, together with the records of what has been happening in the Member States, to see how we can lobby for funds to be redistributed and channelled to specific policies for women.
To be more specific, we need to award extra marks to programmes approved for funding which include the gender dimension. We need special actions to promote these gender equality-related programmes and promotion generally has an exponential effect because it raises awareness among programme planners.
A third important point is the need for more training for senior administrative officials and politicians. More efficient planning depends on training in political parties, governments, local authorities and administrations; naturally, this training for actual programme planners can be funded from the Social Fund without any problem.
My fourth point has to do with preparing the enlargement countries. What we are trying to do from the outset, at least as far as my fund is concerned, is to ensure that there is a senior official in the departments set up in the candidate countries for the Social Fund who is trained and instructed in Brussels from the outset, so that Social Fund planning takes account of mainstreaming right from the start.
Mr President, I congratulate Mrs Avilés Perea on this report, which is an extremely timely piece of work of considerable quality. Despite the fact that obligations in the field of equal opportunities have been transposed into the regulations on the Structural Funds for the 2000-2006 period, their implementation is still weak in operations cofinanced by the Funds.
The European Social Fund still plays a vital role in implementing this objective, in comparison with other funds, because most programmes cover the fields of employment and social affairs. We are forced to admit that much still remains to do in reducing segregation in the labour market and wage inequalities. The gaps are many and various: the low level of women's participation in information and communication technologies, the low level of entrepreneurship amongst women and their lack of representation in the decision-making process. This is just to mention a few of the shortcomings and to show that the Commission must act to remedy them.
We believe it is appropriate, not to say crucial, that the Commission establishes guidelines ensuring that the issue of equal opportunities is taken into account in all of the Structural Funds' spheres of action. Member States clearly cannot remain uninvolved. It should be stated, as a matter of fact, that despite the importance of the political commitment they have given, Member States have failed appropriately to honour this commitment.
The Member States must be more consistent in developing measures for the systematic integration of equal opportunities into all stages of programming and implementation of actions and in periodically submitting a report to the Commission on the progress they have made. Statistics broken down by gender must be drawn up to monitor and evaluate programmes, and raising the awareness and training of candidates and of the various parties involved, from drafting stage to implementation, is also essential.
It is reasonable to give the responsible authorities the right to reject proposals or to propose their revision and to apply penalties in the event that projects do not comply with the requirements to integrate equal opportunities. A final remark to emphasise that this year the interim evaluation of the Structural Funds for the 2000-2006 period will take place. In this context, the Commission and the Member States must take the opportunity to undertake the necessary modifications so as to increase the degree of implementation of the objective of equal opportunities for men and women for the remaining programming period.
Mr President, Commissioner, the regulation on the Structural Funds, which covers the ESF, the ERDF and the EAGGF, stipulates a commitment to the achievement of equality of opportunities. The same commitment applies to the Equal, Interreg III, Urban II and Leader Plus Community initiatives. However, as we have already heard from the previous speakers, the implementation of the objectives to be pursued to achieve equality between men and women in these programmes leaves a great deal to be desired in practice.
The Commission has undertaken to present a mid-term review of the Structural Funds by the end of the year. I believe that this own-initiative report by Mrs Avilés Perea could provide a good foundation for that and I would like to briefly mention a few more of our aspirations and identify some of the shortcomings here.
There are a number of things that need to be improved as regards the allocation of funds. There needs to be balanced participation by men and women in the bodies responsible for decision-making, selection and monitoring at local, regional and national level. Information needs to be provided to applicants and project management staff on how equality of opportunities can be effectively incorporated into draft measures. One of the important things here is for Structural Fund plans and programmes to include financing programmes which identify funding available for individual measures and actions to improve equality of opportunities.
This would both emphasise and guarantee that equal opportunities are being taken seriously and are really to be implemented in these programmes. The difficulties, resulting from structural weaknesses, involved in reconciling professional and family life still represent a problem. If equal opportunities are not systematically incorporated into all stages of programme planning and implementation, they will continue to be scandalously neglected in the future as well.
The Social Fund needs to be used far more intensively as an instrument for remedying the inequitable treatment of women in the labour market. Women's demands for equal pay for equal work go back a very long way, but they have still not been met. We need to promote women in the areas of information technology and entrepreneurship. There is also a failure to develop adequate new forms of employment. Although the Member States have formally committed themselves to equal opportunities, implementation of them still falls short in many areas, despite legislation to promote equality of opportunities. So the question that arises once again is this: what is the point of having excellent legislation if failure to comply with it has virtually no consequences?
Mr President, I too should like to thank the rapporteur for her brilliant report. In terms of equality policy, we have unfortunately begun far too late to focus upon money rather than upon mere words. When we do indeed focus upon money, we shall be able to attach some real figures to inequality. In this area, the EU's Structural Funds are its handiest tools for redistributing resources, firstly between the regions and secondly between population groups. They must therefore be seen as key tools for achieving one of the Community's overarching goals: equality between men and women.
As both Mrs Avilés Perea's report and analyses by quite a few women's organisations show, however, the gender dimension has not, as Commissioner Diamantopoulou pointed out, been anything like adequately incorporated. The fact that this has not happened is one issue. Another issue is that, when we address one of the major challenges for the EU - namely enlargement - we shall be faced with still greater challenges in the area of equality. We are now to have an array of new Member States with traditions and histories different from our own and, therefore, with views of the concept of equality different from that which we have in the existing Member States.
The Communist regimes considered the oppression of women as something peculiar to capitalist societies, and sexual equality was therefore officially introduced. This meant that women were to go out to work and to take part in political life. In return, nurseries were set up, maternity leave was introduced and abortion was legalised in a number of countries. It worked in the sense that the proportion of women in the labour market was high in relation to what it was in the existing EU countries. The other side of the coin, however, was that, in many cases, women experienced their work as nothing more than a mere duty, and not as a right, and there was no question at all of equal wages and therefore, of course, no question of equality either.
It can now be seen that, with the transition to a market economy, unemployment has hit women hard, and unemployment is something women will often associate with accession to the EU. The EU must therefore make an extra effort to convince women that the EU is something other than a crude market economy. It is in this area, moreover, that the Structural Funds have a central role to play, specifically through their representatives in the different countries knowing how to practise mainstreaming and how to involve women in projects, for otherwise there will be no projects beneficial to women, precisely because the latter are not in the first place well disposed towards the market economy and the EU and because they have the historical background I have already described. In this context, I hope that Commissioner Diamantopoulou will follow up on what she has already said along the lines of our being alert to this issue and that she will also intervene if it proves that there has been no proper mainstreaming. I am, moreover, completely convinced that all of us who are here this evening will happily help her.
Mr President, I really want to thank Mrs Avilés Perea for this initiative concerning the use of the Structural Funds. When I was reflecting upon what I should say in these two consecutive debates, it occurred to me how concentrating upon women's issues induces a degree of political weariness. There is no lack of men who maintain that progress is being made but, rather than agree with their view, I just get weary sometimes.
In the fifth century, what was then an elitist male Church in Europe decreed at one of its Councils that women had souls. In 1993, the UN conference in Vienna decided that women's rights are also human rights. In other words, there are more than 1 500 years between these two decisions.
Women I meet throughout the Member States are also extremely weary. They are weary of participating in projects that do not lead anywhere. I usually urge them to find out what the situation is in terms of options offered by, specifically, the Structural Funds. In her report, Mrs Avilés Perea indicates the difficulties arising from the individual nations' unwillingness to see an equality dimension in the Structural Funds.
In the Swedish Parliament, my party has, for quite a few years, called upon the Swedish Government to provide us with assessments, especially in a gender perspective. Our calls have fallen upon deaf ears. I genuinely hope, therefore, that the Commission and Parliament - and the Swedish Liberals where Sweden is concerned - can cooperate in bringing this about.
How, then, is a change in traditional male thinking to be effected in board rooms, for example? Boards often talk about competence, but no one has ever really succeeded in defining what is meant by competence and what type of competence is genuinely needed in a modern society. On this issue, I really do support the Swedish Minister for Equality who, with her recent pledge to use legislation to introduce quotas if we cannot get more women onto company boards, has hopefully also promised a new approach.
I said in the previous debate that we needed gender-based structural transformation. That is what I am backing. It is so rare for us to have debates on equality here in plenary. In this context, I cannot forbear to mention the Convention - one that now wishes to introduce a Christian basis, but no equality between the sexes. That is why I was thinking of the fifth century.
Mr President, I should like to congratulate the rapporteur. I very much welcome this report and I am pleased that the committee has taken the initiative to prepare before the mid-term review, so that amendments can be made at that stage.
As we all know, when operated effectively Structural Funds play a key role in helping the regions and the people in most need, reviving deprived communities and helping to combat social exclusion. It stands to reason that women and gender equality are central elements of this.
My constituency in Wales includes some of Europe's poorest communities. Wales is a beneficiary of Objective I funding and has probably had a very similar experience to other areas of Europe. Good work has been done. The European Equality Partnership in Wales has developed systems to try to integrate mainstreaming and fully consider gender and other equality issues in the programming. But people working on the ground still report frustrations. There is a lack of understanding by those running programmes of the economic importance of equal opportunities and the positive effects for the whole community. Good practice is sometimes undermined by the pressure to comply with spending deadlines. Technical assistance is lacking for people trying to implement equality measures. For us in Wales, in particular, there is a worrying under-spend in the gender-specific measures. That is something we need to investigate.
All this shows the importance of monitoring systems which will enable us to compare what is really on the ground in different countries. We now have the mid-term review, which is an opportunity to deal with the issues raised in Mrs Avilés Perea's report, a chance to move the equality agenda forward. For that to happen, the training and support mechanisms need to be in place to ensure implementation as well as efficient monitoring and sanctions for non-compliance. Involving women and equality organisations in the evaluation is extremely important. Much depends on their commitment, hard work and vigilance, which the Member States would do well to try to match.
Mr President, the own-initiative report by Mrs Avilés Perea makes us realise that the massive, ambitious and financially generous Structural Fund policy has done little to help women, despite the fact that the 1991 framework directive applicable to all the funds sets equality as one of its basic objectives.
We have seen that, despite the Member States' commitment to incorporate the objective of mainstreaming equal opportunities in the Community Support Frameworks, this commitment has not been honoured. There is a lack of specialised monitoring mechanisms, adequate information, adequate quantitative and qualitative indicators and adequate preparation and training of officials in charge, as the Commissioner mentioned. The previous speakers referred to all these shortcomings and the opportunities lost for promoting equality and creating infrastructures which will have a direct and positive impact on women's lives.
My point is that there is no public debate on this issue in the Member States; no debate about their obligations, about the need for evaluation and about the need for a policy change. It is very significant that this debate is being held at the same time as the mid-term review and we must continue and extend it to the Member States; we must help to broaden this debate, including in the new Member States and we must give them to understand that the Structural Funds and the new structural policy will give them an important tool with which to meet the challenges they face. We must also work with them to ensure that the new structural policy includes appropriate policies to plug the current gaps and an understanding and awareness of the need for the decisions made in the Member States to be put into practice.
Mr President, I too should like to thank Mrs Avilés Perea for her excellent report and, to tell the truth, there is not much to add to what she has written and what has been said this evening. I therefore want to focus on the lessons we should learn from the Avilés Perea report, from what the Commissioner has said and also, I believe, from the Gröner report.
First of all, I think it is important to say that these two initiative reports aim to be a tool and a stimulus for the subsequent steps that the Commission, Parliament and the Member States have to achieve, because they focus on the tools that we should have available both at the planning stage and at the stage of assessing the impact that the policies we issue have on the actual, real lives of our citizens, especially women.
From this perspective, I think there are some important, positive examples: the indicators defined in the European employment strategy and the impact assessment carried out by the Commission can be a splendid benchmark for doing the same thing in other policy areas too, for instance in the assessment of Structural Fund programmes, and I am pleased to have heard the Commissioner say this evening that these will be the points taken into consideration in the mid-term review.
It is necessary, therefore, to develop the tools of statistics, the presence of women in decision-making positions and committees, and impact assessment indicators. To these I believe another tool will be added, which we are developing as a guideline in the Committee on Women's Rights: budget structure from a gender perspective. I think this will be an important package that we can work on together, in order to have some effect on the implementation of these policies at all levels - national, regional and local - in the Member States.
We must, I think, provide greater information on the tools available, emphasise the positive things that have been done - even if we are not completely happy because there is still a lot to do - but we must not become dejected that we do not have any tools at our disposal: the tools are there, so let us try and use them!
Mr President, I too share Mrs Avilés Perea's conclusion about structural policy. Tens of billions of euros from the Structural Funds are left over, half of which the national governments should have contributed. While there was an undertaking that 15% of the Structural Funds would be destined for women's projects and equal opportunities, the end result is just 6%. Let us be honest however; we are talking here about 6% of the money spent and not 6% of the amount budgeted. In reality therefore it is just a fraction of the original amount. The Commission always takes refuge behind the fact that it does not know which of the proposed programmes are specifically for women and washes its hands of it.
Having regard to the great surplus we must therefore reverse the roles. If the Member States do not submit any programmes in which 15% goes to women's programmes, we will unfortunately feel compelled to ask the Commission to reject these proposals. This must likewise apply in the wake of enlargement, because the need for Structural Funds in the new Member States can be expected to be so great that the gender dimension there will be subject to extremely harsh treatment.
Mr President, Commissioner, ladies and gentlemen, we in Parliament feel that gender mainstreaming in all EU policies is a given, which has certainly been much discussed; it has simply failed to be implemented. This is no longer a true reflection, however, of the situation in the Member States. Even with the existence of a regulation dating back to 1999, which sets equality of opportunity as a key objective of actions under the Structural Funds, it is nevertheless true that, with the exception of the European Social Fund, this concept has still not been incorporated by the administrations, either of the fifteen countries of the Union or of the ten enlargement countries.
This is, however, an extremely important weapon in the Commission's armoury for ensuring that positive actions to benefit women are implemented. At both the drafting stage in each country - as the Commissioner said - of projects to be funded by the Structural Funds, and at the stage of their being studied by the Commission, and even in the implementing report, the gender perspective must be integrated and evaluated. Greater participation by women in the teams that draw up and study projects to be funded and in drawing up indicators that enable effects and results in this field to be measured are crucial.
I therefore support Mrs Avilés Perea's report and hope that in the interim evaluation of the implementation of Funds earmarked for 2003 will show evidence of the results of the equality policy and that the programming for 2004-2006 is improved, with a view to achieving the following aim: the Structural Funds must be a powerful weapon for improving equal opportunities for women in the European Union.
Mr President, it is no easy task to bring about a society characterised by equality. We ourselves present the biggest obstacle. It is because of our attitudes and approaches that we are still a very long way from a genuinely equal society. The lack of equality is of course due not only to our attitudes but also to the influence of the structures on which society is based.
We are now discussing one such structure, namely that formed by the European Social Fund and the Structural Funds. Cohesion policy, the European Social Fund and the Structural Funds are very important in terms of developing cooperation within the EU. It is only if everyone feels they are participating that it will be possible for European cooperation to be fully successful. What will of course be crucial to the work on equality in a number of areas is whether these tools promote increased equality or cement existing structures and attitudes.
Equality has been a priority objective of the Structural Funds since 1994. The fact that more has not happened in almost ten years is, of course, worthy of note. Progress has been made, but this is insufficient. Employment is of crucial importance to the work on equality. Work opportunities and the ability to be self-supporting will determine whether it will be possible to achieve an equal society. There is also a strong link with education. The work must therefore be designed to ensure that women derive as much benefit as men from what the Structural Funds have to offer. The equality perspective must be incorporated into all the work being done on programmes.
It is very important that there should be bodies committed to equality at all levels of society and that these bodies should comprise as many women as men. It is possible to exert strong pressure upon the ways in which the Community funds in question are used. If the equality perspective is insufficiently clear or if the bodies that are to manage the funds do not have an equal representation of women and men, the applications should be declined. If it is possible for the Structural Funds to be characterised by this attitude, I am sure that matters will look different the next time we debate these issues.
The debate is closed.
The vote will be taken at noon tomorrow.
The next item is the report (A5-0036/2003) by Jorge Salvador Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation amending, as regards the exemptions to the freezing of funds and economic resources and for the tenth time, Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Osama bin Laden, the Al Qaeda network and the Taliban (COM(2003) 41 - C5-0048/2003 - 2003/0015(CNS)).
Mr President, on 27 May 2002, the Council adopted Regulation (EEC) 881/2002 in the aim of transposing a series of United Nations Security Council resolutions. In practical terms this dealt with two resolutions establishing actions, principally the freezing of funds and other economic resources, applicable to the persons and bodies included on the list created by the United Nations Sanctions Committee specifically for this purpose. The European Parliament delivered its opinion on 11 April 2002, under an emergency procedure, and adopted the Resolution with 14 amendments.
Last December, the United Nations Security Council adopted another Resolution, No 1454 of 2002, recognising certain exceptions to the obligation to freeze funds and economic assets. On this basis, the European Commission submitted the proposal before us today, which echoes, almost word for word, the United Nations text.
This proposal, therefore, concerns authorising the release of funds for the individuals included on the list, in order to cover basic human needs, such as expenses related to food, medical treatment, legal fees, rent, etc. as the Parliament European itself called for in the Resolution of 11 April 2002, to which I have already referred.
On that occasion, however, the plenary of the European Parliament also tabled other amendments that were not included by the Council in Regulation (EEC) 881/2002, or by the Commission in its current proposal.
For this reason, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs voted for a range of amendments that are adopted in the report before us today, which I propose we endorse in its entirety. There are five amendments, which seek the express inclusion in the Community Regulation of the procedure for deleting the names of individuals from the list of terrorists currently in force in the United Nations, to ensure that the European Parliament is fully involved and informed, and to deal with the need for the lifespan of this Regulation to be in line with the period of validity of the United Nations resolutions it is transposing.
Ladies and gentlemen, Mr President, having touched briefly on a specific issue, that we today have the task of debating, I wish to take the last few minutes of the speaking time I have left to make a more general observation on the reasons that have led to our having to adopt this type of international and European law. The reason is nothing less than the persistence of terrorism.
Indeed, over the last year and a half in particular, bloody terrorist brutality has shaken the entire world. Focusing on the fight against terrorism in the European Union, I wish to highlight one aspect that I believe is relevant. If we do indeed all agree that we wish to create an area of freedom, security and justice, we must work to ensure that its three components work fully and with equal intensity throughout the territory of the European Union. Nevertheless, there is no point in talking about a European area of this nature if, in practice, not all of the European territory is fair, safe and free. The main cause of this is the persistence of terrorism in the European Union. This is not something alien to our borders but something that persists within these very borders.
To this end, the competent European authorities have started working on adopting an entire legislative arsenal to combat the terrorist scourge. Although all actions to achieve this end can be questioned and, of course, evaluated; I also wish to condemn those voices that have been raised, which are much more concerned about safeguarding the rights and freedoms of terrorists than with remembering the harm, the suffering and the despair that these people inflict on their victims, not to mention the sense of injustice and impotence engendered by such acts.
Therefore, ladies and gentlemen, Mr President, I fervently hope in future to see practical approaches to the rights and freedoms of the victims of terrorism and their families. In this context, and taking advantage of the Commission's presence amongst us today - I see that the Council is not present - I shall take the opportunity to suggest the idea that is already beginning to be talked of in the corridors and to which I hope we will soon have an answer; I am referring to studying the possibilities of creating a mechanism for solidarity at European level that provides formulas for compensating European citizens who have been the victims of terrorist attacks on EU territory.
Mr President, honourable Members, since 1999 the European Union has been applying sanctions against the Taliban regime in Afghanistan. These restrictions were introduced under the common foreign and security policy and in accordance with the relevant resolutions of the UN Security Council.
Following the terrorist attacks on the USA on 11 September 2001 and the subsequent collapse of the Taliban regime, these measures were reviewed in early 2002. This review led to the lifting of certain restrictions against Afghanistan, such as the flight ban. However, measures against individual members of the former Taliban regime were maintained. At the same time, a great many countries adopted new measures relating to various persons and entities associated with Osama bin Laden and his Al Qaeda network.
These measures were taken by the European Union and other members of the international community in accordance with UN Security Council Resolution 1390(2002). The list of persons and entities whose funds and economic resources are to be frozen was determined by a committee of the UN Security Council on the basis of Chapter VII of the UN Charter on measures necessary to maintain international peace and security. These measures are binding on all UN members.
The Council of the European Union transposed this list into Community law by means of Regulation (EC) 881/2002 and authorised the Commission to publish amendments to this list. As you yourself mentioned, Mr Hernández Mollar, it was in April that Parliament adopted its opinion on this regulation. The Council and the Commission very much welcome Parliament's cooperation in this matter, not only as regards the fight against terrorism and the financing of that fight, but also in terms of strengthening the reputation of Member States as loyal members of the United Nations.
In its opinion of April last year, Parliament quite rightly pointed out that there can be no exceptions in any circumstances to certain rights, the right to life being one of them. The Council considered this and other demands made in Parliament's opinion, taking into account the Member States' obligations under the Charter of the United Nations. On the basis of this consideration the Council reached the conclusion that under the relevant Security Council resolution it was not permissible for the Member States of the European Union to adopt unilateral exemptions to the provisions for freezing funds.
It was therefore necessary to raise this point in the Security Council. Consultations took place with the members of the UN Security Council on the exemptions, which were largely based on humanitarian considerations. During these consultations, some members expressed their concern that exemptions could make the basic arrangements unworkable in practice. This is the background against which the proposal for possible exemptions needs to be viewed. The proposal is in line with Resolution 1452(2002) of the UN Security Council, in accordance with which exemptions are permissible upon application by Member States of the European Union.
The Commission welcomes the report prepared by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and wishes to thank the rapporteur very sincerely for his very hard work. The report shows that the exemptions proposed here sufficiently reflect concerns about the possible impact of measures on the right to life of natural persons affected by sanctions.
The Commission welcomes the proposal contained in the report to stipulate exactly what procedures persons and entities on the list should follow if they wish to apply to be deleted from the list of those persons and entities whose funds and economic resources are frozen.
Resolution 1452 and the proposal on which Parliament has given its opinion are important means for promoting respect for fundamental rights. The Commission is conscious that the right balance needs to be struck between the basic rights guaranteed in democratic societies and the need to fight terrorism, a need which has a very high priority on the agenda of the international community.
As the international community believes that terrorism threatens international peace and security, it is vital that the powers of the UN Security Council to react to such threats should be preserved.
Mr President, Commissioner, ladies and gentlemen, terrorism constitutes a threat to stability, freedom and democracy. The tragic events of 11 September 2001 and the terrorist attack of 12 October 2002 in Bali are recent, shocking and violent illustrations of this. We have absolutely no doubt that this scourge must be combated, in the aim of protecting our citizens from any threat to their security.
I must praise the swift and effective action that the European Union has undertaken to provide an effective response to this scourge, defining a global anti-terrorist strategy by adopting the European plan of action to combat terrorism on 21 September 2001, with later updates in Ghent, Laeken and more recently in Seville. I am also pleased to note the significant progress made on exchanges of information, on police and judicial coordination in the fight against terrorism, and on the legislative framework. Nevertheless, whatever responses we come up with to combat this type of threat, we must always bear in mind that any measure that is taken cannot and must not call into question full respect for, assurances of and the promotion of the fundamental and human rights that have always underpinned European construction.
As I said earlier with regard to the issue of the transmission of personal data by airlines on flights to and from the United States, combating crime must be done in full compliance with the rule of law and not call citizens' rights into question. Furthermore, our fight for security cannot and must not undermine freedom.
We must, therefore, ensure a degree of balance without calling into question the fundamental values accepted by our societies. We cannot allow the principles of law and civic rights to become victims of this combat. The proposal that we are debating today clearly demonstrates that, if a set of repressive measures is adopted as part of the fight against terrorism, including the freezing of funds and financial assets, we must also provide for exceptions to these actions, which could be granted for humanitarian reasons - for example, the payment of rents or mortgages, the purchase of food, health expenses, amongst others, so as to avoid potential breaches of fundamental rights.
I therefore congratulate Mr Hernández Mollar on his report. This is a timely initiative, which clearly alerts us to a fact that some people appear not to want to understand: the fact that any fight that forgets these priorities will ultimately constitute an unjustified acceptance of barbarity and a step backwards in terms of civilisation, which we find unacceptable.
Mr President, I want first of all to thank the chairman of the committee, who is also the rapporteur for this matter, for the work he has done. The anti-terrorist legislation to which we have had to devote ourselves following 11 September is designed to strike a balance in which we, on the one hand, respond to terrorist crimes but, on the other hand, also promote and defend legal certainty in the process. The legal certainty of the individual must be guaranteed in connection with the fight against terrorism. When three Swedish citizens were listed among those whose funds and economic resources were to be frozen following 11 September, it was very clear what difficulties arise when people, first of all, are put onto such a list; secondly, they do not know what action to take in order to appeal against a decision; and, thirdly, they do not know how they are to keep body and soul together when they have no access to what is needed to meet the exigencies of daily life.
I am therefore pleased that the European Parliament can now contribute to a procedure more in keeping with legal certainty: a humanitarian exemption from the freezing of funds and economic resources, of which the rapporteur has given an account. That is something for which the Member States, including Sweden, and the European Parliament have been working over a long period.
Putting people onto terrorism lists in order to prevent terrorist crimes is an administrative procedure. It is a question of implementing international law under the UN Charter. As always in the case of action taken by the authorities, legal certainty at both national and international levels is important to the individual. Moreover, improvements to the UN resolutions are now slowly taking place. One example is that the UN Sanctions Committee must, from this year, justify its decisions, something that is absolutely crucial.
In the future too, the European Parliament must, at every opportunity, require that the fundamental human rights accorded by our international community be respected, even in difficult situations such as that following 11 September. Legal uncertainty still exists and, in this area, the committee's new amendments can play a major role. We propose that the EU introduce provisions concerning processes for deleting persons from lists of those whose funds and economic resources are to be frozen. That is something we propose on the grounds that the process must become still more legally certain.
The amendments that the committee is proposing and on which we have to adopt a position tomorrow are constructive, because they require a procedure for de-listing. These amendments must then be carefully considered by the international community, the Commission and the Council.
There is no doubt that the proposal contained in the report represents a type of progress. On the basis, however, of the current arrangements, it has to be said that the rules surrounding the regulation on the freezing of funds and economic resources, involving the entry of names on terrorism lists, is without any form of legal certainty.
The fact is that this is legislation that defines specific persons and organisations in advance as terrorists, and the content of the report is a type of humanisation of these rules.
The situation, roughly speaking, is that the EU's rules have come about on the basis of the UN's resolutions, but the UN Sanctions Committee acts, in general, on the dictates of the United States, where the principle applies that that it is better to risk having ten innocent victims than to see one guilty person go free. That is in actual fact the principle that generally applies. What is happening now is an improvement in the legal position in certain respects, but there is a fundamental lack of elementary legal certainty in as much as someone suspected of terrorism should also be entitled to a defence and to be informed of the basis of the accusation. That is what the amendment by the Confederal Group of the European United Left/Nordic Green Left is, in the first place, designed to remedy and improve. It is a question of our moving from a position of absolutely no legal certainty towards something resembling legal certainty, and our proposal is aimed at extending such legal certainty by, firstly, entitling people to contest accusations and to be given access to a basic defence and by, principally, resisting a situation in which specific designated groups are branded as terrorists, without having recourse to the due processes of law.
The debate is closed.
The vote will be taken at noon tomorrow.
The next item is the report (A5-0055/2003) by Herbert Bösch, on behalf of the Committee on Budgetary Control, on the protection of the Communities' financial interests and the fight against fraud - annual report 2001 (2002/2211(INI)).
Mr President, Commissioner, I hope you feel as comfortable in this intimate circle at this time of day as I do, and you of course know why we are here at such a late hour. The Commission has been unable to comply with European law and deliver its report on the work of OLAF on schedule. Parliament has been waiting for this report. We assumed that as the guardian of the Treaties, the Commission itself could not possibly breach the Treaties - I have in mind Regulation 1073/99. That is why we are meeting here this evening. I hope that this will not happen again and hope to see the report in the very near future. We will be dealing with this issue during the discharge, Commissioner, as we cannot simply stand by and allow the guardian of the treaties knowingly to violate those same treaties.
Now let me turn to a couple of positive points. The first is that I am very pleased that OLAF's Supervisory Committee members have finally been reappointed, and I hope that we will be adopting an amendment on that tomorrow. We were appalled that one Member State should have attempted to block the reappointment of those members for very trivial reasons. I would like to congratulate the Greek Presidency on this achievement, and I specifically wish to thank you, Commissioner, for your support in this area.
My second point is that I am very pleased that the Commission is finally intending to take measures against a former Commissioner. In doing so it will be complying with the specific wishes of the European Parliament, in accordance with Article 213 of the EC Treaty. Quite apart from the financial scale of the alleged irregularities, it is important for this matter to be progressed if we are to change Europe's administrative culture.
Commissioner, while I am talking about our administrative culture, that of course brings me to the subject of Eurostat. I really did not think that it was still possible, over three years after the resignation of a Commission, for nothing to be done about issues affecting an institution as important as Eurostat, which actually has to monitor the warning letters sent to the EU's finance ministers. I can tell you now that it was not Parliament that uncovered these irregularities but the Commission, which has known since 1999 at the latest that things were not right with Eurostat, and you have simply stood by and done nothing for years. The only measure that you have taken has to do with the official who raised this issue again after OLAF's failure to act in 1999, whom you packed off to Denmark on full pay.
This situation reminds me of a Dutch official we once had here, when exactly the same thing happened. No action was taken, there was not a trace of the zero tolerance policy promised us at the beginning of this period. All I can do is to call on the Commission to mend its ways here as soon as possible. Your responsibilities are not just limited to a square mile in Brussels, you are responsible to 370 million Europeans - 370 million Europeans who are represented by this House, and it seems that you still want to hide more from us than you reveal to us.
I would like to give you an example of what I consider to be unacceptable. I received a telephone call today, and I hope you will allow me a few more seconds to mention this, Mr President, because a fundamental issue is at stake here. As you know, funds are provided under EU budget heading A-3035 for maintaining the sites of Nazi concentration camps. We are talking here about one of the foundations for the unification of Europe. There is also provision for supporting organisations whose primary aim is to keep alive the memory of the victims of Nazi concentration camps or to investigate the phenomenon of National Socialism from a historical point of view. All applications need to relate to a project commencing between 1 July 2003 and 1 December 2003 and ending by 30 June 2004. Commissioner, the commemorative days for the victims of these Nazi camps are held on the anniversary of their liberation. It is a matter of fact that back in 1945 the camps were not liberated between 1 July and 31 December, but in the spring, in April and May, and that is when these memorial days are marked. Have your officials still failed to realise that, Commissioner?
This is a good example of the failure to reform the European Union's administration. I accordingly call on you to put an end to such nonsense immediately and to finally enact provisions that reflect the breadth and dignity of this programme!
Mr President, honourable Members, I have noted your last point once again, and we can talk about that immediately after this debate. It is of course always very difficult to achieve a universally acceptable and uniform basis for the arrangements for the A30 budget headings. Nevertheless, I am more than willing to have another look at this.
The fight against fraud in the Community budget is at the top of the Commission's agenda in all areas of policy. All the Commission's services are obliged to act accordingly. The establishment of OLAF, the European Fraud Investigation Office, has been an enormous step forward at Community level in protecting the Community's finances.
In response to a proposal I made in July 2000, the Prodi Commission agreed on an overall strategy for protecting the Community's financial interests and an Action Plan for 2001-2003. Of the measures for which it provided, 75% have already been implemented, and I regard that as a good outcome.
Mr Bösch's report relates primarily to the Commission's report on the fight against fraud in 2001. However, it also covers other OLAF documents, measures and investigations. You are renowned for your critical attitude, Mr Bösch, but you are also known for your thoroughness and for the enormous amount of time and effort you devote to your reports. You are also well known for actually giving your full support to those measures you say you will support. I would therefore like to thank the rapporteur, and I would particularly like to thank him for supporting the Commission's action against tobacco smuggling and for his whole-hearted support for the proposal to create a European Public Prosecutor.
The Commission report emphasises the need for close cooperation with the Member States; it includes a review of the measures taken by the Member States in 2001 with a view to enhancing protection of the Community's financial interests. That relates to controls on Community funds. Structural Fund monies and agricultural expenditure are administered by the Member States. That also relates to the reporting of any irregularities uncovered and to the recovery of funds that have not been correctly used or even where fraud is alleged.
The Member States are also obliged to recover agricultural subsidies or Structural Fund monies from beneficiaries in the event of irregularities. Mr Bösch's report quite rightly emphasises the importance of recovering Community funds. In order to make the process more effective, the Commission has redefined responsibilities in its departments. Its December 2002 communication on the recovery of Community support funds goes into further detail on the distribution of tasks and on procedures, proposes preventive measures and enhances the responsibility of authorising officers.
A task force has been set up to deal with costs arising from the past in relation to the EAGGF, and this task force has already started its work. I do of course need to say at this juncture that many cases are disputed in the courts, because the final beneficiaries often defend themselves - as do indeed some Member States - against recovery by bringing actions in court.
OLAF has continued to develop means of improving its cooperation with the Member States. OLAF now has intelligence capacity, which assists in the process of setting priorities and establishing strategies for fraud prevention, and it also has a unit consisting of judges and public prosecutors.
You mentioned the OLAF progress report drawn up under Article 15 of the OLAF Regulation. This is due to be completed shortly. It will appear on the Commission's agenda within the next four weeks and will then be presented to the Supervisory Committee. I am of course pleased that it has finally been possible to find a solution here. All five members of the Supervisory Committee have informed us that they are willing to be appointed for a second period of office. I regard that and the continuity it will provide in consolidating OLAF's work as being very positive.
I would now like to turn to the statistics on cases reported by the Member States of irregularities as regards own resources and EAGGF and Structural Fund monies. The general trend is one of a reduction in the amounts involved in 2001 as compared with the previous year. However, we cannot draw any significant conclusions about general trends from the figures for just one year, especially because it was not possible in the report to differentiate between fraud and more general irregularities, because in this respect the Member States do not yet report in a uniform way.
The Commission is working with Member States through the Advisory Committee for the Coordination of Fraud Prevention, known as Cocolaf, to achieve a uniform reporting system. A working document on this subject was presented to the Committee on Budgetary Control last December. We hope to make significant progress in this field this year.
The rapporteur attaches particularly importance to cooperation on fraud prevention with the candidate countries. With enlargement in mind the Commission has devoted considerable effort to ensuring that each of the candidate countries has an administrative organisation or structure that is clearly responsible for protecting the financial interests of the Communities and for preventing fraud against the Community budget. This organisation also needs to be in a position to work directly with OLAF and I believe that is in accordance with the rapporteur's proposal regarding branch offices.
In Poland these structures were extended in 2001 and 2002 with the support of an OLAF official working there, and the Commission made EUR 15 million from the Phare programme available to Poland in order to develop those structures and increase efficiency.
When it comes to fraud prevention in order to protect the EU's finances, however, it is not just a question of cooperation between the Member States and cooperation with the Commission, nor are we just talking about the candidate countries. We are also talking about cooperation with third countries, for instance Switzerland. In this case negotiations on the fraud prevention agreement are still going on. As you know, this is connected with the agreement on the taxation of interest and Switzerland has recently made it clear once again that its view remains that all agreements relating to the ten current sets of bilateral negotiations should be concluded simultaneously. We will continue to endeavour to achieve a different outcome, but that is Switzerland's position and it is very difficult to make progress on this given that one point relating to the Schengen Agreement is a very important issue still under negotiation.
Lastly, I would like to touch upon one final but important point. We have now reached a decisive stage as regards criminal law protection of the financial interests of the Community, by which I mean work in the Convention. This is a key moment. Significant progress towards the creation of a European Public Prosecutor may be achieved, and that is a proposal that has the support of both Parliament and the Commission. I urge the Convention to give its active support to this important idea. We really are at a turning point now.
The Commission will also be adopting the follow-up report on its Green Paper next week or by the latest the following week. The report assesses the results of the public consultation and demonstrates once again how important the creation of a European Public Prosecutor is for the fight against fraud as a whole. I also hope that the report by Mrs Theato which was adopted here in the plenary will be given due weight in the Convention's deliberations.
Mr President, Commissioner, I wish to congratulate Mr Bösch on his complete report, which gives a thorough account of the incidences that occurred in 2001. The protection of the Community's financial interests and the fight against fraud are crucial components in guaranteeing the rights of citizens in the European Union.
The Group of the European People's Party welcomes the almost 40% reduction in the total annual volume of fraud and irregularities between 2000 and 2001. This fell from EUR 2 028 million in 2000 to EUR 1 275 million in 2001. Fraud reduction has taken place in all spheres, except in the Structural Funds, where there has been an increase.
We are unhappy, however, with the low recovery rate, which has fallen considerably. The Committee on Budgetary Control has on several occasions expressed its unhappiness with the poor functioning of the system and the need for its management to be improved. Our Group also hopes that the Commission will fulfil its commitment to a policy of zero tolerance with regard to internal fraud, and that it duly informs Parliament of developments made in the various cases in progress and in recently-opened investigations.
The Group of the European People's Party believes it to be crucial that the Accession Treaties take account of the candidate countries' capacity for control and looks forward to hearing the Court of Auditors' assessment of each of these countries' financial control systems. We must recall, however, that knowing the control capacity of these countries is not enough, since, with enlargement, our new borders with Russia will mean a real danger of increased fraud, which will inevitably have repercussions for the Community's financial interests.
We cannot discuss the fight against fraud without referring to the future general reform of the Treaty establishing the European Communities, which is currently being discussed in the Convention and which is reflected in the amendments tabled by my Group.
Following the publication of the Commission's Green Paper on criminal-law protection of the Community's financial interests and of the Convention's proposal to reform Article 280 of the Treaty, the establishment of a new body is being proposed, one that will have the task of ensuring the protection of the Community's financial interests: a European Prosecutor. With regard to both external fraud - perpetrated in the various Member States - and to internal - that is, institutional - fraud, we in Parliament, and specifically the Committee on Budgetary Control, look forward to hearing the response of the various Member States to the proposal for a European Prosecutor, since we are attempting to determine the most appropriate way of dealing with this body, particularly with regard to its competences and to a relationship that befits a body for coordination and assistance, such as Eurojust.
Nevertheless, we would like the possible references that this report makes to the report on the European Prosecutor - for which Mrs Theato was responsible - to be made very clear and, to this end, probably before the vote tomorrow, my Group will table an amendment in the aim of preventing confusion arising between the reports by Mrs Theato and Mr Bösch.
Mr President, Commissioner, rapporteur, (whom I wish immediately to congratulate on the report you have presented us with), I wish to begin by recalling that it was two years ago that I had occasion to condemn, here in this Parliament, with regard to the 1999 OLAF report, the Commission's silence and indifference towards the adulteration of tens of thousands of tonnes of butter perpetrated in the latter half of the 1990s, involving countless major European companies. Then, as now, the underlying philosophy was that OLAF's investigations and conclusions should always be secret and are intended ultimately for the national judicial authorities, and remain secret even when these authorities do nothing with them and do not even ask for them to be treated with any degree of secrecy. Secrecy is so great that the Commission, Parliament, and the Council are all unaware of irregularities and their perpetrators and consequently of the measures that are needed immediately for confronting those involved in illegal activity at the political and administrative levels. Secrecy is normally only broken in the press, where it frequently appears as a form of accusation, without giving individuals - who are not presumed innocent - any advance warning or the right to defend themselves.
This is how we have reached a situation in which OLAF's investigations into contracts between the Commission and the company Eurogramme, which began as long ago as 1999, are completely ignored by the Luxembourg judicial authorities, and also by the Commission, whose Secretary-General decided to close the case with one blow of the gavel, without even informing the Commissioner responsible of the existence of this trial and allowing dozens of contracts to be signed in the meantime between this company and the Commission. In practical terms, this means that an investigation by OLAF can be a curse for anyone who, as we have seen in real cases that have already come to light, is completely innocent and has his or her name dragged through the mud by the press. This can also be a blessing for the lawbreakers, who see it as a guarantee of almost total secrecy and of impunity. This is a total perversion of justice.
I wish to make it clear that Parliament cannot put up with this situation and that we must instigate change immediately. This change involves, first of all, the issue of secrecy. Secrecy must only be invoked when it is crucial to protecting the good name and the reputation of the person accused or to the successful outcome of the investigation. Unless one of these reasons is invoked objectively and within a set time-limit by the parties involved, either the defendant or the judicial authorities, OLAF must, without delay, notify and forward the relevant information to those entitled to see it, particularly the European Parliament's Committee on Budgetary Control.
Secrecy should be the exception and not the rule. Similarly, I think that the time has come to ask ourselves where is this situation going to end and what do the Luxembourg authorities intend to do about the various complaints that have been forwarded by OLAF. In order to be able to act effectively and not to have to work only on rumours or on vague, incomplete or even contradictory information, the authorities must be informed. The public must also receive its information in a different way and not only through leaks. This is all we are calling for.
Mr President, Commissioner, ladies and gentlemen, I too wish to congratulate Mr Bösch on his excellent report. He is renowned for his thoroughness and persistence, which have so often been the hallmark of the Committee on Budgetary Control in the past and which in fact led to OLAF being set up in the first place.
Parliament has proved its worth as a very worthy guardian of the interests of the public and has initiated an administrative reform of which it can be proud. There is no doubt that OLAF could sometimes be more transparent, and I accept the criticisms expressed about that, including those of Mr Casaca. There is also no doubt that the public should sometimes be given information about OLAF at an earlier stage and more openly, as OLAF needs to publicise itself more. Nevertheless, I believe that we as Members should also stress that OLAF is a success story.
What would have become of Eurostat without OLAF? What would have become of Eurostat without the courageous witnesses who have gone to OLAF and been able to make statements? That issue is still being pursued today. Looking back to what happened in 1999, it has to be said that it was UCLAF, OLAF's predecessor, which attempted at the time to play the matter down, and OLAF - demonstrating once again that the switch from UCLAF to OLAF was right - has grasped the opportunity with both hands to get this issue back on the agenda and to find a solution to the Eurostat problem.
Nevertheless, and I think that this is a point we can all agree upon, it is clear that there are major problems about continuing to follow up the Eurostat case. It is clear that without the second step that must finally be taken now, by which I mean the step of setting up a European Public Prosecutor's office, it will repeatedly be left to the Member States to decide what measures to take. I therefore wish to take this opportunity to make a very clear appeal to the Convention to have the courage to take that positive step. I fear that the Member States themselves will not have the courage. Without the Convention we cannot hope to succeed in this, and we need a European Public Prosecutor to turn the administrative reform we have initiated with OLAF into a real success story.
Mr President, I feel I must comment on the report by Mr Bösch on the protection of the Communities' financial interests and the fight against fraud. The report has a coherence of its own, it has some qualities, and a fair evaluation has already been made of it this evening in this debate.
In this document, however, the chapter on 'Strengthening the criminal law dimension' - from paragraph 58 to paragraph 65 - interferes, as has already been pointed out, with the institution of the European Prosecutor, on which the Committee on Legal Affairs - which I have the honour to chair - gave an unfavourable opinion and then it found points of compromise with the Theato report, which we must look into more carefully. This is certainly solid ground that we should occupy, but, I repeat, we must find a balance.
This proposal, which in some way also interferes with the provision to be discussed at the end of March during the Brussels mini-session, does not even, I think, rationalise the legislative system. The legislative simplification we are talking about is a proposal that, in practice, rather puts the cart before the horse, and we are forced to table some amendments to it. In effect, the proposal again creates a European Prosecutor with competence to follow up judgments and crimes that harm the Community's financial interests. In truth, it is quite unacceptable to the Committee on Legal Affairs because the legal order of the European Union provides neither competences in matters of criminal procedural law nor a judiciary at all levels of jurisdiction that could ensure a full right to defence. In the absence of such a context, the aggregation of a European Public Prosecutor is illogical and unjustified, and I must emphasise this and also tell the Commissioner, who has rather hastily dismissed the problem.
We must think about this carefully, because the creation of such a body is premature, if one considers that the objectives of judicial cooperation - which prevails here - have not been achieved and that it is necessary to harmonise the rules on criminal matters in Member State institutions. One cannot simply attribute criminal law competence to the Court of Justice: the Court of Justice and the Court of First Instance were set up for other purposes and, anyway, it is not necessary to create a European Prosecutor when we just have to strengthen judicial cooperation, taking inspiration from the principle of subsidiarity, which is precisely the criterion on which we must base our action. We must therefore continue to enhance the competences of Eurojust, and to strengthen and coordinate these powers at a European level. The amendments tabled are therefore to clarify matters; all the rest of the report can go ahead. We are very afraid that, with the single exception of Italy, where the judicial order is being remodelled at this very moment, in no other country in Europe do prosecutors enjoy the status and powers that we want to give to the European Prosecutor, which is at the root of the alarm at the level of legal consistency and the European legal area.
These are misgivings we are going to voice regarding the European Public Prosecutor, but since the issue has in effect come up surreptitiously in this measure, we must formulate them right now in this Parliament and remedy them through the amendments.
The debate is closed.
The vote will be taken at noon tomorrow.
(The sitting was closed 11.10 p.m.)